                                                                                                                       

Exhibit 10.1
























FOURTH AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT
(SINGLE-FAMILY MORTGAGE LOANS)

BETWEEN

SIRVA MORTGAGE, INC., an Ohio corporation
 
AND

WASHINGTON MUTUAL BANK,
a federal association

 
Dated as of June 1, 2006

 


--------------------------------------------------------------------------------


                                                                                                                       

TABLE OF CONTENTS

 

Page

 

1.

DEFINITIONS

1

 

1.1

 

Defined Terms

1

 

1.2

 

Other Definitional Provisions

13

 

 

 

 

 

2.

THE CREDIT

13

 

2.1

 

The Commitment

13

 

2.2

 

Procedures for Obtaining Advances

15

 

2.3

 

Note

16

 

2.4

 

Interest

16

 

2.5

 

Principal Payments

17

 

2.6

 

Expiration of Commitment

18

 

2.7

 

Method of Making Payments

19

 

2.8

 

Miscellaneous Charges

19

 

2.9

 

Bailee

19

 

2.10

 

Restatement

19

 

 

 

3.

COLLATERAL

20

 

3.1

 

Grant of Security Interest

20

 

3.2

 

Security Interest in Mortgage-backed Securities

21

 

3.3

 

Delivery of Collateral Documents

22

 

3.4

 

Mandatory Prepayment

22

 

3.5

 

Right of Redemption from Pledge

22

 

3.6

 

Collection and Servicing Rights

23

 

3.7

 

Return or Release of Collateral at End of Commitment

23

 

 

 

4.

CONDITIONS PRECEDENT

23

 

4.1

 

Initial Advance

23

 

4.2

 

Each Advance

24

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

25

 

5.1

 

Organization; Good Standing; Subsidiaries

25

 

5.2

 

Authorization and Enforceability

25

 

5.3

 

Financial Condition

25

 

5.4

 

Litigation

26

 

5.5

 

Compliance with Laws

26

 

5.6

 

Regulation U

26

 

5.7

 

Investment Company Act

26

 

5.8

 

Agreements

26

 

5.9

 

Title to Properties

27

 

5.10

 

ERISA

27

 

5.11

 

Eligibility

27

 

5.12

 

Special Representations Concerning Collateral

28

 

i


--------------------------------------------------------------------------------


                                                                                                                       

 

5.13

 

RICO

 

30

 

5.14

 

Proper Names

 

30

 

5.15

 

Direct Benefit From Loans

 

30

 

5.16

 

Loan Documents Do Not Violate Other Documents

 

30

 

5.17

 

Consents Not Required

 

30

 

5.18

 

Material Fact Representations

 

30

 

5.19

 

Place of Business

 

31

 

5.20

 

Use of Proceeds; Business Loans

 

31

 

5.21

 

No Undisclosed Liabilities

 

31

 

5.22

 

Tax Returns and Payments

 

31

 

5.23

 

Subsidiaries

 

31

 

5.24

 

Holding Company

 

32

 

 

 

 

 

 

6.

AFFIRMATIVE COVENANTS

 

32

 

6.1

 

Payment of Note

 

32

 

6.2

 

Financial Statements and Other Reports

 

32

 

6.3

 

Maintenance of Existence; Conduct of Business

 

33

 

6.4

 

Compliance with Applicable Laws

 

33

 

6.5

 

Inspection of Properties and Books

 

33

 

6.6

 

Notice

 

34

 

6.7

 

Payment of Debt, Taxes, etc

 

34

 

6.8

 

Insurance

 

34

 

6.9

 

Closing Instructions

 

35

 

6.10

 

Other Loan Obligations

 

35

 

6.11

 

Use of Proceeds of Advances

 

35

 

6.12

 

Special Affirmative Covenants Concerning Collateral

 

35

 

6.13

 

Cure of Defects in Loan Documents

 

36

 

 

 

 

 

 

7.

NEGATIVE COVENANTS

 

36

 

7.1

 

Contingent Liabilities

 

37

 

7.2

 

Pledge of Servicing Contracts/Mortgage Loans

 

37

 

7.3

 

Merger; Acquisitions

 

37

 

7.4

 

Loss of Eligibility

 

37

 

7.5

 

Adjusted Tangible Net Worth

 

37

 

7.6

 

Debt to Adjusted Tangible Worth Ratio

 

37

 

7.7

 

Minimum Current Ratio

 

37

 

7.8

 

Transactions with Affiliates

 

37

 

7.9

 

Limits on Corporate Distributions

 

38

 

7.10

 

RICO

 

38

 

7.11

 

No Loans or Investments Except Approved Investments

 

38

 

7.12

 

Charter Documents and Business Termination

 

39

 

7.13

 

Changes in Accounting Methods

 

39

 

7.14

 

No Sales, Leases or Dispositions of Property

 

39

 

7.15

 

Changes in Business or Assets

 

39

 

7.16

 

Changes in Office or Inventory Location

 

40

 

7.17

 

Special Negative Covenants Concerning Collateral

 

40

 

7.18

 

No Indebtedness

 

40

ii


--------------------------------------------------------------------------------


                                                                                                                       

 

7.19

 

Ownership of the Company

 

41

 

7.20

 

Payments of Subordinated Debt

 

41

 

 

 

 

 

 

8.

DEFAULTS; REMEDIES

 

41

 

8.1

 

Events of Default

 

41

 

8.2

 

Remedies

 

44

 

8.3

 

Application of Proceeds

 

47

 

8.4

 

Lender Appointed Attorney-in-Fact

 

47

 

8.5

 

Right of Set-Off

 

48

 

 

 

 

 

 

9.

NOTICES

 

48

 

 

 

 

 

 

10.

REIMBURSEMENT OF EXPENSES; INDEMNITY

 

49

 

 

 

 

 

 

11.

FINANCIAL INFORMATION

 

50

 

 

 

 

 

 

12.

MISCELLANEOUS

 

50

 

12.1

 

Terms Binding Upon Successors; Survival of Representations

 

50

 

12.2

 

Assignment

 

50

 

12.3

 

Amendments

 

50

 

12.4

 

Governing Law

 

50

 

12.5

 

Participations

 

50

 

12.6

 

Relationship of the Parties

 

51

 

12.7

 

Severability

 

51

 

12.8

 

Usury

 

51

 

12.9

 

Consent to Jurisdiction

 

52

 

12.10

 

Arbitration

 

52

 

12.11

 

ADDITIONAL INDEMNITY

 

53

 

12.12

 

No Waivers Except in Writing

 

54

 

12.13

 

WAIVER OF JURY TRIAL

 

54

 

12.14

 

Multiple Counterparts

 

55

 

12.15

 

No Third Party Beneficiaries

 

55

 

12.16

 

RELEASE OF LENDER LIABILITY

 

55

 

12.17

 

Entire Agreement; Amendment

 

55

 

12.18

 

NO ORAL AGREEMENTS

 

56

 

iii


--------------------------------------------------------------------------------


                                                                                                                       

FOURTH AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT

THIS FOURTH AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT (this
“Agreement”), is dated as of June 1, 2006, by and between SIRVA MORTGAGE, INC.,
an Ohio corporation (the “Company”), having its principal office at 6070
Parkland Boulevard, Mayfield Heights, Ohio 44124, and WASHINGTON MUTUAL BANK, a
federal association (the “Lender”), having its principal office at 555 Dividend
Drive, Coppell, Texas 75019.

WHEREAS, the Company, the Lender, and certain other lenders, including National
City Bank of Kentucky and Colonial Bank, N.A., are parties to that certain Third
Amended and Restated Warehousing Credit and Security Agreement (as amended, the
“Existing Agreement”) dated effective as of September 30, 2002;

WHEREAS, the Company and the Lender desire to make certain amendments to the
Existing Agreement, including, without limitation, removing as of the date
hereof National City Bank of Kentucky and Colonial Bank, N.A. as lenders
thereunder;

NOW, THEREFORE, for good and valuable consideration, the amount and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree that the Existing Agreement is amended and restated in its entirety
as follows:


1.             DEFINITIONS.


1.1           DEFINED TERMS.  CAPITALIZED TERMS DEFINED BELOW OR ELSEWHERE IN
THIS AGREEMENT (INCLUDING THE EXHIBITS HERETO) SHALL HAVE THE FOLLOWING
MEANINGS:

“Adjusted Tangible Net Worth” means with respect to Company at any date, the
Tangible Net Worth of Company at such date plus one percent (1%) of the unpaid
principal balances of Mortgage Loans at such date for which the Company owns the
Servicing Rights and that are serviced by Company for Persons other than Company
plus the unpaid principal amount of all Subordinated Debt of the Company at such
date, if any.

“Advance” means a disbursement by the Lender under the Commitment pursuant to
Article 2 of this Agreement.

“Advance Date” means, for any Advance, the date it is disbursed.

“Advance Request” has the meaning set forth in Section 2.2(a) hereof.

“Affiliate” means and includes, with respect to a specified Person, any other
Person:

(a)           that directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with the specified Person;

1


--------------------------------------------------------------------------------


                                                                                                                       

(b)           that is a director, trustee, general partner or executive officer
of the specified Person or serves in a similar capacity in respect of the
specified Person;

(c)           that, directly or indirectly through one or more intermediaries,
is the beneficial owner of ten percent (10%) or more of any class of equity
securities of the specified Person; or

(d)           of which the specified Person is directly or indirectly the owner
of ten percent (10%) or more of any class of equity securities.

Without limiting the generality of the foregoing, for the purposes of this
Agreement, SIRVA shall be deemed an Affiliate of the Company.

“Aged Mortgage Loan” means a Mortgage Loan that satisfies all of the
requirements of an Eligible Mortgage Loan except it has been included in
Collateral for a period of more than ninety (90) days.

“Agreement” means this Fourth Amended and Restated Warehousing Credit and
Security Agreement (Single Family Mortgage Loans), either as originally executed
or as it may from time to time be supplemented, modified or amended.

“Applicable Law” means the laws of the State of Texas and the United States of
America in effect from time to time and applicable to the transactions between
the Lender and the Company pursuant to this Agreement and the other Loan
Documents whichever permits the charging and collection of the highest
nonusurious rate of interest on such transactions.  For purposes of determining
Texas law with respect to the highest nonusurious rate of interest, the weekly
ceiling permitted under Chapter 303 of the Texas Finance Code, as amended, shall
be controlling.

“Approved Custodian” means a Person acceptable to the Lender from time to time
in its sole discretion, who possesses Mortgage Loans that secure
Mortgaged-backed Securities.

“Bailee Letter” has the meaning set forth in Section 3.3 hereof.

“Basic Rate” has the meaning set forth in Section 2.4(a)(3) hereof.

“Business Day” means any day excluding Saturday, Sunday and any day on which
Lender is closed for business.

“Capitalized Lease” means any lease under which rental payments are required to
be capitalized on a balance sheet of the lessee in accordance with GAAP.

“Capitalized Rentals” means the amount of aggregate rentals due and to become
due under all Capitalized Leases under which the Company is a lessee that would
be reflected as a liability on a balance sheet of the Company.

2


--------------------------------------------------------------------------------


                                                                                                                       

“Change of Control” means

(a)           a sale of substantially all of the Company’s assets to any Person
or related group of Persons; or

(b)           any merger or consolidation of the Company with or into another
Person with the effect that SIRVA holds (directly or indirectly) less than one
hundred percent (100%) of the total voting power entitled to vote in election of
directors, managers, or trustees of the survivor of such merger or
consolidation; or

(c)           the occurrence of any event after which SIRVA no longer owns
(directly or indirectly) voting stock having one hundred percent (100%) of the
total voting power entitled to vote in the election of directors of the Company.

“Collateral” has the meaning set forth in Section 3.1 hereof.

“Collateral Documents” means all of the documents and other items described on
Exhibit “C” hereto and required to be delivered to the Lender in connection with
an Advance.

“Collateral Value” means, at the time of any determination,

(a)             with respect to any Eligible Mortgage Loan, an amount equal to
the least of (i) the actual out-of-pocket cost of such Mortgage Loan to the
Company, i.e., the net amount actually funded against such Mortgage Loan or the
net purchase price of such Mortgage Loan, (ii) the Par Value thereof, (iii) the
amount which the Investor has committed to pay for such Mortgage Loan pursuant
to a Purchase Commitment, or (iv) the Fair Market Value of such Mortgage Loan;

(b)             with respect to Mortgage-backed Securities, an amount equal to
the least of (i) the sum of the principal balances of the Mortgage Loans from
which such Mortgage-backed Securities were created, (ii) the amount which the
Investor has committed to pay for such Mortgage-backed Securities pursuant to a
Purchase Commitment, or (iii) the Fair Market Value of such Mortgage-backed
Securities;

(c)             with respect to any Aged Mortgage Loan, an amount equal to the
least of (i) the Par Value thereof or (ii) the market value of such Mortgage
Loan as determined by Lender in its sole discretion;

(d)             with respect to Collateral that is not described in (a), (b), or
(c) the Collateral Value shall be equal to $0.00;

(e)             notwithstanding the foregoing, with respect to Mortgage Loans
that are not or cease to be Eligible Mortgage Loans, the Collateral Value
thereof shall equal $0.00.

“Combined Loan-to-Value Ratio” means, with respect to any Mortgage Loan, the
ratio expressed as a percentage that (x) the sum of the unpaid principal balance
of such

3


--------------------------------------------------------------------------------


                                                                                                                       

Mortgage Loan and if such Mortgage Loan is a Second Mortgage Loan, the then
current principal balance of any related first priority mortgage, bears to (y)
the value of the related mortgaged property securing such Mortgage Loan at the
time it was originated.

“Commitment” has the meaning set forth in Section 2.1(a) hereof.

“Commitment Amount” means, on any day, FORTY MILLION AND NO/100 DOLLARS
($40,000,000.00)

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Conventional Mortgage Loan” means a Single-family Mortgage Loan, other than an
FHA Loan or VA Loan, that complies with all applicable requirements for purchase
under the FNMA or FHLMC standard form of conventional mortgage purchase
contract.

“Credit A Mortgage Loan” means a FHA Loan, VA Loan, Conventional Mortgage Loan,
a Jumbo Loan, or a Super Jumbo Loan.

“Current Assets” means, with respect to any Person, those assets set forth in
the consolidated balance sheet of a Person prepared in accordance with GAAP, as
current assets, defined as those assets that are now cash or will be by their
terms or disposition be converted to cash within one year of the date of
calculation; provided, however there shall be excluded from the assets of the
Comany, any and all advances or loans to Affiliates of the Company, accounts
from Affiliates of the Company, and investments in Affilates of the Company.

“Current Liabilities” means, with respect to any Person, those liabilities set
forth in the consolidated balance sheet of a Person prepared in accordance with
GAAP, as current liabilities, defined as those liabilities due upon demand or
within one year from the date of calculation.

“Current Ratio” means, with respect to any Person, the sum of the amounts set
forth in the consolidated balance sheet of the Person, prepared in accordance
with GAAP, on the date of calculation as Current Assets divided by the sum of
the amounts set forth in such consolidated balance sheet as Current Liabilities.

“Debt” means, with respect to any Person, at any date (a) all indebtedness or
other obligations of such Person which, in accordance with GAAP, would be
included in determining total liabilities as shown on the liabilities side of a
balance sheet of such Person at such date; and (b) all indebtedness or other
obligations of such Person for borrowed money or for the deferred purchase price
of property or services; provided that for purposes of this Agreement, there
shall be excluded from Debt at any date loan loss reserves, deferred taxes
arising from capitalized excess service fees, and operating leases.  With
respect to the Company, the term “Debt” shall include all off balance sheet
warehouse loan obligations owed to any Person, including, without limitation,
indebtedness or other obligations of the Company under all repurchase
arrangements.  For the purposes of calculating the Debt of the Company,
Subordinated Debt of the Company shall be excluded from Debt.

4


--------------------------------------------------------------------------------


                                                                                                                       

“Default” means the occurrence of any event or existence of any condition which,
but for the giving of notice, the lapse of time, or both, would constitute an
Event of Default.

“Default Rate” has the meaning set forth in Section 2.4(c) hereof.

“Electronic Request” has the meaning set forth in Section 2.2(a) hereof.

“Eligible Mortgage Loan” means a Mortgage Loan, that, at all times during the
term of this Agreement, (a) is a Credit “A” Mortgage Loan or a Relocation
Mortgage Loan, or a HELOC Mortgage Loan; (b) is evidenced by loan documents that
are the standard forms approved by FNMA or FHLMC or forms previously approved,
in writing, by the Lender in its sole discretion; (c) is made to a natural
person or persons; (d) is validly pledged to the Lender, subject to no other
Liens; (e) is not in default in the payment of principal and interest or in the
performance of any obligation under the Mortgage Note or the Mortgage evidencing
or securing such Eligible Mortgage Loan for a period of sixty (60) days or more;
(f) has closed less than twenty-five (25) days prior to the date of the Advance
made in connection with such Eligible Mortgage Loan; (g) has a Combined
Loan-to-Value Ratio not greater than one hundred percent (100%); and (h) is
covered by a Purchase Commitment.

“Eligible Mortgage Pool” means a pool of Mortgage Loans that will secure a
“mortgage related security,” as defined in Section 3(a)(41) of the Exchange Act
administered or to be administered by a trustee acceptable to Lender in its sole
discretion where the Mortgage, Mortgage Note and other documents relating to
such Mortgage Loans are held or to be held by an Approved Custodian.

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated thereunder, as amended from time to time and any
successor statute.

“Event of Default” means any of the conditions or events set forth in Section
8.1 hereof.

“Exchange Act” means the Securities Exchange Act of 1934,  as amended from time
to time and any successor statute.

“Fair Market Value” means, at any date, with respect to:

(a)             any Mortgage-backed Security, the bid price rate reflected on
the Telerate screen for a Mortgage-backed Security with the closest coupon rate
that does not exceed that of the Mortgage-backed Security in question multiplied
by the original face amount of such Mortgage-backed Security, and multiplied by
the current pool factor for such Mortgage-backed Security.

(b)             any Mortgage Loan, the market price rate reflected on the
Telerate screen for thirty (30) day mandatory future delivery of such Mortgage
Loan multiplied by the outstanding principal balance thereof.

5


--------------------------------------------------------------------------------


                                                                                                                       

In the event Telerate does not publish or ceases to publish either the market or
bid price rate for any Mortgage Loan or Mortgage-backed Security referenced in
(a) and (b) above, the average bid price rate quoted in writing to the Lender as
of the date of determination by any two nationally recognized dealers selected
by Lender that are making a market in similar Mortgage Loans or Mortgaged-backed
Securities shall be utilized in lieu of the market or bid price rate, as the
case may be.

“FHA” means the Federal Housing Administration and any successor thereto.

“FHA Loan” means a Single-family Mortgage Loan, payment of which is partially or
completely insured by the FHA under the National Housing Act or Title V of the
Housing Act of 1949 or with respect to which there is a current, binding and
enforceable commitment for such insurance issued by the FHA.

“FHLMC” means the Federal Home Loan Mortgage Corporation and any successor
thereto.

“FHLMC Guide” means the Freddie Mac Sellers’ and Servicers’ Guide, dated
September 17, 1984, applicable bulletins, the applicable MIDANET Users Guide (or
the MIDAPHONE User’s Guide) and any particular purchase documents as defined in
the Sellers’ and Servicers’ Guide, as revised prior to the date hereof.

“FICA” means the Federal Insurance Contributions Act or any successor statute.

“First Mortgage” means a mortgage or deed of trust which constitutes a first
Lien on improved property containing one-to-four family residences.

“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.

“FNMA” means the Federal National Mortgage Association and any successor
thereto.

“FNMA Guide” means the FNMA Servicing Guide dated June 30, 1990, as revised
prior to the date hereof.

“Funding Account” means the non-interest bearing demand checking account
established with, maintained by, and pledged to the Lender into which shall be
deposited the proceeds of Advances, the proceeds from any sale of Collateral,
and from which funds shall be disbursed for the funding or acquisition of
Mortgage Loans.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

6


--------------------------------------------------------------------------------


                                                                                                                       

“GNMA” means the Government National Mortgage Association and any successor
thereto.

“GNMA Guide” means the GNMA I Mortgage-Backed Securities Guide, Handbook GNMA
5500.1 REV.  6, as revised prior to the date hereof, and as may be revised from
time to time, and GNMA II Mortgage-Backed Securities Guide Handbook GNMA 5500.2,
as revised prior to the date hereof.

“Hedging Arrangements” means, with respect to the Company, any agreements or
other arrangement (including, without limitation, interest rate swap agreements,
interest rate cap agreements and forward sale agreements) entered into by the
Company to protect itself against changes in the value of any of the Collateral
or changes in the interest rate applicable to the Advances.

“HELOC Mortgage Loan” means a Single-family Mortgage Loan that evidences an
open-ended revolving line of credit.

“HUD” means the Department of Housing and Urban Development and any successor
thereto.

“Indebtedness” means and includes, without duplication, (1) all items which in
accordance with GAAP, consistently applied, would be included on the liability
side of a balance sheet on the date as of which Indebtedness is to be determined
(excluding shareholders’ equity), (2) Capitalized Rentals under any Capitalized
Lease, (3) guaranties, endorsements and other contingent obligations in respect
of, or any obligations to purchase or otherwise acquire, Indebtedness of others,
and (4) indebtedness secured by any mortgage, pledge, security interest or other
Lien existing on any property owned by the Person with respect to which
indebtedness is being determined, whether or not the indebtedness secured
thereby shall have been assumed.

“Indemnified Liabilities” has the meaning set forth in Article 10 hereof.

“Interim Date” has the meaning set forth in Section 4.1(a)(3) hereof.

“Internal Revenue Code” means the Internal Revenue Code of 1986, or any
subsequent federal income tax law or laws, as any of the foregoing have been or
may from time to time be amended.

“Investor” means FNMA, FHLMC, GNMA, any of the Persons or a financially
responsible institution which is acceptable to Lender, in its sole discretion;
provided that at any time by written notice to Company Lender may disapprove any
Investor in its sole discretion, whether or not that Person has been previously
approved as an Investor by Lender.  Upon receipt of such notice, the Persons
named in Lender’s notice shall no longer be Investors from and after the date of
the receipt of such notice.

“Jumbo Loan” means a Single-family Mortgage Loan whose original principal amount
is more than $650,000.00 but not more than $1,500,000.00.

 

7


--------------------------------------------------------------------------------


                                                                                                                       

“Loan” means the loan under this Agreement — the sum of all Advances made
pursuant to Article 2 of this Agreement — all of which shall be treated and
considered as one loan.

“Lender” has the meaning set forth in the first paragraph of this Agreement.

“LIBOR Rate” means a rate of interest equal to the London Interbank Offered Rate
for U. S. dollar deposits for an interest period of one month as quoted or
published by Telerate, Bloomberg or any other rate quoting service, selected by
Lender in its sole discretion for any day during a given month.  In the event
such rate ceases to be published or quoted, LIBOR Rate shall mean a comparable
rate of interest reasonably selected by Lender.  Lender’s determination of the
LIBOR Rate shall be conclusive and binding on the Company, absent manifest
error.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest).

“Loan Documents” means this Agreement, the Note, and each other document,
instrument or agreement executed by the Company or any other Person in
connection herewith or therewith, as any of the same may be amended, restated,
renewed or replaced from time to time.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Market Value” means, with respect to any Mortgage Loan, at any time, an amount
determined by Lender, in its sole discretion, to be the market value of such
Mortgage Loan based upon (a) information then available to Lender regarding
quotes to dealers for the purchase of mortgage loans similar to such Mortgage
Loan or (b) sales prices actually received by Company for Mortgage Loans sold by
Company during the immediately preceding thirty (30) day period similar to such
Mortgage Loan.

“Maximum Rate” means the maximum lawful non-usurious rate of interest (if any)
that, under Applicable Law, Lender may charge the Company on the Advances from
time to time.  To the extent that the interest rate laws of the State of Texas
are applicable and unless changed in accordance with law, the applicable rate
ceiling shall be the weekly  ceiling determined in accordance with Chapter 303
of the Texas Finance Code, as amended.

“Monthly Average LIBOR Rate” means, with respect to any calendar month, the
average of all LIBOR Rates quoted during that month.  In the event (i) the Note
is paid in full and the Commitment is terminated prior to a month end; or (ii)
the initial Advance hereunder occurs on a date other than the first day of that
month on which LIBOR Rates are quoted, the Monthly Average LIBOR Rate shall
mean, in the case of clause (i), the average of all LIBOR Rates quoted that
month up to and including the last Business Day

8


--------------------------------------------------------------------------------


                                                                                                                       

prior to such payment in full; or, in the case of clause (ii), the average of
all LIBOR Rates quoted on the date of the initial Advance through the end of
that month.

“Mortgage” means a First Mortgage or Second Mortgage on improved real property
containing one-to-four family residences.

“Mortgage-backed Securities” means FHLMC, GNMA or FNMA securities that are
backed by Mortgage Loans.

“Mortgage Loan” means any loan evidenced by a Mortgage Note.  A Mortgage Loan,
unless otherwise expressly stated herein, means a Single-family Mortgage Loan.

“Mortgage Note” means a note secured by a Mortgage.

“Mortgage Note Amount” means, as of the date of determination, the then
outstanding unpaid principal amount of a Mortgage Note.

“Mortgage Pool” means a pool of Mortgage Loans that were warehoused with the
Lender, on the basis of which there is to be issued a Mortgage-backed Security.

“Mortgaged Property” means the property, real, personal, tangible or intangible,
securing a Mortgage Note.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA  that is maintained for employees of the Company or
a Subsidiary of the Company.

“Note” has the meaning set forth in Section 2.3 hereof.

“Notices” has the meaning set forth in Article 9 hereof.

“Obligations” means any and all indebtedness, obligations, and liabilities of
the Company to the Lender (whether now existing or hereafter arising, voluntary
or involuntary, whether or not jointly owed with others, direct or indirect,
absolute or contingent, liquidated or unliquidated, and whether or not from time
to time decreased or extinguished and later increased, created or incurred),
arising out of or related to the Loan Documents, or any of them, and any
renewals, extensions, modifications, enlargements, reinstatements or
rearrangements thereof.

“Obligor” means the Company and any guarantor or other person liable for payment
or performance of the Obligations.

“Officer’s Certificate” means a certificate executed on behalf of the Company by
its chief financial officer or its treasurer or by such other officer as may be
designated herein, in substantially the form of Exhibit “F” hereto.

“Par Value” means, with respect to any Mortgage Loan at the time of any
determination, the unpaid principal balance of such Mortgage Loan on such date.

9


--------------------------------------------------------------------------------


                                                                                                                       

“Participant” has the meaning set forth in Section 12.5 hereof.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and federal and state governments
and agencies or regulatory authorities and political subdivisions thereof.

“Plans” has the meaning set forth in Section 5.10 hereof.

“Pledged Mortgages” has the meaning set forth in Section 3.1(a) hereof.

“Pledged Securities” has the meaning set forth in Section 3.1(b) hereof.

“PMI” means any private mortgage insurance company which is acceptable to
Lender, in its sole discretion; provided that at any time by written notice to
Company, Lender may disapprove any PMI because it has determined in its sole
discretion and for any reason that it is no longer comfortable with that Person
being a PMI, whether or not that Person has been previously approved as a PMI by
Lender.  Upon receipt of such notice, the Persons named in Lender’s notice shall
no longer be PMIs from and after the date of receipt of such notice.

“Purchase Agreement” means that certain Mortgage Loan Purchase and Sale
Agreement dated as of May 27, 2005by and between the Company and the Lender, as
the same may be amended, restated, renewed, extended, or replaced from time to
time.

“Purchase Commitment” means (a) a written commitment, in form and substance
satisfactory to the Lender, issued in favor of the Company by an Investor
pursuant to which that Investor commits to purchase Mortgage Loans or
Mortgage-backed Securities of a particular type and yield owned by Company at a
committed price, which commitment shall at all times be subject to approval by
Lender as to the terms and conditions or (b) a written master commitment or any
other written commitment on general terms and conditions approved by the Lender,
issued in favor of the Company by an Investor pursuant to which Investor commits
to purchase from Company from time to time up to a specified dollar amount of
Mortgage Loans without specification of the yield or purchase price of each such
Mortgage Loan.

“Redemption Amount” has the meaning set forth in Section 3.5 hereof.

“Relocation Mortgage Loan” means a Single-family Mortgage Loan owned by the
Company that (a) is originated by Sirva Relocation, Inc. under its home equity
lending program; (b) secured by a First Mortgage; and (c) is underwritten in
accordance with standards approved by Lender so that such Mortgage Loan is
readily salable to an Investor.

“RICO” means the Racketeer Influenced and Corrupt Organizations Act of 1970, as
amended.

10


--------------------------------------------------------------------------------


                                                                                                                       

“Second Mortgage” means a mortgage or deed of trust which constitutes a second
Lien on improved property containing one-to-four family residences.

“Second Mortgage Loan” means a Single-family Mortgage Loan that is secured by a
Second Mortgage that (a) has a Combined Loan-to-Value Ratio not greater than one
hundred percent (100%) (ratio to be based upon all loans, including such Second
Mortgage Loan, secured by the Mortgaged Property securing such Second Mortgage
Loan); (b) is underwritten in accordance with standards approved by Lender so
that such Mortgage Loan is readily salable to an Investor; and (c) is covered by
a Purchase Commitment.

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, pursuant to which such Person has the right to service
Mortgage Loans.

“Servicing Rights” means (a) the rights, obligations, remedies, powers, and
responsibilities of a Person to  service Mortgage Loans owned by that Person,
including without limitation the right to collect principal and interest
payments, administer escrow accounts, and the right to own and possess loan
files and all records, documents, and data relating to such Mortgage Loans, and
(b) the obligations, rights, remedies, powers, privileges, benefits and
responsibilities of a Person to service Mortgage Notes for GNMA, FNMA or FHLMC
under and in accordance with the GNMA Guide, the FNMA Guide and the FHLMC Guide,
respectively or for any Investor under any Servicing Contract, including,
without limitation, (i) the right to receive servicing fees, termination fees,
net sales proceeds, late charges, insufficient fund fees, and other ancillary
income relating to the Mortgage Notes (ii) the right to hold and administer the 
escrow accounts, and (iii) the right to all loan files, insurance files, tax
records, collection records, documents, ledgers, computer printouts, computer
tapes and other records, data or information relating to the Mortgage Notes, the
escrow accounts or the servicing or otherwise necessary or proper to perform the
obligations of servicer.

“Shipped Mortgage Loans” means a Mortgage Loan for which Lender has shipped the
related Collateral Documents to an Investor for purchase by such Investor
pursuant to a Purchase Commitment.  A Mortgage Loan shall be classified as a
Shipped Mortgage Loan for the period beginning on the date the Lender ships the
related Collateral Documents to an Investor and ending on the earliest to occur
of (a) the date the Lender receives the proceeds of such Mortgage Loan from the
Investor, (b) the date the Lender receives the related Collateral Documents from
the Investor and (c) thirty (30) days from the date Lender shipped the related
Collateral Documents to the Investor.

“Single-family Mortgage Loan” means a Mortgage Loan secured by a Mortgage
covering improved real property containing one to four family residences.

“SIRVA” means SIRVA, Inc., a Delaware corporation.

“Statement Date” has the meaning set forth in Section 4.1(a)(3) hereof.

“Subordinated Debt” means, with respect to any Person, all Indebtedness of such
Person, for borrowed money, which is, by its terms (which terms shall have been

11


--------------------------------------------------------------------------------


                                                                                                                       

approved by the Lender) or by the terms of a subordination agreement, in form
and substance satisfactory to the Lender, effectively subordinated in right of
payment to all other present and future obligations and all indebtedness of such
Person, of every kind and character, owed to the Lender.

“Super Jumbo Loan” means a Single-family Mortgage Loan whose original principal
amount is more than $1,500,000.00; provided, however, if such Mortgage Loan will
be included in Collateral if and only if Lender has approved such Mortgage Loan
prior to its pledge.

“Subsidiary” means any corporation, association or other business entity in
which more than fifty percent (50%) of the total voting power or shares of stock
entitled to vote in the election of directors, managers or trustees thereof is
at the time owned or controlled, directly or indirectly, by any Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

“Tangible Net Worth” means, with respect to any Person at any date, the sum of
the total shareholders’ equity in such Person (including capital stock,
additional paid-in capital, and retained earnings, but excluding treasury stock,
if any), on a consolidated basis; less the aggregate book value of all
intangible assets of such Person (as determined in accordance with GAAP),
including without limitation, goodwill, trademarks, trade names, service marks,
copyrights, patents, licenses, franchises, and Servicing Rights, each to be
determined in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 5.3 hereof;
provided that, for purposes of this Agreement, there shall be excluded from
total assets, advances or loans to shareholders, officers or Affiliates,
investments in Affiliates, assets pledged to secure any liabilities not included
in the Debt of such Person and those other assets which would be deemed by HUD
to be non-acceptable in calculating adjusted net worth in accordance with its
requirements in the Audit Guide for Audit of Approved Non-Supervised
Mortgagees”, as in effect as of such date.  For the purposes of calculating the
Tangible Net Worth of such Person, Subordinated Debt of such Person shall be
excluded from the liabilities of such Person.

“Termination Date” means June 1, 2007, or such earlier date upon which Lender’
obligation to fund shall be terminated pursuant to the terms of this Agreement.

“Texas Finance Code” is defined in the definition of “Applicable Law.”

“Tribunal” means any court or governmental department, commission, board,
bureau, agency, or instrumentality of any state, commonwealth, nation,
territory, possession, county, parish, or municipality, whether now or hereafter
constituted and/or existing.

“Unit Collateral Value” means, at the time of any determination, (a) with
respect to any Eligible Mortgage Loan that is not a  Relocation Mortgage Loan,
HELOC Mortgage Loan, or an Aged Mortgage Loan, an amount equal to ninety-eight
percent (98%) of the Collateral Value of such Mortgage Loan as of such date;
(b) with respect to any Eligible Mortgage Loan that is a HELOC Mortgage Loan but
not an Aged Mortgage Loan, an amount equal to ninety-six percent (96%) of the
Collateral Value of such Mortgage Loan as of such date; (c) with respect to

12


--------------------------------------------------------------------------------


                                                                                                                       


ANY ELIGIBLE MORTGAGE LOAN THAT IS A RELOCATION MORTGAGE LOAN BUT NOT AN AGED
MORTGAGE LOAN, AN AMOUNT EQUAL TO NINETY PERCENT (90%) OF THE COLLATERAL VALUE
OF SUCH MORTGAGE LOAN AS OF SUCH DATE; (D)  WITH RESPECT TO EACH AGED MORTGAGE
LOAN INCLUDED IN THE COLLATERAL (CALCULATED FROM THE DATE SUCH MORTGAGE LOAN WAS
ORIGINALLY PLEDGED TO LENDER) FOR MORE THAN 91 DAYS BUT NOT IN EXCESS OF 120
DAYS, AN AMOUNT EQUAL TO NINETY PERCENT (90%) OF THE COLLATERAL VALUE OF SUCH
MORTGAGE LOAN AS OF SUCH DATE; (E) WITH RESPECT TO EACH AGED MORTGAGE LOAN
INCLUDED IN THE COLLATERAL (CALCULATED FROM THE DATE SUCH MORTGAGE LOAN WAS
ORIGINALLY PLEDGED TO LENDER) FOR MORE THAN 121 DAYS BUT NOT IN EXCESS OF 150
DAYS, AN AMOUNT EQUAL TO EIGHTY PERCENT (80%) OF THE COLLATERAL VALUE OF SUCH
MORTGAGE LOAN AS OF SUCH DATE; (F) WITH RESPECT TO EACH AGED MORTGAGE LOAN
INCLUDED IN THE COLLATERAL (CALCULATED FROM THE DATE SUCH MORTGAGE LOAN WAS
ORIGINALLY PLEDGED TO LENDER) FOR MORE THAN 151 DAYS BUT NOT IN EXCESS OF 180
DAYS, AN AMOUNT EQUAL TO SEVENTY PERCENT (70%) OF THE COLLATERAL VALUE OF SUCH
MORTGAGE LOAN AS OF SUCH DATE; (G) WITH RESPECT TO EACH AGED MORTGAGE LOAN
INCLUDED IN THE COLLATERAL (CALCULATED FROM THE DATE SUCH MORTGAGE LOAN WAS
ORIGINALLY PLEDGED TO LENDER) FOR MORE THAN 180 DAYS, THE UNIT COLLATERAL VALUE
OF SUCH MORTGAGE LOAN SHALL BE EQUAL TO ZERO, AND (I) WITH RESPECT TO ANY
MORTGAGE LOAN THAT IS NOT AN ELIGIBLE MORTGAGE LOAN, ITS UNIT COLLATERAL VALUE
SHALL BE ZERO.

“VA” means the Veterans Administration and any successor thereto.

“VA Loan” means a Single-family Mortgage Loan, payment of which is partially or
completely guaranteed by the VA under the Servicemen’s Readjustment Act of 1944
or Chapter 37 of Title 38 of the United States Code or with respect to which
there is a current binding and enforceable commitment for such a guaranty issued
by the VA or its delegated underwriter.

“Wet Settlement Advance” means a disbursement by a Lender under the Commitment
and pursuant to Section 2.2(a) of this Agreement, in respect of the closing or
settlement of a Single-family Mortgage Loan, prior to delivery and examination
of all Collateral Documents for such Mortgage Loan.


1.2           OTHER DEFINITIONAL PROVISIONS.


(A)           ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANINGS GIVEN THE TERMS UNDER GAAP.


(B)           DEFINED TERMS MAY BE USED IN THE SINGULAR OR THE PLURAL, AS THE
CONTEXT REQUIRES.


(C)           ALL REFERENCES TO TIME OF DAY SHALL MEAN THE THEN APPLICABLE TIME
IN HOUSTON, TEXAS, UNLESS EXPRESSLY PROVIDED TO THE CONTRARY.


2.             THE CREDIT.


2.1           THE COMMITMENT.

 

13


--------------------------------------------------------------------------------


                                                                                                                       


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND PROVIDED
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE LENDER
AGREES, FROM TIME TO TIME DURING THE PERIOD FROM THE DATE HEREOF TO AND
INCLUDING THE TERMINATION DATE, TO MAKE ADVANCES TO THE COMPANY, PROVIDED,
HOWEVER, THE SUM OF THE TOTAL AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY ONE
TIME OF ALL SUCH ADVANCES SHALL NOT EXCEED THE COMMITMENT AMOUNT. THE OBLIGATION
OF THE LENDER TO MAKE ADVANCES HEREUNDER UP TO BUT NOT EXCEEDING THE COMMITMENT
AMOUNT IS HEREINAFTER REFERRED TO AS THE “COMMITMENT”.  WITHIN THE COMMITMENT,
THE COMPANY MAY BORROW, REPAY AND REBORROW.  ALL ADVANCES UNDER THIS AGREEMENT
SHALL CONSTITUTE A SINGLE INDEBTEDNESS, AND ALL OF THE COLLATERAL SHALL BE
SECURITY FOR THE NOTE AND FOR THE PERFORMANCE OF ALL THE OBLIGATIONS OF THE
COMPANY.


(B)           ADVANCES SHALL BE USED BY THE COMPANY SOLELY FOR THE PURPOSE OF
FUNDING THE ACQUISITION OR ORIGINATION OF ELIGIBLE MORTGAGE LOANS, AS SPECIFIED
IN THE ADVANCE REQUEST, AND NONE OTHER, AND SHALL BE MADE AT THE REQUEST OF THE
COMPANY IN THE MANNER HEREINAFTER PROVIDED IN SECTION 2.2, AGAINST THE PLEDGE OF
SUCH MORTGAGE LOANS, AND SUCH OTHER COLLATERAL AS IS SET FORTH IN SECTION 3.1
HEREOF AS COLLATERAL THEREFOR.  ADVANCES SHALL ALSO BE SUBJECT TO THE FOLLOWING
RESTRICTIONS:

(1)           NO ADVANCE SHALL BE MADE AGAINST MORTGAGE LOANS WHICH ARE NOT
ELIGIBLE MORTGAGE LOANS.

(2)           THE AGGREGATE AMOUNT OF WET SETTLEMENT ADVANCES OUTSTANDING AT ANY
ONE TIME SHALL NOT EXCEED AN AMOUNT EQUAL TO FORTY PERCENT (40%) OF THE
COMMITMENT AMOUNT AT ANY TIME DURING THE FIRST AND LAST FIVE BUSINESS DAYS OF
ANY CALENDAR MONTH OR THIRTY PERCENT (30%) OF THE COMMITMENT AMOUNT AT ANY OTHER
TIME DURING SUCH CALENDAR MONTH..

(3)           THE AGGREGATE AMOUNT OF ADVANCES AGAINST AGED MORTGAGE LOANS
OUTSTANDING AT ANY ONE TIME SHALL NOT EXCEED TWO MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($2,500,000.00).

(4)           THE AGGREGATE AMOUNT OF ADVANCES AGAINST HELOC MORTGAGE LOANS
OUTSTANDING AT ANY ONE TIME SHALL NOT EXCEED TWO MILLION FIVE HUNDRED THOUSAND
AND NO/100 DOLLARS ($2,500,000.00).

(5)           THE AGGREGATE AMOUNT OF ADVANCES AGAINST ALL JUMBO LOANS AND SUPER
JUMBO LOANS OUTSTANDING AT ANY ONE TIME SHALL NOT EXCEED SEVEN MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($7,500,000.00); PROVIDED, FURTHER HOWEVER,
THAT IN NO EVENT SHALL THE AGGREGATE AMOUNT OF ADVANCES AGAINST SUPER JUMBO
LOANS OUTSTANDING AT ANY ONE TIME EXCEED FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00)..


(C)           NO ADVANCE AGAINST AN ELIGIBLE MORTGAGE LOAN SHALL EXCEED THE
FOLLOWING AMOUNTS:  (I) WITH RESPECT TO A CREDIT ”A” MORTGAGE LOAN, AN AMOUNT
EQUAL TO NINETY-EIGHT PERCENT (98%) OF THE COLLATERAL VALUE OF SUCH MORTGAGE
LOAN DETERMINED AS OF THE DATE IS PLEDGED TO THE LENDER; (II) WITH RESPECT TO A
RELOCATION MORTGAGE LOAN, AN

14


--------------------------------------------------------------------------------


                                                                                                                       


AMOUNT EQUAL TO NINETY PERCENT (90%) OF THE COLLATERAL VALUE OF SUCH MORTGAGE
LOAN DETERMINED AS OF THE DATE IS PLEDGED TO THE LENDER; AND (III)  WITH RESPECT
TO A HELOC MORTGAGE LOAN, AN AMOUNT EQUAL TO NINETY-SIX PERCENT (96%) OF THE
COLLATERAL VALUE OF SUCH MORTGAGE LOAN DETERMINED AS OF THE DATE IT IS PLEDGED
TO THE LENDER.


2.2           PROCEDURES FOR OBTAINING ADVANCES.  THE COMPANY MAY OBTAIN AN
ADVANCE HEREUNDER SUBJECT TO THE FOLLOWING:


(A)           THE COMPANY MAY OBTAIN AN ADVANCE HEREUNDER, SUBJECT TO THE
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTIONS 4.1 AND 4.2 HEREOF, UPON
COMPLIANCE WITH THE PROCEDURES SET FORTH IN THIS SECTION 2.2 AND IN EXHIBIT ”C”
ATTACHED HERETO AND MADE A PART HEREOF.  REQUESTS FOR ADVANCES SHALL BE
INITIATED BY THE COMPANY BY USING THE ELECTRONIC DATA TRANSMISSION SERVICE
PROVIDED BY THE LENDER TO TRANSMIT TO THE LENDER A REQUEST FOR ADVANCE
(“ELECTRONIC REQUEST”), WHICH SHALL INCLUDE ALL INFORMATION REQUIRED BY
EXHIBIT ”A” THROUGH THE WAREHOUSE MANAGEMENT SYSTEM SOFTWARE PROVIDED BY THE
LENDER AND ITS LICENSOR, MBMS INCORPORATED. THE LENDER SHALL HAVE THE RIGHT, ON
NOT LESS THAN THREE (3) BUSINESS DAYS’ PRIOR NOTICE TO THE COMPANY, TO MODIFY
THE ADVANCE REQUEST, ELECTRONIC REQUEST, OR ANY EXHIBITS HERETO TO CONFORM TO
CURRENT LEGAL REQUIREMENTS OR LENDER PRACTICES, AND, AS SO MODIFIED, SAID
ADVANCE REQUEST, ELECTRONIC REQUEST OR EXHIBITS SHALL BE DEEMED A PART HEREOF. 
IN CONSIDERATION OF THE LENDER PERMITTING THE COMPANY TO MAKE ELECTRONIC
REQUESTS FOR ADVANCES UTILIZING THE WAREHOUSE MANAGEMENT SYSTEM SOFTWARE OR
ADVANCE REQUESTS BY TELECOPY, THE COMPANY COVENANTS AND AGREES TO ASSUME
LIABILITY FOR AND TO PROTECT, INDEMNIFY AND SAVE THE LENDER HARMLESS FROM, ANY
AND ALL LIABILITIES, OBLIGATIONS, DAMAGES, PENALTIES, CLAIMS, CAUSES OF ACTION,
COSTS, CHARGES AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND EXPENSES OF
EMPLOYEES, WHICH MAY BE IMPOSED, INCURRED BY OR ASSERTED AGAINST THE LENDER BY
REASON OF ANY LOSS, DAMAGE OR CLAIM HOWSOEVER ARISING OR INCURRED BECAUSE OF,
OUT OF OR IN CONNECTION WITH (I) ANY ACTION OF THE LENDER PURSUANT TO ELECTRONIC
REQUESTS OR ADVANCE REQUESTS BY TELECOPY, (II) THE BREACH OF ANY PROVISIONS OF
THIS AGREEMENT BY THE COMPANY, (III) THE TRANSFER OF FUNDS PURSUANT TO SUCH
ELECTRONIC REQUESTS OR ADVANCE REQUESTS BY TELECOPY, OR (IV) THE LENDER’S
HONORING OR FAILING TO HONOR ANY ELECTRONIC REQUEST OR ADVANCE REQUEST BY
TELECOPY FOR ANY REASON OR NO REASON WHATSOEVER. THE LENDER IS ENTITLED TO RELY
UPON AND ACT UPON ELECTRONIC REQUESTS OR ADVANCE REQUESTS BY TELECOPY, AND THE
COMPANY SHALL BE UNCONDITIONALLY AND ABSOLUTELY ESTOPPED FROM DENYING (X) THE
AUTHENTICITY AND VALIDITY OF ANY SUCH TRANSACTION SO ACTED UPON BY THE LENDER
ONCE THE LENDER HAS ADVANCED FUNDS AND HAS DEPOSITED OR TRANSFERRED SUCH FUNDS
AS REQUESTED IN ANY SUCH ELECTRONIC REQUEST OR ADVANCE REQUEST BY TELECOPY, AND
(Y) THE COMPANY’S LIABILITY AND RESPONSIBILITY THEREFOR.

(1)           IN THE CASE OF ANY WET SETTLEMENT ADVANCES, THE COMPANY SHALL
FOLLOW THE PROCEDURES AND, AT OR PRIOR TO THE LENDER’S MAKING OF SUCH WET
SETTLEMENT ADVANCE, SHALL DELIVER TO THE LENDER OR ITS DESIGNEE THE DOCUMENTS
SET FORTH IN SECTION II OF EXHIBIT ”C” HERETO.  IN CASE OF COLLATERAL FINANCED
THROUGH A WET SETTLEMENT ADVANCE, THE COMPANY SHALL CAUSE ALL COLLATERAL
DOCUMENTS TO BE DELIVERED TO THE LENDER OR ITS DESIGNEE WITHIN SEVEN (7)
BUSINESS DAYS AFTER THE DATE OF THE WET SETTLEMENT ADVANCE RELATING THERETO.

15


--------------------------------------------------------------------------------


                                                                                                                       

(2)           BEFORE FUNDING, THE LENDER AND ITS DESIGNEE SHALL HAVE A
REASONABLE TIME TO EXAMINE SUCH ADVANCE REQUEST AND THE COLLATERAL DOCUMENTS TO
BE DELIVERED PRIOR TO SUCH REQUESTED ADVANCE, AS SET FORTH IN THE APPLICABLE
EXHIBIT HERETO, AND MAY REJECT SUCH OF THEM AS DO NOT MEET THE REQUIREMENTS OF
THIS AGREEMENT OR OF THE RELATED PURCHASE COMMITMENT.  THE ADVANCE REQUEST AND
THE COLLATERAL DOCUMENTS MUST BE RECEIVED BY LENDER NO LATER THAN 2:00 P.M.
HOUSTON, TEXAS TIME IN ORDER FOR FUNDING TO OCCUR THE SAME DAY PROVIDED THAT ALL
CONDITIONS TO SUCH ADVANCE HAVE BEEN SATISFIED.


(B)           TO MAKE AN ADVANCE, THE LENDER SHALL CREDIT THE FUNDING ACCOUNT
UPON COMPLIANCE BY THE COMPANY WITH THE TERMS OF THIS AGREEMENT.


2.3           NOTE.  THE COMPANY’S OBLIGATION TO PAY THE PRINCIPAL OF, AND
INTEREST ON, ALL ADVANCES MADE BY THE LENDER SHALL BE EVIDENCED BY A PROMISSORY
NOTE (THE “NOTE”) OF THE COMPANY DATED AS OF THE DATE HEREOF, IN FORM OF
EXHIBIT ”N” HERETO.  THE TERM “NOTE” SHALL INCLUDE ALL EXTENSIONS, RENEWALS,
INCREASES, AND MODIFICATIONS OF THE NOTE AND ALL SUBSTITUTIONS AND REPLACEMENTS
THEREFOR.  ALL TERMS AND PROVISIONS OF THE NOTE ARE HEREBY INCORPORATED HEREIN.


2.4           INTEREST.

(A)           (1)           EXCEPT AS PROVIDED IN SECTION 2.4(C) BELOW, THE
UNPAID AMOUNT OF EACH ADVANCE AGAINST MORTGAGE LOANS THAT ARE NOT RELOCATION
MORTGAGED LOANS OR AGED MORTGAGE LOANS SHALL BEAR INTEREST, FROM THE DATE OF
SUCH ADVANCE UNTIL PAID IN FULL, AT A RATE OF INTEREST EQUAL TO THE LESSER OF
(I) THE MAXIMUM RATE, OR (II) A FLOATING RATE OF INTEREST WHICH IS EQUAL TO 125
BASIS POINTS (1.25%) PER ANNUM OVER THE MONTHLY AVERAGE LIBOR RATE.

(2)           EXCEPT AS PROVIDED IN SECTION 2.4(C) BELOW, THE UNPAID AMOUNT OF
EACH ADVANCE OUTSTANDING AGAINST RELOCATION MORTGAGE LOANS SHALL BEAR INTEREST,
FROM THE DATE OF SUCH ADVANCE UNTIL PAID IN FULL, AT A RATE OF INTEREST EQUAL TO
THE LESSER OF (I) THE MAXIMUM RATE OR (II) A FLOATING RATE OF INTEREST (“BASIC
RATE”) WHICH IS EQUAL TO 250 BASIS POINTS (2.50%) PER ANNUM OVER THE MONTHLY
AVERAGE LIBOR RATE.

(3)           EXCEPT AS PROVIDED IN SECTION 2.4(C) BELOW, THE UNPAID AMOUNT OF
EACH ADVANCE OUTSTANDING AGAINST AGED MORTGAGE LOANS SHALL BEAR INTEREST, FROM
THE DATE SUCH MORTGAGE LOANS BECOME AGED MORTGAGE LOANS UNTIL SUCH ADVANCE IS
PAID IN FULL, AT A RATE OF INTEREST EQUAL TO THE LESSER OF (I) THE MAXIMUM RATE
OR (II) A FLOATING RATE OF INTEREST (“BASIC RATE”) WHICH IS EQUAL TO 250 BASIS
POINTS (2.50%) PER ANNUM OVER THE MONTHLY AVERAGE LIBOR RATE.


(B)           INTEREST SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR AND
APPLIED TO THE ACTUAL NUMBER OF DAYS ELAPSED IN EACH INTEREST CALCULATION PERIOD
AND SHALL BE PAYABLE MONTHLY IN ARREARS, ON THE FIRST DAY OF EACH MONTH,
COMMENCING WITH THE FIRST MONTH FOLLOWING THE DATE OF THIS AGREEMENT, AND
CONTINUING ON THE 1ST DAY OF EACH CALENDAR MONTH THEREAFTER UNTIL THE
TERMINATION DATE WHEN ALL OUTSTANDING AND UNPAID ADVANCES PLUS ALL ACCRUED AND
UNPAID INTEREST SHALL BE DUE AND PAYABLE.

16


--------------------------------------------------------------------------------


                                                                                                                       

 


(C)           OBLIGATIONS NOT PAID WHEN DUE (WHETHER AT STATED MATURITY, UPON
ACCELERATION FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT OR OTHERWISE) SHALL
BEAR INTEREST, FROM THE DATE DUE UNTIL PAID IN FULL, AT A RATE OF INTEREST
(“DEFAULT RATE”) AT ALL TIMES EQUAL TO THE LESSER OF (I) FOUR PERCENT (4%) PER
ANNUM OVER THE BASIC RATE; OR (II) THE MAXIMUM RATE, SAID INTEREST TO BE PAYABLE
ON DEMAND BY LENDER.


2.5           PRINCIPAL PAYMENTS.


(A)           THE OUTSTANDING UNPAID PRINCIPAL AMOUNT OF ALL ADVANCES SHALL BE
PAYABLE IN FULL UPON TERMINATION DATE.


(B)           THE COMPANY SHALL HAVE THE RIGHT TO PREPAY THE OUTSTANDING
ADVANCES IN WHOLE OR IN PART, FROM TIME TO TIME, WITHOUT PREMIUM OR PENALTY.


(C)           THE COMPANY SHALL BE OBLIGATED TO PAY TO THE LENDER, WITHOUT THE
NECESSITY OF PRIOR DEMAND OR NOTICE FROM THE LENDER, AND THE COMPANY AUTHORIZES
THE LENDER TO CHARGE THE FUNDING ACCOUNT OR ANY OTHER ACCOUNTS OF THE COMPANY
(EXCLUDING ANY MONIES HELD BY COMPANY IN TRUST FOR THIRD PARTIES) IN LENDER’S
POSSESSION FOR THE AMOUNT OF ANY OUTSTANDING ADVANCE AGAINST A SPECIFIC MORTGAGE
LOAN UPON THE EARLIEST OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

(1)           THE EXPIRATION OF NINETY (90) DAYS FROM THE DATE OF ANY ADVANCE
FOR ANY MORTGAGE LOAN (EXCLUDING AGED MORTGAGE LOANS);

(2)           THE EXPIRATION OF THIRTY (30) DAYS FROM THE DATE THE MORTGAGE LOAN
WAS DELIVERED TO AN INVESTOR FOR EXAMINATION AND PURCHASE, WITHOUT THE PURCHASE
BEING MADE, OR UPON REJECTION OF THE MORTGAGE LOAN AS UNSATISFACTORY BY AN
INVESTOR AND WITHOUT SUCH MORTGAGE LOAN BEING REDELIVERED BY SUCH INVESTOR TO
THE LENDER AND CONTINUING THEREAFTER TO QUALIFY AS AN ELIGIBLE MORTGAGE LOAN
HEREUNDER;

(3)           THE EXPIRATION OF FORTY-FIVE (45) DAYS FROM THE DATE MORTGAGE LOAN
IS DELIVERED TO THE CERTIFICATING CUSTODIAN ACCEPTABLE TO THE LENDER FOR THE
ISSUANCE OF A MORTGAGE-BACKED SECURITY;

(4)           THE EXPIRATION OF FIVE (5) BUSINESS DAYS FROM THE DATE A WET
SETTLEMENT ADVANCE WAS MADE WITHOUT RECEIPT OF ALL COLLATERAL DOCUMENTS RELATING
TO SUCH MORTGAGE LOAN, OR SUCH COLLATERAL DOCUMENTS, UPON EXAMINATION BY THE
LENDER, ARE FOUND NOT TO BE IN COMPLIANCE WITH THE REQUIREMENTS OF THIS
AGREEMENT OR THE RELATED PURCHASE COMMITMENT;

(5)           THE EXPIRATION OF TEN (10) CALENDAR DAYS FROM THE DATE A
COLLATERAL DOCUMENT IN CONNECTION WITH SUCH MORTGAGE LOAN WAS DELIVERED TO THE
COMPANY FOR CORRECTION OR COMPLETION, WITHOUT BEING RETURNED TO THE LENDER,
CORRECTED OR COMPLETED;

(6)           THE MORTGAGE LOAN IS NOT OR CEASES TO BE AN ELIGIBLE MORTGAGE
LOAN;

17


--------------------------------------------------------------------------------


                                                                                                                       

 

(7)           THE EXPIRATION OF THREE (3) BUSINESS DAYS AFTER THE DATE ON WHICH
THE RELATED PURCHASE COMMITMENT, IF ANY, EXPIRES, IS TERMINATED OR OTHERWISE
CANCELED OR NO LONGER IN FULL FORCE AND EFFECT AND THE SPECIFIC MORTGAGE LOAN
WAS NOT DELIVERED UNDER THE PURCHASE COMMITMENT PRIOR TO SUCH TERMINATION,
EXPIRATION OR CANCELLATION; AND

(8)           UPON SALE OF THE MORTGAGE LOAN.

Upon receipt of such payment by the Lender, such Mortgage Loans or
Mortgage-backed Securities shall be considered to have been redeemed from
pledge, and the Collateral Documents relating thereto which have not been
delivered to the Investor or the pool custodian or pool trustee shall be
released by the Lender to the Company.


(D)           WITH RESPECT TO AGED MORTGAGE LOANS, THE COMPANY SHALL BE
OBLIGATED TO PAY TO THE LENDER (AND THE COMPANY AUTHORIZES THE LENDER TO CHARGE
THE OPERATING ACCOUNT OR ANY OTHER ACCOUNTS OF THE COMPANY [EXCLUDING MONIES
HELD BY THE COMPANY IN TRUST FOR THIRD PARTIES] IN LENDER’S POSSESSION FOR THE
PAYMENT THEREOF) THE PRINCIPAL PAYMENTS IN THE AMOUNTS AND ON THE DATES
SPECIFIED BELOW:

(1)           ON THE DATE A PLEDGED MORTGAGE BECOMES AN AGED MORTGAGE LOAN, A
PRINCIPAL PAYMENT IN AN AMOUNT NECESSARY TO REDUCE THE OUTSTANDING UNPAID
ADVANCES AGAINST SUCH AGED MORTGAGE LOAN TO AN AMOUNT EQUAL TO NINETY PERCENT
(90%) OF THE COLLATERAL VALUE OF SUCH AGED MORTGAGE LOAN AS OF SUCH DATE;

(2)           THIRTY (30) DAYS FOLLOWING THE DATE A PLEDGE MORTGAGE BECOMES AN
AGED MORTGAGE LOAN, A PRINCIPAL PAYMENT IN AN AMOUNT NECESSARY TO REDUCE THE
OUTSTANDING UNPAID ADVANCES AGAINST SUCH AGED MORTGAGE LOAN TO AN AMOUNT EQUAL
TO EIGHTY PERCENT (80%) OF THE COLLATERAL VALUE OF SUCH AGED MORTGAGE LOAN AS OF
SUCH DATE;

(3)           SIXTY (60) DAYS FOLLOWING THE DATE A PLEDGE MORTGAGE BECOMES AN
AGED MORTGAGE LOAN, A PRINCIPAL PAYMENT IN AN AMOUNT NECESSARY TO REDUCE THE
OUTSTANDING UNPAID ADVANCES AGAINST SUCH AGED MORTGAGE LOAN TO AN AMOUNT EQUAL
TO SEVENTY PERCENT (70%) OF THE COLLATERAL VALUE OF SUCH AGED MORTGAGE LOAN AS
OF SUCH DATE;

(4)           NINETY (90) DAYS FOLLOWING THE DATE A PLEDGE MORTGAGE BECOMES AN
AGED MORTGAGE LOAN, AN AMOUNT EQUAL TO THE BALANCE OF THE AGGREGATE OUTSTANDING
UNPAID ADVANCES AGAINST SUCH AGED MORTGAGE LOAN.


2.6           EXPIRATION OF COMMITMENT.  UNLESS EXTENDED OR TERMINATED EARLIER
AS PERMITTED HEREUNDER, THE COMMITMENT SHALL EACH EXPIRE OF ITS OWN TERM, AND
WITHOUT THE NECESSITY OF ACTION BY THE LENDER, AT THE CLOSE OF BUSINESS ON  THE
TERMINATION DATE.  HOWEVER, THE REMAINDER OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL ALL AMOUNTS DUE ON THE OBLIGATIONS HAVE BEEN PAID IN
FULL.  THE LENDER HAS NOT MADE, AND DO NOT HEREBY MAKE, ANY COMMITMENT TO RENEW,
EXTEND, REARRANGE OR OTHERWISE REFINANCE THE OUTSTANDING AND UNPAID PRINCIPAL OF
THE NOTE OR ACCRUED INTEREST THEREON.  IN THE EVENT, HOWEVER, THE LENDERS FROM
TIME TO TIME RENEW, EXTEND, REARRANGE, INCREASE AND/OR OTHERWISE REFINANCE ANY
PORTION OR ALL OF ANY OBLIGATION AND ANY

18


--------------------------------------------------------------------------------


                                                                                                                       


ACCRUED INTEREST THEREON AT ANY TIME, SUCH REFINANCING SHALL BE EVIDENCED BY
APPROPRIATE PROMISSORY NOTES IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER
AND, UNLESS OTHERWISE NOTED OR MODIFIED AT SUCH TIME OR TIMES BY THE TERMS OF
SUCH PROMISSORY NOTE OR ANY AGREEMENTS EXECUTED IN CONNECTION THEREWITH, ANY
SUCH PROMISSORY NOTES AND REFINANCING EVIDENCED THEREBY SHALL BE GOVERNED IN ALL
RESPECTS BY THE TERMS OF THIS AGREEMENT.


2.7           METHOD OF MAKING PAYMENTS.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ALL PAYMENTS HEREUNDER SHALL BE MADE TO THE LENDER NOT LATER
THAN THE CLOSE OF BUSINESS (HOUSTON TIME) ON THE DATE WHEN DUE UNLESS SUCH DATE
IS A NON-BUSINESS DAY, IN WHICH CASE, SUCH PAYMENT SHALL BE DUE ON THE FIRST
BUSINESS DAY THEREAFTER, AND SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES
OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS.


2.8           MISCELLANEOUS CHARGES.  AT THE END OF EACH MONTH DURING THE TERM
OF THIS AGREEMENT, THE COMPANY SHALL PAY TO THE LENDER IN ARREARS ON OR BEFORE
FIVE (5) DAYS AFTER THE LATER OF (A) THE END OF EACH CALENDAR MONTH OR (B) THE
COMPANY’S RECEIPT OF THE LENDER’S BILL FOR SUCH MONTHLY PERIOD, A TRANSACTION
FEE EQUAL TO TWENTY AND NO/100 DOLLARS ($20.00) FOR EACH PLEDGED MORTGAGE THAT
HELD BY LENDER DURING SUCH MONTH AND FOR WHICH LENDER HAS NOT PREVIOUSLY
RECEIVED A TRANSACTION FEE, FOR THE HANDLING AND ADMINISTRATION OF ADVANCES AND
COLLATERAL.  FOR THE PURPOSES HEREOF, COMPANY SHALL, AT ITS SOLE COST AND
EXPENSE, PAY ALL MISCELLANEOUS CHARGES AND EXPENSES INCURRED BY THE LENDER IN
CONNECTION WITH THE HANDLING AND ADMINISTRATION OF ADVANCES AND COLLATERAL,
INCLUDING, WITHOUT LIMITATION, ALL CHARGES FOR SECURITY DELIVERY FEES, LENDER’S
STANDARD WIRING FEES, AND CHARGES FOR OVERNIGHT DELIVERY OF COLLATERAL TO
INVESTORS. MISCELLANEOUS CHARGES ARE DUE WHEN INCURRED, BUT SHALL NOT BE
DELINQUENT IF PAID WITHIN TEN (10) DAYS AFTER RECEIPT OF AN INVOICE OR AN
ACCOUNT ANALYSIS STATEMENT FROM THE LENDER.


2.9           BAILEE.  LENDER APPOINTS COMPANY — AND COMPANY SHALL ACT — AS ITS
BAILEE TO (I) HOLD IN TRUST FOR LENDER (A) THE ORIGINAL RECORDED COPY OF THE
MORTGAGE, DEED OF TRUST, OR TRUST DEED SECURING EACH PLEDGED MORTGAGE, (B) A
MORTGAGEE POLICY OF TITLE INSURANCE (OR BINDING UNEXPIRED AND UNCONDITIONAL
COMMITMENT TO ISSUE SUCH INSURANCE IF THE POLICY HAS NOT YET BEEN DELIVERED TO
COMPANY) INSURING THE COMPANY’S PERFECTED, FIRST PRIORITY LIEN (OR SECOND
PRIORITY WITH RESPECT TO SECOND MORTGAGE LOANS) CREATED BY THAT MORTGAGE, DEED
OF TRUST, OR TRUST DEED, (C) THE ORIGINAL INSURANCE POLICIES FOR EACH PLEDGED
MORTGAGE, AND (D) ALL OTHER ORIGINAL DOCUMENTS RELATING TO EACH PLEDGED
MORTGAGE, INCLUDING ANY PROMISSORY NOTES, ANY OTHER LOAN DOCUMENTS, AND
SUPPORTING DOCUMENTATION, SURVEYS, SETTLEMENT STATEMENTS, CLOSING INSTRUCTIONS,
AND MORTGAGE-BACKED SECURITIES, AND (II) DELIVER TO LENDER ANY OF THE FOREGOING
ITEMS AS SOON AS REASONABLY PRACTICABLE UPON LENDER’S REQUEST.


2.10         RESTATEMENT.  THIS AGREEMENT AMENDS AND RESTATES THE EXISTING
AGREEMENT IN ITS ENTIRETY.  ALL OUTSTANDING AND UNPAID ADVANCES UNDER THE
EXISTING AGREEMENT AND ALL OTHER SUMS OWING UNDER THE EXISTING AGREEMENT SHALL
CONTINUE AND BE DEEMED ADVANCES DUE AND OWING HEREUNDER AND EVIDENCED BY THE
NOTE.  THE NOTE IS GIVEN IN RENEWAL AND EXTENSION, BUT NOT EXTINGUISHMENT OF THE
OUTSTANDING UNPAID BALANCES OF THOSE CERTAIN PROMISSORY NOTES (“PRIOR NOTES”)
EXECUTED BY THE COMPANY AND DELIVERED TO LENDERS AS MORE PARTICULARLY DESCRIBED
IN THE NOTE.  ALL LIENS, SECURITY INTERESTS, AND ASSIGNMENTS SECURING THE
OBLIGATIONS OF THE COMPANY UNDER THE PRIOR NOTES AND THE EXISTING AGREEMENT ARE
HEREBY RATIFIED, CONFIRMED, AND BROUGHT FORWARD AS SECURITY FOR THE OBLIGATIONS,
IN ADDITION TO AND CUMULATIVE OF ALL OTHER SECURITY.

 

19


--------------------------------------------------------------------------------



3.             COLLATERAL.


3.1           GRANT OF SECURITY INTEREST.  AS SECURITY FOR THE PAYMENT OF THE
NOTE AND FOR THE PAYMENT AND PERFORMANCE OF ALL OF THE COMPANY’S OBLIGATIONS
HEREUNDER, THE COMPANY HEREBY ASSIGNS AND TRANSFERS ALL OF ITS RIGHTS, TITLES
AND INTERESTS IN AND TO AND GRANTS A SECURITY INTEREST TO THE LENDER IN THE
FOLLOWING DESCRIBED PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED (THE
“COLLATERAL”):


(A)           ALL MORTGAGE LOANS WHICH FROM TIME TO TIME ARE DELIVERED OR CAUSED
TO BE DELIVERED TO THE LENDER OR ITS DESIGNEE, COME INTO THE POSSESSION, CUSTODY
OR CONTROL OF THE LENDER FOR THE PURPOSE OF ASSIGNMENT OR PLEDGE OR IN RESPECT
OF WHICH AN ADVANCE HAS BEEN MADE BY THE LENDER HEREUNDER, INCLUDING ALL
MORTGAGE NOTES AND MORTGAGES EVIDENCING SUCH MORTGAGE LOANS AND ALL MORTGAGE
LOANS IN RESPECT OF WHICH WET SETTLEMENT ADVANCES HAVE BEEN MADE BY THE LENDER
(THE “PLEDGED MORTGAGES”).


(B)           ALL MORTGAGE-BACKED SECURITIES WHICH ARE FROM TIME TO TIME
DELIVERED OR CAUSED TO BE DELIVERED TO, OR ARE OTHERWISE IN THE POSSESSION OF
THE LENDER, OR ITS DESIGNEE, ITS AGENT, BAILEE OR CUSTODIAN AS ASSIGNEE OR
PLEDGED TO THE LENDER, OR FOR SUCH PURPOSE ARE REGISTERED BY BOOK-ENTRY IN THE
NAME OF THE LENDER (THE “PLEDGED SECURITIES”).


(C)           ALL PRIVATE MORTGAGE INSURANCE AND ALL COMMITMENTS ISSUED BY THE
FHA OR VA TO INSURE OR GUARANTEE ANY MORTGAGE LOANS INCLUDED IN THE PLEDGED
MORTGAGES; ALL GUARANTIES RELATED TO PLEDGED SECURITIES; ALL PURCHASE
COMMITMENTS HELD BY THE COMPANY COVERING THE PLEDGED MORTGAGES OR THE PLEDGED
SECURITIES AND ALL PROCEEDS RESULTING FROM THE SALE THEREOF TO INVESTORS
PURSUANT THERETO; ALL PERSONAL PROPERTY, CONTRACT RIGHTS, SERVICING AND
SERVICING FEES AND INCOME OR OTHER PROCEEDS, AMOUNTS AND PAYMENTS PAYABLE TO THE
COMPANY AS COMPENSATION OR REIMBURSEMENT, ACCOUNTS AND GENERAL INTANGIBLES OF
WHATSOEVER KIND RELATING TO THE PLEDGED MORTGAGES, THE PLEDGED SECURITIES, AND
ALL OTHER DOCUMENTS OR INSTRUMENTS RELATING TO THE PLEDGED MORTGAGES, INCLUDING,
WITHOUT LIMITATION, ANY INTEREST OF THE COMPANY IN ANY FIRE, CASUALTY OR HAZARD
INSURANCE POLICIES AND ANY AWARDS MADE BY ANY PUBLIC BODY OR DECREED BY ANY
COURT OF COMPETENT JURISDICTION FOR A TAKING OR FOR DEGRADATION OF VALUE IN ANY
EMINENT DOMAIN PROCEEDING AS THE SAME RELATE TO THE PLEDGED MORTGAGES.


(D)           ALL RIGHT, TITLE AND INTEREST OF THE COMPANY IN AND TO ALL ESCROW
ACCOUNTS, DOCUMENTS, INSTRUMENTS, FILES, SURVEYS, CERTIFICATES, CORRESPONDENCE,
APPRAISALS, COMPUTER PROGRAMS, TAPES, DISCS, CARDS, ACCOUNTING RECORDS
(INCLUDING ALL INFORMATION, RECORDS, TAPES, DATA, PROGRAMS, DISCS AND CARDS
NECESSARY OR HELPFUL IN THE ADMINISTRATION OR SERVICING OF THE FOREGOING
COLLATERAL) AND OTHER INFORMATION AND DATA OF THE COMPANY RELATING TO THE
FOREGOING COLLATERAL.


(E)           ALL NOW EXISTING OR HEREAFTER ACQUIRED CASH DELIVERED TO OR
OTHERWISE IN THE POSSESSION OF THE LENDER OR ANY LENDER OR ITS AGENT, BAILEE OR
CUSTODIAN OR DESIGNATED ON THE BOOKS AND RECORDS OF THE COMPANY AS ASSIGNED AND
PLEDGED TO THE LENDER.

20


--------------------------------------------------------------------------------



(F)            ALL MONEY, PROPERTY, DEPOSIT ACCOUNTS, ACCOUNTS, SECURITIES,
DOCUMENTS, CHATTEL PAPER, CLAIMS, DEMANDS, INSTRUMENTS, ITEMS OR DEPOSITS OF THE
COMPANY NOW HELD OR HEREAFTER COMING WITHIN LENDER’S CUSTODY OR CONTROL,
INCLUDING, WITHOUT LIMITATION, THE FUNDING ACCOUNT.


(G)           ALL ACCOUNTS, CHATTEL PAPER, INSTRUMENTS, GENERAL INTANGIBLES,
CERTIFICATED SECURITIES, UNCERTIFICATED SECURITIES, AND INVESTMENT PROPERTY, AS
THOSE TERMS ARE DEFINED IN THE TEXAS UNIFORM COMMERCIAL CODE, ARISING FROM OR
RELATING TO ANY OF THE FOREGOING COLLATERAL.


(H)           ALL CASH AND NON-CASH PROCEEDS OF THE FOREGOING COLLATERAL,
INCLUDING ALL DIVIDENDS, DISTRIBUTIONS AND OTHER RIGHTS IN CONNECTION WITH, AND
ALL ADDITIONS TO, MODIFICATIONS OF AND REPLACEMENTS FOR, THE FOREGOING
COLLATERAL, AND ALL PRODUCTS AND PROCEEDS OF THE FOREGOING COLLATERAL, TOGETHER
WITH WHATEVER IS RECEIVABLE OR RECEIVED WHEN THE FOREGOING COLLATERAL OR
PROCEEDS THEREOF ARE SOLD, COLLECTED, EXCHANGED OR OTHERWISE DISPOSED OF,
WHETHER SUCH DISPOSITION IS VOLUNTARY OR INVOLUNTARY, INCLUDING, WITHOUT
LIMITATION, ALL RIGHTS TO PAYMENT WITH RESPECT TO ANY CAUSE OF ACTION AFFECTING
OR RELATING TO THE FOREGOING COLLATERAL OR PROCEEDS THEREOF.


3.2           SECURITY INTEREST IN MORTGAGE-BACKED SECURITIES.  THE COMPANY’S
ABILITY TO CONVERT MORTGAGE LOANS THAT ARE WITHIN THE COLLATERAL TO
MORTGAGE-BACKED SECURITIES  ARE SUBJECT TO THE FOLLOWING CONDITIONS:


(A)           PLEDGED MORTGAGES THAT ARE TO BE TRANSFERRED TO A POOL CUSTODIAN
IN CONNECTION WITH THE ISSUANCE OF MORTGAGE-BACKED SECURITIES, SHALL BE RELEASED
FROM THE SECURITY INTEREST GRANTED HEREUNDER ONLY AGAINST PAYMENT TO THE LENDER
OF THE AMOUNT DUE IN CONNECTION WITH SUCH PLEDGED MORTGAGES AS DETERMINED IN
ACCORDANCE WITH SECTION 3.5 OF THIS AGREEMENT OR AGAINST THE ISSUANCE OF SUCH
MORTGAGE-BACKED SECURITIES AND THE CONTINUATION OF THE LENDER’S FIRST PRIORITY,
PERFECTED SECURITY INTEREST IN SUCH MORTGAGE-BACKED SECURITIES AND THE PROCEEDS
THEREOF UNTIL PAYMENT DUE THE LENDER, IN RESPECT OF SAID PLEDGED MORTGAGES IS
MADE TO THE LENDER.


(B)           IN THE CASE OF MORTGAGE-BACKED SECURITIES CREATED FROM PLEDGED
MORTGAGES, THE LENDER SHALL HAVE THE EXCLUSIVE RIGHT TO THE POSSESSION OF THE
MORTGAGE-BACKED SECURITIES OR, IF THE MORTGAGE-BACKED SECURITIES ARE NOT TO BE
ISSUED IN CERTIFICATED FORM, SHALL HAVE THE RIGHT TO HAVE THE BOOK ENTRIES FOR
THE MORTGAGE-BACKED SECURITIES ISSUED IN THE LENDER’S NAME OR THE NAME OR NAMES
OF ITS DESIGNEES.  LENDER SHALL CAUSE DELIVERY OF THE MORTGAGE-BACKED SECURITIES
TO BE MADE TO THE INVESTOR OR THE BOOK ENTRIES REGISTERED IN THE NAME OF THE
INVESTOR OR THE INVESTOR’S DESIGNEE ONLY AGAINST PAYMENT THEREFOR.  THE COMPANY
ACKNOWLEDGES THAT THE LENDER MAY ENTER INTO ONE OR MORE STANDING ARRANGEMENTS
WITH OTHER FINANCIAL INSTITUTIONS FOR THE ISSUANCE OF MORTGAGE-BACKED SECURITIES
IN BOOK ENTRY FORM IN THE NAME OF SUCH OTHER FINANCIAL INSTITUTIONS, AS AGENT
FOR THE LENDER, AND THE COMPANY AGREES UPON REQUEST OF THE LENDER, TO EXECUTE
AND DELIVER TO SUCH OTHER FINANCIAL INSTITUTIONS THE COMPANY’S WRITTEN
CONCURRENCE IN ANY SUCH STANDING ARRANGEMENTS.

21


--------------------------------------------------------------------------------



3.3           DELIVERY OF COLLATERAL DOCUMENTS.  THE LENDER OR ITS DESIGNEE
EXCLUSIVELY SHALL DELIVER PLEDGED MORTGAGES OR PLEDGED SECURITIES TO (A) AN
INVESTOR THAT HAS ISSUED A PURCHASE COMMITMENT WITH RESPECT THERETO FOR ITS
EXAMINATION AND PURCHASE, OR (B) AN APPROVED CUSTODIAN FOR PURPOSES OF
EXAMINATION OR DELIVERY IN CONNECTION WITH THE ISSUANCE OF MORTGAGE-BACKED
SECURITIES.  IN SUCH CASES WHERE THE LENDER MUST DELIVER DOCUMENTS TO AN
INVESTOR OR APPROVED CUSTODIAN, THE LENDER MUST RECEIVE SIGNED SHIPPING
INSTRUCTIONS (IN THE FORM OF EXHIBIT ”D” ATTACHED HERETO), NO LATER THAN 2:00
P.M. HOUSTON, TEXAS TIME ONE (1) BUSINESS DAY PRIOR TO THE EXPIRATION OF THE
APPENDED PURCHASE COMMITMENT, IN ADDITION TO ANY OTHER DOCUMENTS LISTED IN
SECTION III OF EXHIBIT “C” IN RESPECT OF THE ISSUANCE OF MORTGAGE-BACKED
SECURITIES.  IF SHIPPING INSTRUCTIONS ARE RECEIVED BY LENDER BEFORE 2:00 P.M.
HOUSTON, TEXAS TIME OF ANY BUSINESS DAY, LENDER WILL SHIP THE DOCUMENTS TOGETHER
WITH THE BAILEE LETTER (IN FORM OF EXHIBIT “K”) TO THE INVESTOR OR APPROVED
CUSTODIAN ON THE SAME BUSINESS DAY, OTHERWISE LENDER WILL SHIP THE DOCUMENTS THE
NEXT BUSINESS DAY FOLLOWING RECEIPT OF SHIPPING INSTRUCTIONS.  IN ANY CASE IN
WHICH AN ADVANCE HAS BEEN MADE HEREUNDER AGAINST PLEDGED MORTGAGES, BASED ON THE
EXISTENCE OF A PURCHASE COMMITMENT COVERING SUCH PLEDGED MORTGAGES, THE COMPANY
AGREES THAT SUCH PLEDGED MORTGAGES WILL NOT BE PLACED IN ANY MORTGAGE POOL OTHER
THAN AN ELIGIBLE MORTGAGE POOL, UNLESS SUCH PLEDGED MORTGAGES HAVE BEEN REDEEMED
FROM PLEDGE AS PERMITTED HEREUNDER OR OTHER ARRANGEMENTS, SATISFACTORY TO THE
LENDER IN ITS SOLE DISCRETION, HAVE BEEN MADE FOR THE REDEMPTION OF SUCH PLEDGED
MORTGAGES FROM PLEDGE HEREUNDER.  THE LENDER MAY DELIVER ANY DOCUMENT RELATING
TO THE COLLATERAL TO THE COMPANY FOR CORRECTION OR COMPLETION AGAINST A TRUST
RECEIPT IN THE FORM OF EXHIBIT “E” ATTACHED HERETO EXECUTED BY THE COMPANY.  THE
COMPANY HEREBY REPRESENTS AND WARRANTS TO AND AGREES WITH THE LENDER THAT ANY
REQUEST BY THE COMPANY FOR RELEASE OF THE COLLATERAL CONSISTING OF OR RELATING
TO MORTGAGE LOANS TO THE COMPANY SHALL BE SOLELY FOR THE PURPOSES OF CORRECTING
CLERICAL OR NON-SUBSTANTIAL  DOCUMENTATION PROBLEMS IN PREPARATION FOR RETURNING
SUCH COLLATERAL TO THE LENDER FOR ULTIMATE SALE OR EXCHANGE AND THE AGGREGATE
COLLATERAL VALUE OF THE COLLATERAL RELEASED TO THE COMPANY PURSUANT TO THIS
SECTION 3.3 WILL NOT EXCEED FIVE  HUNDRED THOUSAND AND NO/100 DOLLARS
($500,000.00); THE COMPANY SHALL REQUEST SUCH RELEASE IN COMPLIANCE WITH ALL OF
THE TERMS AND CONDITIONS OF SUCH RELEASE SET FORTH HEREIN; AND THE COMPANY WILL
RETURN TO THE LENDER SUCH DOCUMENTATION RELEASED TO THE COMPANY PURSUANT TO THIS
SECTION 3.3 WITHIN TEN (10) CALENDAR DAYS AFTER SUCH DELIVERY.


3.4           MANDATORY PREPAYMENT.  AT ANY TIME THAT THE AGGREGATE SUM OF THE
UNIT COLLATERAL VALUES OF ALL PLEDGED MORTGAGES IS LESS THAN THE AGGREGATE
AMOUNT OF THE ADVANCES THEN OUTSTANDING HEREUNDER, THE LENDER SHALL REQUEST AND
THE COMPANY SHALL IMMEDIATELY AFTER NOTICE BY THE LENDER REPAY THE ADVANCES IN
AN AMOUNT SUFFICIENT TO REDUCE THE AGGREGATE BALANCE THEREOF OUTSTANDING TO AN
AMOUNT EQUAL TO OR BELOW THE AGGREGATE UNIT COLLATERAL VALUES OF ALL PLEDGED
MORTGAGES.  IF AT ANY TIME OR FROM TIME TO TIME ANY OF THE LIMITATIONS OF
SECTION 2.1(B) HEREOF ARE EXCEEDED, THE COMPANY SHALL IMMEDIATELY PAY TO THE
LENDER THE AMOUNT OF SUCH EXCESS FOR APPLICATION TO THE PRINCIPAL BALANCE OF THE
NOTE.


3.5           RIGHT OF REDEMPTION FROM PLEDGE.  SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED, THE COMPANY MAY REDEEM A MORTGAGE LOAN OR MORTGAGE-BACKED
SECURITY, BY NOTIFYING THE LENDER OF ITS INTENTION TO REDEEM SUCH MORTGAGE LOAN
OR MORTGAGE-BACKED SECURITY, FROM PLEDGE AND BY PAYING, OR CAUSING AN INVESTOR
TO PAY, TO THE LENDER, FOR APPLICATION TO PREPAYMENT OF THE PRINCIPAL BALANCE OF
THE NOTE AS DETERMINED BY THE LENDER IN ITS REASONABLE DISCRETION, AN AMOUNT

22


--------------------------------------------------------------------------------



(THE “REDEMPTION AMOUNT”) EQUAL TO THE AGGREGATE AMOUNT OF THE OUTSTANDING,
UNPAID ADVANCES MADE WITH RESPECT TO OR RELATING TO SUCH MORTGAGE LOAN OR
MORTGAGE-BACKED SECURITY.


3.6           COLLECTION AND SERVICING RIGHTS.  SO LONG AS NO EVENT OF DEFAULT
SHALL HAVE OCCURRED, THE COMPANY SHALL HAVE A REVOCABLE AND NONTRANSFERABLE
LICENSE TO SERVICE AND RECEIVE AND COLLECT DIRECTLY ALL SUMS PAYABLE TO THE
COMPANY IN RESPECT OF THE COLLATERAL OTHER THAN PROCEEDS OF ANY PURCHASE
COMMITMENT OR PROCEEDS OF THE SALE OF ANY COLLATERAL.  FOLLOWING THE OCCURRENCE
OF ANY EVENT OF DEFAULT, THE LENDER OR ITS DESIGNEE MAY REVOKE SUCH LICENSE BY
NOTICE TO THE COMPANY (OR ITS SUCCESSOR, TRUSTEE, OR RECEIVER) WHEREUPON THE
COMPANY’S RIGHTS TO SO SERVICE THE COLLATERAL SHALL TERMINATE.  LENDER OR ITS
DESIGNEE SHALL THEREAFTER BE ENTITLED TO SERVICE AND RECEIVE AND COLLECT ALL
SUMS PAYABLE TO THE COMPANY IN RESPECT OF THE COLLATERAL, AND IN SUCH CASE
(A) THE LENDER OR ITS DESIGNEE IN ITS DISCRETION MAY, IN ITS OWN NAME OR IN THE
NAME OF THE COMPANY OR OTHERWISE, DEMAND, SUE FOR, COLLECT OR RECEIVE ANY MONEY
OR PROPERTY AT ANY TIME PAYABLE OR RECEIVABLE ON ACCOUNT OF OR IN EXCHANGE FOR
ANY OF THE COLLATERAL, BUT SHALL BE UNDER NO OBLIGATION TO DO SO AND (B) THE
COMPANY SHALL, IF THE LENDER SO REQUESTS, FORTHWITH DELIVER THE CREDIT FILES AND
THE SERVICING FILES FOR THE COLLATERAL TO THE LENDER OR ITS DESIGNEE AND PAY TO
THE LENDER, AT ITS PRINCIPAL OFFICE ALL AMOUNTS THEREAFTER RECEIVED BY THE
COMPANY UPON OR IN RESPECT OF ANY OF THE COLLATERAL, ADVISING THE LENDER AS TO
THE SOURCE OF SUCH FUNDS.


3.7           RETURN OR RELEASE OF COLLATERAL AT END OF COMMITMENT.  IF (A) THE
COMMITMENT SHALL HAVE EXPIRED OR BEEN TERMINATED, AND (B) NO ADVANCES, INTEREST
OR OTHER OBLIGATIONS EVIDENCED BY THE LOAN DOCUMENTS OR DUE UNDER THIS AGREEMENT
SHALL BE OUTSTANDING AND UNPAID, THE LENDER SHALL DELIVER OR RELEASE ALL
COLLATERAL IN ITS POSSESSION TO THE COMPANY.  THE RECEIPT OF THE COMPANY FOR ANY
COLLATERAL RELEASED OR DELIVERED TO THE COMPANY PURSUANT TO ANY PROVISION OF
THIS AGREEMENT SHALL BE A COMPLETE AND FULL ACQUITTANCE FOR THE COLLATERAL SO
RETURNED, AND THE LENDER SHALL THEREAFTER BE DISCHARGED FROM ANY LIABILITY OR
RESPONSIBILITY THEREFOR.


4.             CONDITIONS PRECEDENT.


4.1           INITIAL ADVANCE.  THE OBLIGATION OF THE LENDER TO MAKE ANY ADVANCE
UNDER THIS AGREEMENT IS SUBJECT TO THE SATISFACTION, IN THE SOLE DISCRETION OF
THE LENDER, ON OR BEFORE THE DATE THEREOF, OF THE FOLLOWING CONDITIONS
PRECEDENT:


(A)           THE LENDER SHALL HAVE RECEIVED THE FOLLOWING, ALL OF WHICH MUST BE
SATISFACTORY IN FORM AND CONTENT TO THE LENDER, IN ITS SOLE DISCRETION:

(1)           THE LOAN DOCUMENTS DATED AS OF THE DATE HEREOF DULY EXECUTED BY
THE COMPANY;

(2)           A CERTIFICATE OF CORPORATE RESOLUTIONS BY THE CORPORATE SECRETARY
OF THE COMPANY IN THE FORM OF EXHIBIT “J” ATTACHED HERETO CERTIFYING THE
RESOLUTIONS AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ALL OTHER INSTRUMENTS OR DOCUMENTS
TO BE DELIVERED BY THE COMPANY PURSUANT TO THIS AGREEMENT;

(3)           FINANCIAL STATEMENTS OF THE COMPANY (AND ITS SUBSIDIARIES, ON A
CONSOLIDATED BASIS) CONTAINING A BALANCE SHEET AS OF DECEMBER 31, 2005 (THE
“STATEMENT DATE”) AND RELATED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’

23


--------------------------------------------------------------------------------


EQUITY AND CASH FLOWS FOR THE PERIOD ENDED ON THE STATEMENT DATE AND A BALANCE
SHEET AS OF MARCH 31, 2006 (“INTERIM DATE”) AND RELATED STATEMENT OF INCOME FOR
THE PERIOD ENDED ON THE INTERIM DATE, ALL PREPARED IN ACCORDANCE WITH GAAP
APPLIED ON A BASIS CONSISTENT WITH PRIOR PERIODS AND IN THE CASE OF THE
STATEMENTS AS OF THE STATEMENT DATE, AUDITED BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED STANDING ACCEPTABLE TO THE LENDER, TOGETHER WITH AN
OFFICER CERTIFICATE PREPARED AS OF THE INTERIM DATE AND EXECUTED BY THE
PRESIDENT OR CHIEF FINANCIAL OFFICER OF THE COMPANY; AND

(4)           A FAVORABLE WRITTEN OPINION OF COUNSEL TO THE COMPANY, DATED AS OF
JUNE 1, 2006 IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER, ADDRESSED TO THE
LENDER.


4.2           EACH ADVANCE.  THE OBLIGATION OF THE LENDER TO MAKE ANY ADVANCE
UNDER THIS AGREEMENT IS SUBJECT TO THE SATISFACTION, IN THE SOLE DISCRETION OF
THE LENDER, AS OF THE DATE OF EACH SUCH ADVANCE, OF THE FOLLOWING ADDITIONAL
CONDITIONS PRECEDENT:


(A)           IN CONNECTION WITH AN ADVANCE, THE COMPANY SHALL HAVE DELIVERED TO
THE LENDER THE ADVANCE REQUEST OR THE ELECTRONIC REQUEST, COLLATERAL DOCUMENTS,
AND DOCUMENTS REQUIRED UNDER AND SHALL HAVE SATISFIED THE PROCEDURES SET FORTH
IN SECTION 2.2 AND EXHIBIT “C”.  ALL ITEMS DELIVERED TO THE LENDER OR ITS
DESIGNEE SHALL BE SATISFACTORY TO THE LENDER IN FORM AND CONTENT, AND THE LENDER
MAY REJECT SUCH OF THEM AS DO NOT MEET THE REQUIREMENTS OF THIS AGREEMENT OR OF
THE RELATED PURCHASE COMMITMENT.


(B)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN
ARTICLE 5 HEREOF SHALL BE ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS IF
MADE ON AND AS OF THE DATE OF EACH ADVANCE.


(C)           THE COMPANY SHALL HAVE PERFORMED ALL AGREEMENTS TO BE PERFORMED BY
IT HEREUNDER AND, AS OF THE DATE OF THE ADVANCE REQUEST, AND AFTER GIVING EFFECT
TO THE REQUESTED ADVANCE, THERE SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT
HEREUNDER.


(D)           THE COMPANY SHALL NOT HAVE INCURRED ANY MATERIAL LIABILITIES,
DIRECT OR CONTINGENT, EXCEPT AS APPROVED BY LENDER IN WRITING OR PERMITTED BY
SECTION 7.18, SINCE THE DATES OF THE COMPANY’S MOST RECENT FINANCIAL STATEMENTS
THERETOFORE DELIVERED TO THE LENDER.


(E)           SUCH ADDITIONAL DOCUMENTS, INSTRUMENTS, AND INFORMATION AS LENDER
OR ITS LEGAL COUNSEL MAY REASONABLY REQUIRE, INCLUDING, WITHOUT LIMITATION, ALL
DOCUMENTS, INSTRUMENTS AND INFORMATION REQUIRED PURSUANT TO SECTION 4.1 OF THIS
AGREEMENT.

Acceptance of the proceeds of the requested Advance by the Company shall be
deemed a representation by the Company that all conditions set forth in this
Article 4 shall have been satisfied as of the date of such Advance.

24


--------------------------------------------------------------------------------


5.             REPRESENTATIONS AND WARRANTIES.

The Company hereby represents and warrants to the Lender, as of the date of this
Agreement and (unless otherwise notified in writing by the Company and Lender,
in its sole discretion, approves in writing) as of the date of each Advance
Request and the making of each Advance, that:

5.1           Organization; Good Standing; Subsidiaries.  The Company and each
Subsidiary of the Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, has
the full legal power and authority to own its property and to carry on its
business as currently conducted and is duly qualified as a foreign corporation
to do business and is in good standing in each jurisdiction in which the
transaction of its business makes such qualification necessary, except in
jurisdictions, if any, where a failure to be in good standing has no material
adverse effect on the business, operations, assets or financial condition of the
Company or any such Subsidiary.  For the purposes hereof, good standing shall
include qualification for any and all licenses and payment of any and all taxes
required in the jurisdiction of its incorporation and in each jurisdiction in
which the Company transacts business.  The Company has no Subsidiaries except as
set forth on Exhibit “G” hereto.  Exhibit ”G” sets forth with respect to each
such Subsidiary, its name, address, place of incorporation, each state in which
it is qualified as a foreign corporation, and the percentage ownership of the
Company in such Subsidiary.

5.2           Authorization and Enforceability.  The Company has all requisite
corporate power and authority to execute, deliver, create, issue, comply and
perform this Agreement, the Note and all other Loan Documents to which the
Company is party and to make the borrowings hereunder.  The execution, delivery
and performance by the Company of this Agreement, the Note and all other Loan
Documents to which the Company is party and the making of the borrowings
hereunder and thereunder, have been duly and validly authorized by all necessary
corporate action on the part of the Company (none of which actions has been
modified or rescinded, and all of which actions are in full force and effect)
and do not and will not conflict with or violate any provision of law or of the
articles of incorporation or by-laws of the Company, conflict with or result in
a breach of or constitute a default or require any consent under any contracts
to which Company is a party, or result in the creation of any Lien upon any
property or assets of the Company other than the Lien on the Collateral granted
hereunder, or result in or require the acceleration of any Indebtedness of the
Company pursuant to any agreement, instrument or indenture to which the Company
is a party or by which the Company or its property may be bound or affected. 
This Agreement, the Note and all other Loan Documents contemplated hereby or
thereby constitute legal, valid, and binding obligations of the Company,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other such laws affecting the enforcement of
creditors’ rights generally.

5.3           Financial Condition.  The balance sheet of the Company provided to
Lender pursuant to Section 4.1(a)(3) hereof (and if applicable, its
Subsidiaries, on a consolidating and consolidated basis) as at the Statement
Date, and the related statements of income, changes in stockholders’ equity, and
cash flows for the fiscal year ended on the Statement Date, heretofore furnished
to the Lender, fairly present the financial condition of the Company and its
Subsidiaries as at the Statement Date and the Interim Date and the results of
its and their

25


--------------------------------------------------------------------------------


operations for the fiscal period ended on the Statement Date and the Interim
Date.  The Company had, on the Statement Date and the Interim Date, no known
material liabilities, direct or indirect, fixed or contingent, matured or
unmatured, or liabilities for taxes, long-term leases or unusual forward or
long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of the Company except as heretofore disclosed to the Lender in writing.  Said
financial statements were prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved.  Since the Interim Date, there
has been no material adverse change in the business, operations, assets or
financial condition of the Company or its Subsidiaries, nor is the Company aware
of any state of facts particular to the Company which (with or without notice or
lapse of time or both) would or could result in any such material adverse
change.

5.4           Litigation.  Except as disclosed on Exhibit “H”, there are no
actions, claims, suits or proceedings pending, or to the knowledge of the
Company, threatened or reasonably anticipated against or affecting the Company 
or any Subsidiary of the Company in any court or before any arbitrator or before
any government commission, board, bureau or other administrative agency which,
if adversely determined, may reasonably be expected to result in any material
and adverse change in the business, operations, assets or financial condition of
the Company or any of Company’s Subsidiaries, as a whole.

5.5           Compliance with Laws.  To the knowledge of Company, neither the
Company  nor any Subsidiary of the Company is in violation of any provision of
any law, or of any judgment, award, rule, regulation, order, decree, writ or
injunction of any court or public regulatory body or authority which might have
a material adverse effect on the business, operations, assets or financial
condition of the Company  or any of Company’s Subsidiaries, as a whole.

5.6           Regulation U.  The Company is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no part of the proceeds of any
Advances made hereunder will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

5.7           Investment Company Act.  Neither the Company nor any of its
Subsidiaries is  an “investment company” or controlled by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

5.8           Agreements.  Neither the Company nor any Subsidiary of the Company
is a party to any agreement, instrument or indenture, or subject to any
restriction, materially and adversely affecting its business, operations, assets
or financial condition, except as disclosed in the financial statements
described in Section 5.3 hereof.  The Company and each Subsidiary of the Company
are not in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument, or
indenture which default could have a material adverse effect on the business,
operations, properties or financial condition of the Company as a whole.  No
holder of any Indebtedness of the Company or of any of its Subsidiaries has
given notice of any alleged default thereunder or, if given, the same has

26


--------------------------------------------------------------------------------


been cured or will be cured by Company within the cure period provided therein,
and no liquidation or dissolution of the Company or any of its Subsidiaries  and
no receivership, insolvency, bankruptcy, reorganization or other similar
proceedings relative to the Company or any of its Subsidiaries or any of their
respective properties is pending, or to the knowledge of the Company,
threatened.


5.9           TITLE TO PROPERTIES.  THE COMPANY AND EACH SUBSIDIARY OF THE
COMPANY HAS GOOD, VALID, INSURABLE (IN THE CASE OF REAL PROPERTY) AND MARKETABLE
TITLE TO ALL OF ITS PROPERTIES AND ASSETS (WHETHER REAL OR PERSONAL, TANGIBLE OR
INTANGIBLE) REFLECTED ON THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 5.3
HEREOF, AND ALL SUCH PROPERTIES AND ASSETS ARE FREE AND CLEAR OF ALL LIENS
EXCEPT AS DISCLOSED IN SUCH FINANCIAL STATEMENTS (OTHER THAN COLLATERAL WHICH
SHALL BE FREE AND CLEAR OF ALL LIENS OTHER THAN THOSE HELD BY LENDER), AS
APPROVED BY LENDER IN WRITING, OR PERMITTED PURSUANT TO THIS AGREEMENT.


5.10         ERISA.  ALL PLANS (“PLANS”) OF A TYPE DESCRIBED IN SECTION 3(3) OF
ERISA IN RESPECT OF WHICH THE COMPANY  OR ANY SUBSIDIARY OF THE COMPANY IS AN
“EMPLOYER,” AS DEFINED IN SECTION 3(5) OF ERISA, ARE IN SUBSTANTIAL COMPLIANCE
WITH ERISA, AND NONE OF SUCH PLANS IS INSOLVENT OR IN REORGANIZATION, HAS AN
ACCUMULATED OR WAIVED FUNDING DEFICIENCY WITHIN THE MEANING OF SECTION 412 OF
THE INTERNAL REVENUE CODE, AND NEITHER THE COMPANY NOR ANY SUBSIDIARY OF THE
COMPANY HAS INCURRED ANY MATERIAL LIABILITY (INCLUDING ANY MATERIAL CONTINGENT
LIABILITY) TO OR ON ACCOUNT OF ANY SUCH PLAN PURSUANT TO SECTIONS 4062, 4063,
4064, 4201 OR 4204 OF ERISA; AND NO PROCEEDINGS HAVE BEEN INSTITUTED TO
TERMINATE ANY SUCH PLAN, AND NO CONDITION EXISTS WHICH PRESENTS A MATERIAL RISK
TO THE COMPANY OR A SUBSIDIARY OF THE COMPANY OF INCURRING A LIABILITY TO OR ON
ACCOUNT OF ANY SUCH PLAN PURSUANT TO ANY OF THE FOREGOING SECTIONS OF ERISA.  NO
PLAN OR TRUST FORMING A PART THEREOF HAS BEEN TERMINATED SINCE DECEMBER 1, 1974.


5.11         ELIGIBILITY.  THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY AND ALL NECESSARY LICENSES, PERMITS, FRANCHISES AND OTHER
AUTHORIZATIONS TO OWN AND OPERATE ITS PROPERTY AND TO CARRY ON ITS BUSINESS AS
NOW CONDUCTED.  IF APPROVED NOW OR HEREAFTER AS A LENDER OR SELLER/SERVICER FOR
ANY ONE OR MORE OF THE GOVERNMENTAL AGENCIES AS SET FORTH BELOW, THE COMPANY
WILL REMAIN AT ALL TIMES APPROVED AND QUALIFIED AND IN GOOD STANDING AND MEET
ALL REQUIREMENTS APPLICABLE TO SUCH STATUS:


(A)           FNMA APPROVED SELLER/SERVICER OF MORTGAGE LOANS, ELIGIBLE TO
ORIGINATE, PURCHASE, HOLD, SELL, AND SERVICE MORTGAGE LOANS TO BE SOLD TO FNMA.


(B)           FHLMC APPROVED SELLER/SERVICER OF MORTGAGE LOANS, ELIGIBLE TO
ORIGINATE, PURCHASE, HOLD, SELL, AND SERVICE MORTGAGE LOANS TO BE SOLD TO FHLMC.


(C)           GNMA APPROVED SELLER/SERVICER OF MORTGAGE LOANS, ELIGIBLE TO
ORIGINATE, PURCHASE, HOLD, SELL, AND SERVICE MORTGAGE LOANS TO BE SOLD TO GNMA.


(D)           HUD APPROVED LENDER, ELIGIBLE TO ORIGINATE, PURCHASE, HOLD, SELL
AND SERVICE FHA-INSURED MORTGAGE LOANS.


(E)           VA LENDER IN GOOD STANDING UNDER THE VA LOAN GUARANTEE PROGRAM
ELIGIBLE TO ORIGINATE, PURCHASE, HOLD, SELL, AND SERVICE VA-GUARANTEED MORTGAGE
LOANS.

27


--------------------------------------------------------------------------------


                                                                                                                       


(F)            A LENDER IN GOOD STANDING WITH ANY INVESTOR.


5.12         SPECIAL REPRESENTATIONS CONCERNING COLLATERAL.  THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO THE LENDER, AS OF THE DATE OF THIS AGREEMENT AND AS
OF THE DATE OF EACH ADVANCE, THAT:


(A)           THE COMPANY IS THE LEGAL AND EQUITABLE OWNER AND HOLDER, FREE AND
CLEAR OF ALL LIENS (OTHER THAN LIENS GRANTED HEREUNDER), OF THE PLEDGED
MORTGAGES AND THE PLEDGED SECURITIES.  ALL PLEDGED MORTGAGES, PLEDGED
SECURITIES, AND PURCHASE COMMITMENTS HAVE BEEN DULY AUTHORIZED AND VALIDLY
GRANTED OR ISSUED TO THE COMPANY, AND ALL OF THE FOREGOING ITEMS OF COLLATERAL
COMPLY WITH ALL OF THE REQUIREMENTS OF THIS AGREEMENT, AND HAVE BEEN VALIDLY
PLEDGED OR ASSIGNED TO THE LENDER, SUBJECT TO NO OTHER LIENS.


(B)           THE COMPANY HAS, AND WILL CONTINUE TO HAVE, THE FULL RIGHT, POWER
AND AUTHORITY TO PLEDGE THE COLLATERAL PLEDGED AND TO BE PLEDGED BY IT
HEREUNDER.


(C)           ANY MORTGAGE LOAN AND RELATED DOCUMENTS INCLUDED IN THE PLEDGED
MORTGAGES (1) HAS BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO AT A
CLOSING HELD NOT MORE THAN TWENTY-FIVE (25) DAYS PRIOR TO SUCH DATE; (2) HAS
BEEN MADE IN COMPLIANCE WITH ALL REQUIREMENTS OF THE REAL ESTATE SETTLEMENT
PROCEDURES ACT, EQUAL CREDIT OPPORTUNITY ACT, THE FEDERAL TRUTH-IN-LENDING ACT,
THE FINANCIAL INSTITUTIONS REFORM, RECOVERY AND ENFORCEMENT ACT, AND ALL OTHER
APPLICABLE LAWS AND REGULATIONS; (3) IS VALID AND ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, WITHOUT DEFENSE OR OFFSET; (4) HAS NOT BEEN MODIFIED OR AMENDED
EXCEPT IN WRITING, WHICH WRITING IS PART OF THE COLLATERAL DOCUMENTS, NOR ANY
REQUIREMENTS THEREOF WAIVED; AND (5) COMPLIES WITH THE TERMS OF THIS AGREEMENT
AND, IF APPLICABLE, WITH THE RELATED PURCHASE COMMITMENT HELD BY THE COMPANY. 
EACH MORTGAGE LOAN HAS BEEN FULLY ADVANCED IN THE FACE AMOUNT THEREOF AND EACH
FIRST MORTGAGE CREATES A LIEN ON THE PREMISES DESCRIBED THEREIN; EACH SECOND
MORTGAGE IS A SECOND LIEN ON THE PREMISES DESCRIBED THEREIN, AND EACH MORTGAGE
LOAN HAS OR WILL HAVE A TITLE INSURANCE POLICY, IN AMERICAN LAND TITLE
ASSOCIATION FORM OR EQUIVALENT THEREOF, FROM A RECOGNIZED TITLE INSURANCE
COMPANY, INSURING THE PRIORITY OF THE LIEN OF THE MORTGAGE AND MEETING THE USUAL
REQUIREMENTS OF INVESTOR PURCHASING SUCH MORTGAGE LOANS.


(D)           NO MONETARY DEFAULT, NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY
EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD BECOME A DEFAULT, HAS
OCCURRED AND IS CONTINUING UNDER ANY MORTGAGE LOAN INCLUDED IN THE PLEDGED
MORTGAGES; PROVIDED, HOWEVER, THAT, WITH RESPECT TO PLEDGED MORTGAGES WHICH HAVE
ALREADY BEEN PLEDGED AS COLLATERAL HEREUNDER, IF ANY SUCH DEFAULT OR EVENT HAS
OCCURRED, THE COMPANY WILL PROMPTLY NOTIFY THE LENDER AND THE SAME SHALL NOT
HAVE CONTINUED FOR MORE THAN SIXTY (60) DAYS.


(E)           THE COMPANY HAS COMPLIED WITH ALL LAWS, RULES AND REGULATIONS IN
RESPECT OF THE FHA INSURANCE OR VA GUARANTEE OF EACH MORTGAGE LOAN INCLUDED IN
THE PLEDGED MORTGAGES DESIGNATED BY THE COMPANY AS AN FHA INSURED OR VA
GUARANTEED MORTGAGE LOANS, AND SUCH INSURANCE OR GUARANTEE IS IN FULL FORCE AND
EFFECT.  ALL SUCH FHA INSURED

28


--------------------------------------------------------------------------------


                                                                                                                       


AND VA GUARANTEED MORTGAGE LOANS COMPLY IN ALL RESPECTS WITH ALL APPLICABLE
REQUIREMENTS FOR PURCHASE UNDER THE FNMA STANDARD FORM OF SELLING CONTRACT FOR
FHA INSURED AND VA GUARANTEED LOANS AND ANY SUPPLEMENT THERETO THEN IN EFFECT.


(F)            ALL FIRE AND CASUALTY POLICIES COVERING MORTGAGED PROPERTY
ENCUMBERED BY A PLEDGED MORTGAGE (1) NAME THE COMPANY AND ITS SUCCESSORS AND
ASSIGNS AS THE INSURED UNDER A STANDARD MORTGAGEE CLAUSE, (2) ARE AND WILL
CONTINUE TO BE IN FULL FORCE AND EFFECT, AND (3) AFFORD AND WILL CONTINUE TO
AFFORD INSURANCE AGAINST FIRE AND SUCH OTHER RISKS AS ARE USUALLY INSURED
AGAINST IN THE BROAD FORM OF EXTENDED COVERAGE INSURANCE FROM TIME TO TIME
AVAILABLE, AS WELL AS INSURANCE AGAINST FLOOD HAZARDS IF THE SAME IS REQUIRED BY
FHA OR VA.


(G)           PLEDGED MORTGAGES ENCUMBERING MORTGAGED PROPERTY LOCATED IN A
SPECIAL FLOOD HAZARD AREA DESIGNATED AS SUCH BY THE SECRETARY OF HUD ARE AND
SHALL CONTINUE TO BE COVERED BY SPECIAL FLOOD INSURANCE UNDER THE NATIONAL FLOOD
INSURANCE PROGRAM.


(H)           EACH FHA INSURED MORTGAGE LOAN PLEDGED HEREUNDER MEETS ALL
APPLICABLE GOVERNMENTAL REQUIREMENTS FOR SUCH INSURANCE.  EACH MORTGAGE LOAN,
AGAINST WHICH AN ADVANCE IS MADE ON THE BASIS OF A PURCHASE COMMITMENT MEETS ALL
REQUIREMENTS OF SUCH PURCHASE COMMITMENT.  THE COMPANY SHALL ASSURE THAT
MORTGAGE LOANS PLEDGED PURSUANT TO THIS AGREEMENT AND INTENDED TO BE USED IN THE
FORMATION OF MORTGAGE-BACKED SECURITIES SHALL COMPLY, OR PRIOR TO THE FORMATION
OF ANY SUCH MORTGAGE-BACKED SECURITY, SHALL COMPLY WITH THE REQUIREMENTS OF THE
GOVERNMENTAL INSTRUMENTALITY, DEPARTMENT OR AGENCY GUARANTEEING SUCH
MORTGAGE-BACKED SECURITY.


(I)            FOR PLEDGED MORTGAGES WHICH WILL BE USED TO SECURE GNMA
MORTGAGE-BACKED SECURITIES, THE COMPANY HAS RECEIVED FROM GNMA A CONFIRMATION
NOTICE OR CONFIRMATION NOTICES FOR REQUEST ADDITIONAL COMMITMENT AUTHORITY AND
FOR REQUEST POOL NUMBERS, AND THERE REMAINS AVAILABLE THEREUNDER A COMMITMENT ON
THE PART OF GNMA SUFFICIENT TO PERMIT THE ISSUANCE OF GNMA MORTGAGE-BACKED
SECURITIES IN AN AMOUNT AT LEAST EQUAL TO THE AMOUNT OF SUCH PLEDGED MORTGAGES
DESIGNATED BY THE COMPANY AS THE MORTGAGE LOANS TO BE USED TO  SECURE SUCH GNMA
MORTGAGE-BACKED SECURITIES; EACH SUCH CONFIRMATION NOTICE IS IN FULL FORCE AND
EFFECT; EACH OF SUCH PLEDGED MORTGAGES HAS BEEN ASSIGNED BY THE COMPANY TO ONE
OF SUCH POOL NUMBERS AND A PORTION OF THE AVAILABLE GNMA COMMITMENT HAS BEEN
ALLOCATED THERETO BY THE COMPANY, IN AN AMOUNT AT LEAST EQUAL TO THE PRINCIPAL
AMOUNT OF EACH MORTGAGE NOTE  SECURED BY SUCH PLEDGED MORTGAGES; AND EACH SUCH
ASSIGNMENT AND ALLOCATION HAS BEEN REFLECTED IN THE BOOKS AND RECORDS OF THE
COMPANY.


(J)            EACH PLEDGED MORTGAGE IN EXCESS OF TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($250,000.00) IS SUPPORTED BY AN APPRAISAL THAT MEETS THE
APPRAISAL REQUIREMENTS OF FNMA OR FHLMC (IN THE CASE OF RESIDENTIAL MORTGAGED
PROPERTY), OR THE OFFICE OF THRIFT SUPERVISION FOR THE TYPE OF MORTGAGED
PROPERTY SECURING THAT PLEDGED MORTGAGE; OR, ALTERNATIVELY, SUCH PLEDGED
MORTGAGE IS ELIGIBLE FOR PURCHASE OR IS GUARANTEED OR INSURED BY A U.S.
GOVERNMENT AGENCY OR A U.S. GOVERNMENT SPONSORED ENTERPRISE.

29


--------------------------------------------------------------------------------


                                                                                                                       


5.13         RICO.  THE COMPANY IS NOT IN VIOLATION OF ANY LAWS, STATUTES OR
REGULATIONS, INCLUDING, WITHOUT LIMITATION, RICO, WHICH CONTAIN PROVISIONS WHICH
COULD POTENTIALLY OVERRIDE LENDER’S SECURITY INTEREST IN THE COLLATERAL.


5.14         PROPER NAMES.  THE COMPANY DOES NOT OPERATE IN ANY JURISDICTION
UNDER A TRADE NAME, DIVISION, DIVISION NAME OR NAME OTHER THAN THOSE NAMES SET
FORTH ON EXHIBIT “I” ATTACHED HERETO AND ALL SUCH NAMES INCLUDED ON EXHIBIT “I”
ARE UTILIZED BY THE COMPANY ONLY IN THE JURISDICTIONS LISTED THEREIN.


5.15         DIRECT BENEFIT FROM LOANS.  THE COMPANY HAS RECEIVED, OR, UPON THE
EXECUTION AND FUNDING THEREOF, WILL RECEIVE (A) DIRECT AND INDIRECT BENEFIT FROM
THE MAKING AND EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
IT IS A PARTY, AND (B) FAIR AND INDEPENDENT CONSIDERATION FOR THE ENTRY INTO,
AND PERFORMANCE OF, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY.  CONTEMPORANEOUSLY WITH THE DISBURSEMENTS OF EACH ADVANCE BY THE LENDER
TO THE COMPANY, ALL SUCH PROCEEDS WILL BE USED TO FINANCE THE ORIGINATION OR
PURCHASE OF ELIGIBLE MORTGAGE LOANS.


5.16         LOAN DOCUMENTS DO NOT VIOLATE OTHER DOCUMENTS.  NEITHER THE
EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN
AND THEREIN CONTEMPLATED, NOR THE PERFORMANCE OF, OR COMPLIANCE WITH, THE TERMS
AND PROVISIONS HEREOF AND THEREOF, DOES OR WILL CONTRAVENE, BREACH OR CONFLICT
WITH ANY PROVISION OF EITHER OF ITS ARTICLES OF INCORPORATION OR BY-LAWS, OR ANY
APPLICABLE LAW, STATUTE, RULE OR REGULATION OR ANY JUDGMENT, DECREE, WRIT,
INJUNCTION, FRANCHISE, ORDER OR PERMIT APPLICABLE TO THE COMPANY OR ITS ASSETS
OR PROPERTIES, OR DOES OR WILL CONFLICT OR BE INCONSISTENT WITH, OR DOES OR WILL
RESULT IN ANY BREACH OR DEFAULT OF, ANY OF THE TERMS, COVENANTS, CONDITIONS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTY OR ASSETS OF THE COMPANY
PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT,
OR OTHER INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY OR
ANY OF ITS PROPERTY MAY BE BOUND, THE CONTRAVENTION, CONFLICT, INCONSISTENCY,
BREACH OR DEFAULT OF WHICH WILL HAVE A MATERIALLY ADVERSE EFFECT ON THE
COMPANY’S CONDITION, FINANCIAL OR OTHERWISE, OR AFFECT ITS ABILITY TO PERFORM,
PROMPTLY AND FULLY, ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS.


5.17         CONSENTS NOT REQUIRED.  EXCEPT FOR THOSE CONSENTS  THAT HAVE
ALREADY BEEN OBTAINED AND DELIVERED TO LENDER OR REQUIRED AS A CONDITION TO ANY
ADVANCE HEREUNDER, NO CONSENT OF ANY PERSON AND NO CONSENT, LICENSE, PERMIT,
APPROVAL, OR AUTHORIZATION OF, EXEMPTION BY, OR REGISTRATION OR DECLARATION
WITH, ANY TRIBUNAL IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY,
PERFORMANCE, VALIDITY, OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS BY THE COMPANY.


5.18         MATERIAL FACT REPRESENTATIONS.  NEITHER THE LOAN DOCUMENTS NOR ANY
OTHER AGREEMENT, DOCUMENT, CERTIFICATE, OR WRITTEN STATEMENT FURNISHED TO THE
LENDER BY OR ON BEHALF OF THE COMPANY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED IN ANY OF THE LOAN DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A
MATERIAL ADVERSE FACT.  THERE ARE NO MATERIAL ADVERSE FACTS OR CONDITIONS
RELATING TO THE MAKING OF THE COMMITMENT, ANY OF THE COLLATERAL, AND/OR THE
FINANCIAL CONDITION AND BUSINESS OF THE COMPANY KNOWN TO THE COMPANY WHICH HAVE
NOT BEEN FULLY DISCLOSED, IN WRITING, TO THE LENDER, IT BEING UNDERSTOOD THAT
THIS REPRESENTATION IS MADE AS OF, AND

30


--------------------------------------------------------------------------------


                                                                                                                       

shall be limited to the date of this Agreement.  All writings heretofore or
hereafter exhibited or delivered to the Lender by or on behalf of the Company
are and will be genuine and what they purport to be.

 


5.19         PLACE OF BUSINESS.  THE PRINCIPAL PLACE OF BUSINESS OF THE COMPANY
IS 6070 PARKLAND BOULEVARD, MAYFIELD HEIGHTS, OHIO 44124 AND THE CHIEF EXECUTIVE
OFFICE OF THE COMPANY AND THE OFFICE WHERE IT KEEPS ITS FINANCIAL BOOKS AND
RECORDS RELATING TO ITS PROPERTY AND ALL CONTRACTS RELATING THERETO AND ALL
ACCOUNTS ARISING THEREFROM IS LOCATED AT THE ADDRESS SET FORTH FOR THE COMPANY
IN SECTION 9 HEREOF.


5.20         USE OF PROCEEDS; BUSINESS LOANS.  THE COMPANY WILL USE THE PROCEEDS
OF THE ADVANCES MADE PURSUANT TO THE COMMITMENT SOLELY AS FOLLOWS, AND FOR NO
OTHER PURPOSE:  FINANCE THE ORIGINATION AND PURCHASE OF ELIGIBLE MORTGAGE
LOANS.  ALL LOANS EVIDENCED BY THE NOTE ARE AND SHALL BE “BUSINESS LOANS”, AS
SUCH TERM IS USED IN THE DEPOSITORY INSTITUTIONS DEREGULATION AND MONETARY
CONTROL ACT OF 1980, AS AMENDED, AND SUCH LOANS ARE FOR BUSINESS OR COMMERCIAL
PURPOSES AND NOT PRIMARILY FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL USE,
AS SUCH TERMS ARE USED OR DEFINED IN TEXAS REVISED CIVIL STATUTES, TEXAS FINANCE
CODE, REGULATION Z PROMULGATED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM, AND TITLES I AND V OF THE CONSUMER CREDIT PROTECTION ACT.  SECTION 346
OF THE TEXAS FINANCE CODE WHICH REGULATES REVOLVING LOANS AND REVOLVING TRIPARTY
ACCOUNTS SHALL NOT APPLY TO THIS AGREEMENT.


5.21         NO UNDISCLOSED LIABILITIES.  OTHER THAN AS APPROVED BY LENDER, IN
WRITING OR PERMITTED IN SECTION 7.18 HEREOF, THE COMPANY DOES NOT HAVE ANY
LIABILITIES OR INDEBTEDNESS, DIRECT OR CONTINGENT, EXCEPT FOR LIABILITIES OR
INDEBTEDNESS WHICH, IN THE AGGREGATE, DO NOT EXCEED TWENTY-FIVE THOUSAND AND
NO/100 DOLLARS ($25,000.00).


5.22         TAX RETURNS AND PAYMENTS.  ALL FEDERAL, STATE AND LOCAL INCOME,
EXCISE, PROPERTY AND OTHER TAX RETURNS REQUIRED TO BE FILED WITH RESPECT TO
COMPANY’S OPERATIONS AND THOSE OF ITS SUBSIDIARIES IN ANY JURISDICTION HAVE BEEN
FILED ON OR BEFORE THE DUE DATE THEREOF (PLUS ANY APPLICABLE EXTENSIONS); ALL
SUCH RETURNS ARE TRUE AND CORRECT; ALL TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES UPON THE COMPANY, AND COMPANY’S SUBSIDIARIES AND UPON ITS
PROPERTY, INCOME OR FRANCHISES, WHICH ARE DUE AND PAYABLE HAVE BEEN PAID,
INCLUDING, WITHOUT LIMITATION, ALL FICA PAYMENTS AND WITHHOLDING TAXES, IF
APPROPRIATE, OTHER THAN THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS, DILIGENTLY PURSUED AND AS TO WHICH THE COMPANY HAS
ESTABLISHED ADEQUATE RESERVES DETERMINED IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED.  THE AMOUNTS RESERVED, AS A LIABILITY FOR INCOME AND OTHER TAXES
PAYABLE, IN THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 5.3 HEREOF ARE
SUFFICIENT FOR PAYMENT OF ALL UNPAID FEDERAL, STATE AND LOCAL INCOME, EXCISE,
PROPERTY AND OTHER TAXES, WHETHER OR NOT DISPUTED, OF THE COMPANY AND ITS
SUBSIDIARIES,  ACCRUED FOR OR APPLICABLE TO THE PERIOD AND ON THE DATES OF SUCH
FINANCIAL STATEMENTS AND ALL YEARS AND PERIODS PRIOR THERETO AND FOR WHICH THE
COMPANY,  AND COMPANY’S SUBSIDIARIES MAY BE LIABLE IN THEIR OWN RIGHT OR AS
TRANSFEREE OF THE ASSETS OF, OR AS SUCCESSOR TO, ANY OTHER PERSON.


5.23         SUBSIDIARIES.  THE COMPANY HAS NOT ISSUED, AND DOES NOT HAVE
OUTSTANDING, ANY WARRANTS, OPTIONS, RIGHTS OR OTHER OBLIGATIONS TO ISSUE OR
PURCHASE ANY SHARES OF ITS CAPITAL STOCK OR OTHER SECURITIES.  THE OUTSTANDING
SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED AND ARE FULLY PAID AND NONASSESSABLE.

31


--------------------------------------------------------------------------------


                                                                                                                       


5.24         HOLDING COMPANY.  THE COMPANY IS NOT A “HOLDING COMPANY” OR A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


6.             AFFIRMATIVE COVENANTS.

The Company hereby covenants and agrees with the Lender that, so long as the
Commitment is outstanding or there remain any Obligations of the Company to be
paid or performed under this Agreement or under any other Loan Document, the
Company shall:


6.1           PAYMENT OF NOTE.  PUNCTUALLY PAY OR CAUSE TO BE PAID THE PRINCIPAL
OF, INTEREST ON AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE NOTE IN
ACCORDANCE WITH THE TERMS THEREOF.


6.2           FINANCIAL STATEMENTS AND OTHER REPORTS.  DELIVER OR CAUSE TO BE
DELIVERED TO THE LENDER:


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN THIRTY (30) DAYS
AFTER THE END OF EACH CALENDAR MONTH, STATEMENTS OF INCOME AND CHANGES IN
STOCKHOLDERS’ EQUITY AND CASH FLOW OF THE COMPANY AND, IF APPLICABLE, COMPANY’S
SUBSIDIARIES, ON A CONSOLIDATED AND CONSOLIDATING BASIS FOR THE IMMEDIATELY
PRECEDING MONTH, AND RELATED BALANCE SHEET AS AT THE END OF THE IMMEDIATELY
PRECEDING MONTH, ALL IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH GAAP
APPLIED ON A CONSISTENT BASIS, AND CERTIFIED AS TO THE FAIRNESS OF PRESENTATION
BY THE PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE COMPANY, SUBJECT, HOWEVER,
TO YEAR-END AUDIT ADJUSTMENTS.


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE CLOSE OF EACH FISCAL YEAR: STATEMENTS OF INCOME, CHANGES IN
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY, AND, IF APPLICABLE,
COMPANY’S SUBSIDIARIES, ON A CONSOLIDATED AND CONSOLIDATING BASIS FOR SUCH YEAR,
THE RELATED BALANCE SHEET AS AT THE END OF SUCH YEAR (SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PRECEDING FISCAL YEAR), ALL
IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT
BASIS THROUGHOUT THE PERIODS INVOLVED, AND ACCOMPANIED BY AN OPINION IN FORM AND
SUBSTANCE SATISFACTORY TO THE LENDER AND PREPARED BY AN ACCOUNTING FIRM
REASONABLY SATISFACTORY TO THE LENDER, OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY THE COMPANY AND ACCEPTABLE TO THE
LENDER, AS TO SAID FINANCIAL STATEMENTS AND A CERTIFICATE SIGNED BY THE
PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE COMPANY STATING THAT SAID FINANCIAL
STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE COMPANY AND, IF APPLICABLE, COMPANY’S SUBSIDIARIES AS AT THE END OF, AND
FOR, SUCH YEAR.


(C)           TOGETHER WITH EACH DELIVERY OF FINANCIAL STATEMENTS REQUIRED IN
THIS SECTION 6.2, AN OFFICER’S CERTIFICATE BY THE PRESIDENT, CHIEF FINANCIAL
OFFICER, OR OTHER OFFICER OF THE COMPANY ACCEPTABLE TO THE LENDER.


(D)           WITH RESPECT TO AGED MORTGAGE LOANS, COPIES OF THE COMPLETE CREDIT
AND COLLATERAL FILE RELATING EACH AGED MORTGAGE LOAN, AN UPDATED TITLE OPINION
COVERING THE MORTGAGED PROPERTY SECURING EACH AGED MORTGAGE LOAN ISSUED INFORM
AND SUBSTANCE

32


--------------------------------------------------------------------------------


                                                                                                                       


ACCEPTABLE TO LENDER AND ISSUED BY A TITLE COMPANY ACCEPTABLE TO LENDER, A
CURRENT APPRAISAL OR BROKERS PRICE OPINION CERTIFYING THE CURRENT MARKET VALUE
OF THE MORTGAGED PROPERTY SECURING EACH AGED MORTGAGE LOAN IN FORM AND SUBSTANCE
ACCEPTABLE TO LENDER AND SUCH OTHER INFORMATION OR DOCUMENTATION RELATING TO THE
BORROWERS OR MORTGAGED PROPERTY OF EACH AGED MORTGAGE LOAN, ALL OF THE FOREGOING
TO BE PROVIDED AS THE LENDER IN ITS DISCRETION MAY REQUEST AT ANY TIME OR FROM
TIME TO TIME AND AT THE SOLE COST AND EXPENSE OF THE COMPANY.


(E)           REPORTS IN RESPECT OF THE PLEDGED MORTGAGES AND PLEDGED
SECURITIES, IN SUCH DETAIL AND AT SUCH TIMES AS THE LENDER IN ITS DISCRETION MAY
REQUEST AT ANY TIME OR FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION, A
MONTHLY PIPELINE REPORT IN FORM SATISFACTORY TO LENDER, TO BE DELIVERED WITH THE
MONTHLY FINANCIAL STATEMENTS REQUIRED IN SECTION 6.2(A).


(F)            COPIES OF ALL REGULAR OR PERIODIC FINANCIAL AND OTHER REPORTS, IF
ANY, WHICH THE COMPANY SHALL FILE WITH THE SECURITIES AND EXCHANGE COMMISSION OR
ANY GOVERNMENTAL AGENCY SUCCESSOR THERETO AND COPIES OF ANY AUDITS COMPLETED BY
GNMA, FHLMC, OR FNMA.  COPIES OF THE MORTGAGE BANKERS’ FINANCIAL REPORTING FORMS
(FNMA FORM 1002) WHICH THE COMPANY SHALL HAVE FILED WITH FNMA.


(G)           FROM TIME TO TIME, WITH REASONABLE PROMPTNESS, SUCH FURTHER
INFORMATION REGARDING THE BUSINESS, OPERATIONS, PROPERTIES OR FINANCIAL
CONDITION OF THE COMPANY AS THE LENDER MAY REASONABLY REQUEST.


6.3           MAINTENANCE OF EXISTENCE; CONDUCT OF BUSINESS.  PRESERVE AND
MAINTAIN ITS CORPORATE EXISTENCE IN GOOD STANDING AND ALL OF ITS RIGHTS,
PRIVILEGES, LICENSES AND FRANCHISES NECESSARY IN THE NORMAL CONDUCT OF ITS
BUSINESS, INCLUDING, WITHOUT LIMITATION, ITS ELIGIBILITY AS LENDER,
SELLER/SERVICER AND ISSUER DESCRIBED UNDER SECTION 5.11 HEREOF; CONDUCT ITS
BUSINESS IN AN ORDERLY AND EFFICIENT MANNER; MAINTAIN A NET WORTH OF ACCEPTABLE
ASSETS AS REQUIRED BY HUD AT ANY AND ALL TIMES FOR MAINTAINING THE COMPANY’S
STATUS AS A FHA APPROVED MORTGAGEE; AND MAKE NO MATERIAL CHANGE IN THE NATURE OR
CHARACTER OF ITS BUSINESS OR ENGAGE IN ANY BUSINESS IN WHICH IT WAS NOT ENGAGED
ON THE DATE OF THIS AGREEMENT.


6.4           COMPLIANCE WITH APPLICABLE LAWS.  COMPLY WITH THE REQUIREMENTS OF
ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL
AUTHORITY, A BREACH OF WHICH COULD MATERIALLY ADVERSELY AFFECT ITS BUSINESS,
OPERATIONS, ASSETS, OR FINANCIAL CONDITION, EXCEPT WHERE CONTESTED IN GOOD FAITH
AND BY APPROPRIATE PROCEEDINGS, AND WITH SUFFICIENT RESERVES ESTABLISHED
THEREFOR.


6.5           INSPECTION OF PROPERTIES AND BOOKS.  PERMIT AUTHORIZED
REPRESENTATIVES OF THE LENDER TO (A) DISCUSS THE BUSINESS, OPERATIONS, ASSETS
AND FINANCIAL CONDITION OF THE COMPANY AND COMPANY’S SUBSIDIARIES WITH THEIR
OFFICERS AND EMPLOYEES AND TO EXAMINE THEIR BOOKS OF ACCOUNT, RECORDS, REPORTS
AND OTHER PAPERS AND MAKE COPIES OR EXTRACTS THEREOF, AND (B) INSPECT ALL OF THE
COMPANY’S PROPERTY AND ALL RELATED INFORMATION AND REPORTS AT THE EXPENSE OF
SUCH LENDER OR LENDER, AS APPLICABLE, ALL AT SUCH REASONABLE TIMES AS THE LENDER
MAY REQUEST.  THE COMPANY WILL PROVIDE ITS ACCOUNTANTS WITH A COPY OF THIS
AGREEMENT PROMPTLY AFTER THE EXECUTION HEREOF AND WILL INSTRUCT ITS ACCOUNTANTS
TO ANSWER CANDIDLY ANY AND ALL QUESTIONS THAT THE OFFICERS OF THE

33


--------------------------------------------------------------------------------


                                                                                                                       


LENDER OR ANY AUTHORIZED REPRESENTATIVES OF THE LENDER MAY ADDRESS TO THEM IN
REFERENCE TO THE FINANCIAL CONDITION OR AFFAIRS OF THE COMPANY AND COMPANY’S
SUBSIDIARIES.  THE COMPANY MAY HAVE ITS REPRESENTATIVES IN ATTENDANCE AT ANY
MEETINGS BETWEEN THE OFFICERS OR OTHER REPRESENTATIVES OF THE LENDER AND THE
COMPANY ACCOUNTANTS HELD IN ACCORDANCE WITH THIS AUTHORIZATION.


6.6           NOTICE.  GIVE PROMPT WRITTEN NOTICE TO THE LENDER OF (A) ANY
ACTION, SUIT OR PROCEEDING INSTITUTED BY OR AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN ANY FEDERAL OR STATE COURT OR BEFORE ANY COMMISSION OR OTHER
REGULATORY BODY (FEDERAL, STATE OR LOCAL, DOMESTIC OR FOREIGN) WHICH ACTION,
SUIT OR PROCEEDING HAS AT ISSUE IN EXCESS OF ONE HUNDRED THOUSAND AND NO/100
DOLLARS ($100,000.00) (EXCEPT FOR NORMAL COLLECTION AND FORECLOSURE PROCEEDINGS
INITIATED BY THE COMPANY IN CONNECTION WITH A MORTGAGE LOAN OR ANY OTHER
MORTGAGE LOAN), OR ANY SUCH PROCEEDINGS THREATENED AGAINST THE COMPANY, OR ANY
OF COMPANY’S SUBSIDIARIES IN WRITING CONTAINING THE DETAILS THEREOF, (B) THE
FILING, RECORDING OR ASSESSMENT OF ANY FEDERAL, STATE OR LOCAL TAX LIEN AGAINST
IT, OR ANY OF ITS ASSETS OR ANY OF ITS SUBSIDIARIES, (C) THE OCCURRENCE OF ANY
EVENT OF DEFAULT HEREUNDER OR THE OCCURRENCE OF ANY DEFAULT AND CONTINUATION
THEREOF FOR FIVE (5) DAYS, (D) THE SUSPENSION, REVOCATION OR TERMINATION OF THE
COMPANY’S ELIGIBILITY, IN ANY RESPECT, AS APPROVED LENDER, SELLER/SERVICER OR
ISSUER AS DESCRIBED UNDER SECTION 5.11 HEREOF, (E) THE TRANSFER, LOSS OR
TERMINATION OF ANY SERVICING CONTRACT TO WHICH THE COMPANY IS A PARTY, OR WHICH
IS HELD FOR THE BENEFIT OF THE COMPANY, AND THE REASON FOR SUCH TRANSFER, LOSS
OR TERMINATION, IF KNOWN TO THE COMPANY, AND (F) ANY OTHER ACTION, EVENT OR
CONDITION OF ANY NATURE WHICH MAY LEAD TO OR RESULT IN A MATERIAL ADVERSE EFFECT
UPON THE BUSINESS, OPERATIONS, ASSETS, OR FINANCIAL CONDITION OF THE COMPANY OR
COMPANY’S SUBSIDIARIES OR WHICH, WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE A DEFAULT UNDER ANY OTHER AGREEMENT INSTRUMENT OR
INDENTURE TO WHICH THE COMPANY IS A PARTY OR TO WHICH THE COMPANY ITS PROPERTIES
OR ASSETS MAY BE SUBJECT.


6.7           PAYMENT OF DEBT, TAXES, ETC.  PAY AND PERFORM ALL OBLIGATIONS AND
INDEBTEDNESS OF THE COMPANY, AND CAUSE TO BE PAID AND PERFORMED ALL OBLIGATIONS
AND INDEBTEDNESS OF ITS SUBSIDIARIES  IN ACCORDANCE WITH THE TERMS THEREOF AND
PAY AND DISCHARGE OR CAUSE TO BE PAID AND DISCHARGED ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON THE COMPANY  OR ITS SUBSIDIARIES, 
OR UPON THEIR RESPECTIVE INCOME, RECEIPTS OR PROPERTIES BEFORE THE SAME SHALL
BECOME PAST DUE, AS WELL AS ALL LAWFUL CLAIMS FOR LABOR, MATERIALS AND SUPPLIES
OR OTHERWISE WHICH, IF UNPAID, MIGHT BECOME A LIEN OR CHARGE UPON SUCH
PROPERTIES OR ANY PART THEREOF; PROVIDED, HOWEVER, THAT THE  COMPANY AND ITS
SUBSIDIARIES SHALL NOT BE REQUIRED TO PAY OBLIGATION, INDEBTEDNESS, TAXES,
ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES OR CLAIMS FOR LABOR, MATERIALS OR
SUPPLIES FOR WHICH THE COMPANY OR ITS SUBSIDIARIES SHALL HAVE OBTAINED AN
ADEQUATE BOND OR ADEQUATE INSURANCE OR WHICH ARE BEING CONTESTED IN GOOD FAITH
AND BY PROPER PROCEEDINGS WHICH ARE BEING REASONABLY AND DILIGENTLY PURSUED IF
SUCH PROCEEDINGS DO NOT INVOLVE ANY LIKELIHOOD OF THE SALE, FORFEITURE OR LOSS
OF ANY SUCH PROPERTY OR ANY INTEREST THEREIN WHILE SUCH PROCEEDINGS ARE PENDING,
AND PROVIDED FURTHER THAT BOOK RESERVES ADEQUATE UNDER GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES SHALL HAVE BEEN ESTABLISHED WITH RESPECT THERETO AND
PROVIDED FURTHER THAT THE OWING PERSON’S TITLE TO, AND ITS RIGHT TO USE, ITS
PROPERTY IS NOT MATERIALLY ADVERSELY AFFECTED THEREBY.


6.8           INSURANCE.  MAINTAIN (A) ERRORS AND OMISSIONS INSURANCE OR
MORTGAGE IMPAIRMENT INSURANCE AND BLANKET BOND COVERAGE, WITH SUCH COMPANIES AND
IN SUCH AMOUNTS AS SATISFY

34


--------------------------------------------------------------------------------


                                                                                                                       


PREVAILING FNMA AND FHLMC REQUIREMENTS APPLICABLE TO A QUALIFIED MORTGAGE
ORIGINATING INSTITUTION, AND (B) LIABILITY INSURANCE AND FIRE AND OTHER HAZARD
INSURANCE ON ITS PROPERTIES, WITH RESPONSIBLE INSURANCE COMPANIES APPROVED BY
THE LENDER, IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS IS CUSTOMARILY CARRIED BY
SIMILAR BUSINESSES OPERATING IN THE SAME VICINITY; AND (C) WITHIN THIRTY (30)
DAYS AFTER NOTICE FROM THE LENDER, OBTAIN SUCH ADDITIONAL INSURANCE AS THE
LENDER SHALL REASONABLY REQUIRE, ALL AT THE SOLE EXPENSE OF THE COMPANY.  COPIES
OF SUCH POLICIES SHALL BE FURNISHED TO THE LENDER WITHOUT CHARGE UPON OBTAINING
SUCH COVERAGE OR ANY RENEWAL OF OR MODIFICATION TO SUCH COVERAGE.


6.9           CLOSING INSTRUCTIONS.  INDEMNIFY AND HOLD THE LENDER HARMLESS FROM
AND AGAINST ANY LOSS, INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS,
ATTRIBUTABLE TO THE FAILURE OF A TITLE INSURANCE COMPANY, AGENT OR ATTORNEY TO
COMPLY WITH THE DISBURSEMENT OR INSTRUCTION LETTER OR LETTERS OF THE COMPANY OR
OF THE LENDER RELATING TO ANY MORTGAGE LOAN.  THE LENDER SHALL HAVE THE RIGHT TO
PRE-APPROVE THE CLOSING INSTRUCTIONS OF THE COMPANY TO THE TITLE INSURANCE
COMPANY, AGENT OR ATTORNEY IN ANY CASE WHERE THE MORTGAGE LOAN TO BE CREATED AT
SETTLEMENT IS INTENDED TO BE WAREHOUSED BY THE COMPANY PURSUANT HERETO.


6.10         OTHER LOAN OBLIGATIONS.  PERFORM ALL OBLIGATIONS UNDER THE TERMS OF
EACH LOAN AGREEMENT, NOTE, MORTGAGE, SECURITY AGREEMENT OR DEBT INSTRUMENT BY
WHICH THE COMPANY IS BOUND OR TO WHICH ANY OF ITS PROPERTY IS SUBJECT, AND
PROMPTLY NOTIFY THE LENDER IN WRITING OF A DECLARED DEFAULT UNDER OR THE
TERMINATION, CANCELLATION, REDUCTION OR NON-RENEWAL OF ANY OF ITS OTHER LINES OF
CREDIT OR FINANCING AGREEMENTS WITH ANY OTHER LENDER.  EXHIBIT “B” HERETO IS A
TRUE AND COMPLETE LIST OF ALL SUCH LINES OF CREDIT OR FINANCING AGREEMENTS AS OF
THE DATE HEREOF.


6.11         USE OF PROCEEDS OF ADVANCES.  USE THE PROCEEDS OF EACH ADVANCE
SOLELY FOR THE PURPOSE OF FINANCING OR PURCHASING ELIGIBLE MORTGAGE LOANS.


6.12         SPECIAL AFFIRMATIVE COVENANTS CONCERNING COLLATERAL.


(A)           WARRANT AND DEFEND THE RIGHT, TITLE AND INTEREST OF THE LENDER IN
AND TO THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


(B)           SERVICE OR CAUSE TO BE SERVICED ALL PLEDGED MORTGAGES IN
ACCORDANCE WITH THE STANDARD REQUIREMENTS OF THE ISSUERS OF PURCHASE COMMITMENTS
COVERING THE SAME AND ALL APPLICABLE FHA AND VA REQUIREMENTS, INCLUDING WITHOUT
LIMITATION TAKING ALL ACTIONS NECESSARY TO ENFORCE THE OBLIGATIONS OF THE
OBLIGORS UNDER SUCH MORTGAGE LOANS.  THE COMPANY SHALL SERVICE OR CAUSE TO BE
SERVICED ALL MORTGAGE LOANS BACKING PLEDGED SECURITIES IN ACCORDANCE WITH
APPLICABLE GOVERNMENTAL REQUIREMENTS AND ISSUERS OF PURCHASE COMMITMENTS
COVERING THE SAME.  THE COMPANY SHALL HOLD ALL ESCROW FUNDS COLLECTED IN RESPECT
OF PLEDGED MORTGAGES AND MORTGAGE LOANS BACKING PLEDGED SECURITIES IN TRUST,
WITHOUT COMMINGLING THE SAME WITH NON-CUSTODIAL FUNDS, AND APPLY THE SAME FOR
THE PURPOSES FOR WHICH SUCH FUNDS WERE COLLECTED.


(C)           EXECUTE AND DELIVER TO THE LENDER SUCH UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS WITH RESPECT TO THE COLLATERAL AS THE LENDER MAY REQUEST. 
THE COMPANY SHALL ALSO EXECUTE AND DELIVER TO THE LENDER SUCH FURTHER
INSTRUMENTS OF SALE, PLEDGE OR ASSIGNMENT OR TRANSFER, AND SUCH POWERS OF
ATTORNEY, AS REQUIRED BY THE LENDER

35


--------------------------------------------------------------------------------


                                                                                                                       


TO SECURE THE COLLATERAL, AND SHALL DO AND PERFORM ALL MATTERS AND THINGS
NECESSARY OR DESIRABLE TO BE DONE OR OBSERVED, FOR THE PURPOSE OF EFFECTIVELY
CREATING, MAINTAINING AND PRESERVING THE SECURITY AND BENEFITS INTENDED TO BE
AFFORDED THE LENDER UNDER THIS AGREEMENT.  THE LENDER SHALL HAVE ALL THE RIGHTS
AND REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OF TEXAS, OR
ANY OTHER APPLICABLE LAW, IN ADDITION TO ALL RIGHTS PROVIDED FOR HEREIN.


(D)           NOTIFY THE LENDER WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT OF
NOTICE FROM AN INVESTOR OF ANY DEFAULT UNDER, OR OF THE TERMINATION OF, ANY
PURCHASE COMMITMENT RELATING TO ANY PLEDGED MORTGAGE, ELIGIBLE MORTGAGE POOL OR
PLEDGED SECURITY.


(E)           PROMPTLY COMPLY IN ALL RESPECTS WITH THE TERMS AND CONDITIONS OF
ALL PURCHASE COMMITMENTS, AND ALL EXTENSIONS, RENEWALS AND MODIFICATIONS OR
SUBSTITUTIONS THEREOF OR THERETO.  THE COMPANY WILL CAUSE TO BE DELIVERED TO THE
INVESTOR THE PLEDGED MORTGAGES AND PLEDGED SECURITIES TO BE SOLD UNDER EACH
PURCHASE COMMITMENT NOT LATER THAN THE EXPIRATION THEREOF.


(F)            MAINTAIN, AT ITS PRINCIPAL OFFICE OR IN A REGIONAL OFFICE
APPROVED BY THE LENDER, OR IN THE OFFICE OF A COMPUTER SERVICE BUREAU ENGAGED BY
THE COMPANY AND APPROVED BY THE LENDER, AND, UPON REQUEST, SHALL MAKE AVAILABLE
TO THE LENDER THE ORIGINALS, OR COPIES IN ANY CASE WHERE THE ORIGINALS HAVE BEEN
DELIVERED TO THE LENDER OR TO AN INVESTOR, OF ITS MORTGAGE NOTES AND MORTGAGES
INCLUDED IN COLLATERAL, MORTGAGE-BACKED SECURITIES DELIVERED TO THE LENDER AS
PLEDGED SECURITIES, PURCHASE COMMITMENTS, AND ALL RELATED MORTGAGE LOAN
DOCUMENTS AND INSTRUMENTS, AND ALL FILES, SURVEYS, CERTIFICATES, CORRESPONDENCE,
APPRAISALS, COMPUTER PROGRAMS, TAPES, DISCS, CARDS, ACCOUNTING RECORDS AND OTHER
INFORMATION AND DATA RELATING TO THE COLLATERAL.


6.13         CURE OF DEFECTS IN LOAN DOCUMENTS.  PROMPTLY CURE AND CAUSE TO BE
PROMPTLY CURED ANY DEFECTS IN THE CREATION, ISSUANCE, EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND UPON REQUEST OF THE LENDER AND
AT THE COMPANY’S EXPENSE, THE COMPANY WILL PROMPTLY EXECUTE AND DELIVER, AND
CAUSE TO BE EXECUTED AND DELIVERED, TO THE LENDER OR ITS DESIGNEE, ALL SUCH
ADDITIONAL DOCUMENTS, AGREEMENTS AND/OR INSTRUMENTS IN COMPLIANCE WITH OR IN
ACCOMPLISHMENT OF THE COVENANTS AND AGREEMENTS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND/OR TO CREATE, PERFECT, PRESERVE, EXTEND AND/OR MAINTAIN ANY
AND ALL LIENS CREATED PURSUANT HERETO OR PURSUANT TO ANY OTHER LOAN DOCUMENT AS
VALID AND PERFECTED LIENS (OF A PRIORITY AS SET FORTH IN THIS AGREEMENT) IN
FAVOR OF THE LENDER TO SECURE THE OBLIGATIONS, ALL AS REASONABLY REQUESTED FROM
TIME TO TIME BY THE LENDER.


7.             NEGATIVE COVENANTS.

The Company hereby covenants and agrees with the Lender that, so long as the
Commitment is outstanding or there remain any Obligations of the Company to be
paid or performed under this Agreement or any other Loan Document, the Company
shall not, either directly or indirectly, without the prior written consent of
the Lender:

36


--------------------------------------------------------------------------------



7.1           CONTINGENT LIABILITIES.  ASSUME, INCUR, CREATE, GUARANTEE,
ENDORSE, OR OTHERWISE BECOME OR BE LIABLE FOR THE OBLIGATION OF ANY PERSON OTHER
THAN THE COMPANY EXCEPT BY ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS AND EXCLUDING THE SALE OF MORTGAGE
LOANS WITH RECOURSE IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS.


7.2           PLEDGE OF SERVICING CONTRACTS/MORTGAGE LOANS.  EXCEPT FOR MORTGAGE
LOANS PLEDGED TO LENDERS DESCRIBED ON EXHIBIT “B HERETO, PLEDGE OR GRANT A
SECURITY INTEREST IN ANY EXISTING OR FUTURE MORTGAGE LOANS OR SERVICING RIGHTS
ACQUIRED BY THE COMPANY OTHER THAN TO THE LENDER, EXCEPT AS OTHERWISE EXPRESSLY
PERMITTED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT IF NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, SERVICING ON INDIVIDUAL MORTGAGE LOANS
MAY BE SOLD CONCURRENTLY WITH AND INCIDENTAL TO THE SALE OF SUCH MORTGAGE LOANS
(WITH SERVICING RELEASED) IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS.


7.3           MERGER; ACQUISITIONS.  LIQUIDATE, DISSOLVE, CONSOLIDATE OR MERGE,
OR ACQUIRE ANY SUBSTANTIAL PART OF THE ASSETS OF ANOTHER, EXCEPT FOR
TRANSACTIONS INVOLVING NOT MORE THAN FIFTY THOUSAND AND NO/100 DOLLARS
($50,000.00) EACH.


7.4           LOSS OF ELIGIBILITY.  TAKE ANY ACTION THAT WOULD CAUSE THE COMPANY
TO LOSE ALL OR ANY PART OF ITS STATUS AS AN ELIGIBLE LENDER, SELLER/SERVICER AND
ISSUER AS DESCRIBED UNDER SECTION 5.11 HEREOF.


7.5           ADJUSTED TANGIBLE NET WORTH.  PERMIT THE SUM OF THE ADJUSTED
TANGIBLE NET WORTH OF COMPANY (AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS) TO
BE LESS THAN AN AMOUNT EQUAL TO THE SUM OF ELEVEN MILLION AND NO/100 DOLLARS
($11,000,000.00), COMPUTED AS OF THE END OF EACH CALENDAR MONTH.


7.6           DEBT TO ADJUSTED TANGIBLE WORTH RATIO.  PERMIT THE RATIO OF DEBT
TO ADJUSTED TANGIBLE WORTH OF THE COMPANY (AND ITS SUBSIDIARIES, ON A
CONSOLIDATED BASIS) TO EXCEED (A) 17:1 FOR THE PERIOD COMMENCING JUNE 1, 2006
THROUGH AND INCLUDING SEPTEMBER 30, 2006 AND (B) 15:1 FOR ANY TIME THEREAFTER,
SUCH RATIO TO BE COMPUTED AS OF THE END OF EACH CALENDAR MONTH


7.7           MINIMUM CURRENT RATIO.  PERMIT THE CURRENT RATIO OF THE COMPANY TO
BE LESS THAN 1.05 TO 1.0 COMPUTED AS OF THE END OF EACH CALENDAR MONTH.


7.8           TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY (A) MAKE ANY
LOAN, ADVANCE, EXTENSION OF CREDIT OR CAPITAL CONTRIBUTION TO ANY OF ITS
AFFILIATES EXCEPT AS PERMITTED BY SECTION 7.11 HEREOF, (B) TRANSFER, SELL,
PLEDGE, ASSIGN OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS TO OR ON BEHALF OF SUCH
AFFILIATES, (C) MERGE OR CONSOLIDATE WITH OR PURCHASE OR ACQUIRE ASSETS FROM
SUCH AFFILIATES, OR (D) TRANSFER, PLEDGE, OR ASSIGN OR OTHERWISE PAY TO OR ON
BEHALF OF SUCH AFFILIATES MANAGEMENT FEES; PROVIDED, HOWEVER, COMPANY MAY PAY TO
ITS AFFILIATES MANAGEMENT FEES NOT TO EXCEED FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) PER ANNUM IN THE AGGREGATE; PROVIDED THAT, NO DEFAULT, EVENT OF
DEFAULT OR VIOLATION OF SECTIONS 7.5, 7.6, OR 7.7 HEREOF EXISTS AT THE TIME OF
ANY PAYMENT OF SUCH MANAGEMENT FEES OR WOULD RESULT AFTER THE PAYMENT OF SUCH
MANAGEMENT FEES AND PROVIDED FURTHER THAT THE PAYMENT OF SUCH MANAGEMENT FEES
WOULD NOT RESULT IN A NET LOSS FOR THE COMPANY FOR ANY CALENDAR QUARTER OR
FISCAL YEAR.

37


--------------------------------------------------------------------------------



7.9           LIMITS ON CORPORATE DISTRIBUTIONS.  PAY, MAKE OR DECLARE OR INCUR
ANY LIABILITY TO PAY, MAKE OR DECLARE ANY DIVIDEND (EXCLUDING STOCK DIVIDENDS)
OR OTHER DISTRIBUTION, DIRECT OR INDIRECT, ON OR ON ACCOUNT OF ANY SHARES OF ITS
STOCK OR ANY REDEMPTION OR OTHER ACQUISITION, DIRECT OR INDIRECT, OF ANY SHARES
OF ITS STOCK OR OF ANY WARRANTS, RIGHTS OR OTHER OPTIONS TO PURCHASE ANY SHARES
OF ITS STOCK NOR PURCHASE, ACQUIRE, REDEEM OR RETIRE ANY STOCK OR OWNERSHIP
INTEREST IN ITSELF WHETHER NOW OR HEREAFTER OUTSTANDING EXCEPT THAT SO LONG AS
NO DEFAULT, EVENT OF DEFAULT OR VIOLATION OF SECTIONS 7.5, 7.6, AND 7.7 HEREOF
EXISTS AT SUCH TIME, OR WOULD EXIST IMMEDIATELY THEREAFTER, THE COMPANY MAY
DECLARE AND PAY CASH DIVIDENDS TO ITS SHAREHOLDERS; PROVIDED, THAT (A) SUCH CASH
DIVIDENDS MUST BE DECLARED AND PAID WITHIN TWENTY (20) DAYS AFTER DELIVERY TO
LENDER OF THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 6.2(A) HEREOF; AND (B)
PROVIDED FURTHER THAT SUCH DIVIDENDS SHALL NOT EXCEED, IN THE AGGREGATE DURING
ANY FISCAL YEAR, FIFTY PERCENT (50%) OF THE COMPANY’S NET INCOME FOR SUCH FISCAL
YEAR.


7.10         RICO.  VIOLATE ANY LAWS, STATUTES OR REGULATIONS, WHETHER FEDERAL
OR STATE, FOR WHICH FORFEITURE OF ITS PROPERTIES IS A POTENTIAL PENALTY,
INCLUDING, WITHOUT LIMITATIONS, RICO.


7.11         NO LOANS OR INVESTMENTS EXCEPT APPROVED INVESTMENTS.  WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, MAKE OR PERMIT TO REMAIN OUTSTANDING ANY LOANS
OR ADVANCES TO, OR INVESTMENTS IN, ANY PERSON, EXCEPT THAT THE FOREGOING
RESTRICTION SHALL NOT APPLY TO:


(A)           INVESTMENTS IN MARKETABLE OBLIGATIONS MATURING NO LATER THAN ONE
HUNDRED EIGHTY (180) DAYS FROM THE DATE OF ACQUISITION THEREOF BY THE COMPANY
AND ISSUED AND FULLY GUARANTEED, DIRECTLY, BY THE FULL FAITH AND CREDIT OF THE
GOVERNMENT OF THE UNITED STATES OF AMERICA OR ANY AGENCY THEREOF; AND


(B)           INVESTMENTS IN CERTIFICATES OF DEPOSIT MATURING NO LATER THAN ONE
HUNDRED EIGHTY (180) DAYS FROM THE DATE OF ISSUANCE THEREOF AND ISSUED BY
COMMERCIAL BANKS IN THE UNITED STATES AND SUCH BANKS RATED BY MOODY’S INVESTOR
SERVICE, INC.  AND RECEIVING A RATING OF PRIME-2 OR HIGHER ON MOODY’S SHORT TERM
DEBT RATING OR RATED BY STANDARD & POOR’S CORPORATION AND RECEIVING A RATING OF
AA-/A1+ OR HIGHER ON S&P’S SHORT TERM DEBT RATING, IT BEING ACKNOWLEDGED AND
AGREED THAT THE FOREGOING REQUIREMENTS SHALL PERTAIN TO CERTIFICATES OF DEPOSIT
ISSUED AND/OR RECEIVED ON A DATE ON OR AFTER THE DATE OF THIS AGREEMENT);


(C)           INVESTMENTS NOT TO EXCEED FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($500,000.00) IN THE AGGREGATE;


(D)           INVESTMENTS IN THE ACQUISITION OR ORIGINATION OF MORTGAGE LOANS IN
THE ORDINARY COURSE OF BUSINESS;


(E)           MARKETABLE DIRECT OBLIGATIONS ISSUED BY ANY STATE OF THE UNITED
STATES OF AMERICA OR ANY POLITICAL SUBDIVISION OF ANY SUCH STATE OR ANY PUBLIC
INSTRUMENTALITY THEREOF MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION
THEREOF AND, AT THE TIME OF ACQUISITION, HAVING A RATING OF AA-/A1 + OR HIGHER
FROM STANDARD & POOR’S RATING GROUP, A DIVISION OF MCGRAW, HILL, INC., OR RATED
P-1 OR HIGHER BY MOODY’S INVESTORS SERVICE, INC.;

38


--------------------------------------------------------------------------------



(F)            COMMERCIAL PAPER MATURING NO MORE THAN ONE YEAR FROM THE DATE OF
CREATION THEREOF AND, AT THE TIME OF ACQUISITION, HAVING A RATING OF AA-/A1+ OR
HIGHER FROM STANDARD & POOR’S RATING GROUP, A DIVISION OF MCGRAW, HILL, INC., OR
RATED P-1 BY MOODY’S INVESTORS SERVICE, INC.;


(G)           INVESTMENTS IN MUTUAL FUNDS THAT INVEST SUBSTANTIALLY ALL OF THEIR
ASSETS IN INVESTMENTS OF THE TYPES DESCRIBED IN SUBSECTIONS (A), (B), (C) AND
(E) OF THIS SECTION 7.11;


(H)           INVESTMENTS CONSISTING OF LOANS, ADVANCES OR EXTENSIONS OF CREDIT
TO AFFILIATES MADE IN THE ORDINARY COURSE OF BUSINESS; AND


(I)            INVESTMENTS MADE PURSUANT TO HEDGING ARRANGEMENTS.


7.12         CHARTER DOCUMENTS AND BUSINESS TERMINATION.


(A)           ISSUE, SELL OR COMMIT TO ISSUE OR SELL ANY SHARES OF ITS CAPITAL
STOCK OF ANY CLASS, OR OTHER EQUITY OR INVESTMENT SECURITY,


(B)           AMEND OR OTHERWISE MODIFY ITS CORPORATE CHARTER OR OTHERWISE
CHANGE ITS CORPORATE STRUCTURE IN ANY MANNER WHICH WILL HAVE A MATERIALLY
ADVERSE EFFECT ON THE COMPANY’S CONDITION, FINANCIAL OR OTHERWISE, OR WHICH WILL
HAVE A MATERIAL ADVERSE EFFECT UPON THE COMPANY’S ABILITY TO PERFORM, PROMPTLY
AND FULLY, ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS,
OR


(C)           TAKE ANY ACTION WITH A VIEW TOWARD ITS DISSOLUTION, LIQUIDATION OR
TERMINATION, OR, IN FACT, DISSOLVE, LIQUIDATE OR TERMINATE ITS EXISTENCE.


7.13         CHANGES IN ACCOUNTING METHODS.  MAKE ANY CHANGE IN ITS ACCOUNTING
METHOD AS IN EFFECT ON THE DATE OF THIS AGREEMENT OR CHANGE ITS FISCAL YEAR
ENDING DATE FROM DECEMBER 31, UNLESS SUCH CHANGES (A) ARE REQUIRED FOR
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND, IN SUCH EVENT, THE
COMPANY WILL GIVE PRIOR WRITTEN NOTICE OF EACH SUCH CHANGE TO THE LENDER OR (B)
OR IF NOT SO REQUIRED, ARE IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AND HAVE THE PRIOR WRITTEN APPROVAL OF THE LENDER WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD.


7.14         NO SALES, LEASES OR DISPOSITIONS OF PROPERTY.  EXCEPT IN THE
ORDINARY COURSE OF ITS BUSINESS, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF
ALL OR ANY MATERIAL PORTION OR PORTIONS OR INTEGRAL PART OF ITS PROPERTIES OR
ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED (WHETHER IN A SINGLE TRANSACTION
OR IN A SERIES OF TRANSACTIONS), OR ENTER INTO ANY ARRANGEMENT, DIRECTLY OR
INDIRECTLY, WITH ANY PERSON, WHEREBY IT SHALL SELL OR TRANSFER ANY OF ITS
PROPERTIES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AND THEREAFTER
RENT OR LEASE AS LESSEE SUCH PROPERTY OR ANY PART THEREOF WHICH IT INTENDS TO
USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY SOLD OR
TRANSFERRED.


7.15         CHANGES IN BUSINESS OR ASSETS.  MAKE ANY SUBSTANTIAL CHANGE (A) IN
THE NATURE OF ITS BUSINESS AS NOW CONDUCTED, OR (B) IN THE USE OF ITS PROPERTY
AS NOW USED AND PROPOSED TO BE USED.

39


--------------------------------------------------------------------------------



7.16         CHANGES IN OFFICE OR INVENTORY LOCATION.  CHANGE THE ADDRESS AND/OR
LOCATION OF ITS CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF BUSINESS OR THE
PLACE WHERE IT KEEPS ITS BOOKS AND RECORDS OR ITS INVENTORY TO A LOCATION
OUTSIDE THE STATE OF OHIO UNLESS, PRIOR TO ANY SUCH CHANGE, THE COMPANY SHALL
EXECUTE AND CAUSE TO BE EXECUTED SUCH ADDITIONAL AGREEMENTS AND/OR LIEN
INSTRUMENTS AS THE LENDER MAY REASONABLY REQUEST TO CONFORM WITH THE PROVISIONS
HEREOF AND THE TRANSACTIONS AND PERFECTED LIENS IN THE COLLATERAL CONTEMPLATED
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


7.17         SPECIAL NEGATIVE COVENANTS CONCERNING COLLATERAL.


(A)           AMEND OR MODIFY, OR WAIVE ANY OF THE TERMS AND CONDITIONS OF, OR
SETTLE OR COMPROMISE ANY CLAIM IN RESPECT OF, ANY PLEDGED MORTGAGES OR PLEDGED
SECURITIES.


(B)           SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF, OR GRANT ANY
OPTION WITH RESPECT TO, OR PLEDGE OR OTHERWISE ENCUMBER ANY OF THE COLLATERAL OR
ANY INTEREST THEREIN.


(C)           MAKE ANY COMPROMISE, ADJUSTMENT OR SETTLEMENT IN RESPECT OF ANY OF
THE COLLATERAL OR ACCEPT OTHER THAN CASH IN PAYMENT OR LIQUIDATION OF THE
COLLATERAL.


7.18         NO INDEBTEDNESS.  EXCEPT FOR THE INDEBTEDNESS DESCRIBED IN EXHIBIT
“B” HERETO, INCUR, CREATE, ASSUME OR GUARANTEE OR IN ANY MANNER BECOME OR BE
LIABLE OR PERMIT TO BE OUTSTANDING ANY INDEBTEDNESS (INCLUDING OBLIGATIONS FOR
THE PAYMENT OF RENTALS OTHER THAN PROVIDED FOR HEREIN) NOR GUARANTEE ANY
CONTRACT OR OTHER OBLIGATION, AND WILL NOT IN ANY WAY BECOME OR BE RESPONSIBLE
FOR OBLIGATIONS OF ANY PERSON, WHETHER BY AGREEMENT TO PURCHASE THE INDEBTEDNESS
OF ANY OTHER PERSON OR AGREEMENT FOR THE FURNISHING OF FUNDS TO ANY OTHER PERSON
THROUGH THE PURCHASE OF GOODS, SUPPLIES OR SERVICES (OR BY WAY OF STOCK
PURCHASE, CAPITAL CONTRIBUTION, ADVANCE OR LOAN) FOR THE PURPOSE OF PAYING OR
DISCHARGING THE INDEBTEDNESS OF ANY OTHER PERSON OR OTHERWISE, EXCEPT THAT THE
FOREGOING RESTRICTIONS SHALL NOT APPLY TO:


(A)           THE OBLIGATIONS.


(B)           LIABILITIES FOR TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES OR LEVIES
WHICH ARE NOT YET DUE AND PAYABLE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED IF RESERVES ADEQUATE UNDER
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES HAVE BEEN ESTABLISHED THEREFOR.


(C)           ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS.


(D)           INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH NORMAL TRADE OR BUSINESS OBLIGATIONS WHICH ARE PAYABLE WITHIN
NINETY (90) DAYS OF THE OCCURRENCE THEREOF, PROVIDED, HOWEVER, THAT NO SUCH
INDEBTEDNESS SHALL BE INCURRED BY THE COMPANY TO ANY AFFILIATE UNLESS IT IS
SUBORDINATED IN ALL RESPECTS TO THE OBLIGATIONS IN A FORM AND SUBSTANCE
ACCEPTABLE TO THE LENDER, AND IS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
UPON SUBSTANTIALLY THE SAME OR BETTER TERMS AS IT COULD OBTAIN IN AN ARM’S
LENGTH TRANSACTION WITH A PERSON WHO IS NOT AN AFFILIATE.

40


--------------------------------------------------------------------------------



(E)           INDEBTEDNESS OF LESS THAN TWO HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($250,000.00), IN THE AGGREGATE, INCURRED IN THE ORDINARY COURSE OF
BUSINESS.


(F)            INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR THE
PURPOSE OF LEASING OFFICE SPACE OR EQUIPMENT TO BE USED IN THE CONDUCT OF THE
BUSINESS OF THE COMPANY.


7.19         OWNERSHIP OF THE COMPANY.  PERMIT ANY CHANGE IN THE LEGAL OR
BENEFICIAL OWNERSHIP OF ANY CAPITAL STOCK, INSTRUMENTS CONVERTIBLE TO SAME, OR
OTHER EQUITY INSTRUMENTS, OF THE COMPANY THAT RESULTS OR WOULD RESULT IN A
CHANGE OF CONTROL.


7.20         PAYMENTS OF SUBORDINATED DEBT.  MAKE ANY PAYMENT OF ANY KIND ON
ANY  SUBORDINATED DEBT UNTIL THE COMMITMENTS HAVE TERMINATED, ALL OBLIGATIONS
HAVE BEEN PAID AND PERFORMED IN FULL, AND ANY APPLICABLE PREFERENCE PERIOD HAS
EXPIRED.


8.             DEFAULTS; REMEDIES.


8.1           EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING
CONDITIONS OR EVENTS SHALL BE AN EVENT OF DEFAULT (“EVENT OF DEFAULT”):


(A)           FAILURE TO PAY THE PRINCIPAL OF ANY ADVANCE WHEN DUE, WHETHER AT
STATED MATURITY, BY ACCELERATION, OR OTHERWISE; OR FAILURE TO PAY ANY
INSTALLMENT OF INTEREST ON ANY ADVANCE OR ANY OTHER AMOUNT DUE UNDER THIS
AGREEMENT WITHIN TEN (10) DAYS AFTER THE DUE DATE (OTHER THAN ANY AMOUNTS DUE
UNDER SECTION 3.4 HEREOF WHICH SHALL BE DUE AND PAYABLE ON ITS DUE DATE); OR
FAILURE TO PAY, BEYOND ANY APPLICABLE GRACE PERIOD, THE PRINCIPAL OR INTEREST ON
ANY OTHER INDEBTEDNESS DUE LENDER; OR


(B)           FAILURE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO PAY, OR ANY
DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OR INTEREST ON, ANY OTHER INDEBTEDNESS
OR IN THE PAYMENT OF ANY CONTINGENT OBLIGATION BEYOND ANY PERIOD OF GRACE
PROVIDED; OR BREACH OR DEFAULT WITH RESPECT TO ANY OTHER MATERIAL TERM OF ANY
OTHER INDEBTEDNESS OF ANY LOAN AGREEMENT, MORTGAGE, INDENTURE OR OTHER AGREEMENT
RELATING THERETO, IF THE EFFECT OF SUCH FAILURE, DEFAULT OR BREACH IS TO CAUSE,
OR TO PERMIT THE HOLDER OR HOLDERS THEREOF (OR A TRUSTEE ON BEHALF OF SUCH
HOLDER OR HOLDERS) TO CAUSE, INDEBTEDNESS OF THE COMPANY OR ITS SUBSIDIARIES IN
THE AGGREGATE AMOUNT OF TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($250,000.00) OR MORE TO BECOME OR BE DECLARED DUE PRIOR TO ITS STATED MATURITY
(UPON THE GIVING OR RECEIVING OF NOTICE, LAPSE OF TIME, BOTH, OR OTHERWISE) OR
FAILURE OF THE COMPANY TO PERFORM OR COMPLY WITH ANY TERM OR CONDITION
APPLICABLE TO IT CONTAINED IN SECTIONS 6.3, 6.11, AND ANY SECTION IN ARTICLE 7
HEREOF; OR


(C)           ANY OF THE COMPANY’S REPRESENTATIONS OR WARRANTIES MADE OR DEEMED
MADE HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY STATEMENT OR CERTIFICATE AT
ANY TIME GIVEN BY THE COMPANY IN WRITING PURSUANT HERETO OR THERETO SHALL BE
INACCURATE OR INCOMPLETE IN ANY MATERIALLY ADVERSE RESPECT ON THE DATE AS OF
WHICH MADE OR DEEMED MADE; OR

41


--------------------------------------------------------------------------------



(D)           THE COMPANY SHALL DEFAULT IN THE PERFORMANCE OF OR COMPLIANCE WITH
ANY TERM OR COVENANT CONTAINED IN THIS AGREEMENT AND SUCH DEFAULT SHALL NOT HAVE
BEEN REMEDIED OR WAIVED WITHIN THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN NOTICE
FROM THE LENDER OF SUCH DEFAULT OTHER THAN THOSE REFERRED TO ABOVE IN
SUBSECTIONS 8.1(A), 8.1(B), OR 8.1(C); OR


(E)           (1) A COURT HAVING JURISDICTION SHALL ENTER A DECREE OR ORDER FOR
RELIEF IN RESPECT OF THE COMPANY OR ANY OF COMPANY’S SUBSIDIARIES IN AN
INVOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
LAW NOW OR HEREAFTER IN EFFECT IN RESPECT OF THE COMPANY OR ANY OF COMPANY’S
SUBSIDIARIES, WHICH DECREE OR ORDER IS NOT STAYED; OR A FILING OF AN INVOLUNTARY
CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW IN RESPECT
OF THE COMPANY OR ANY OF COMPANY’S SUBSIDIARIES HAS OCCURRED; OR (2) ANY OTHER
SIMILAR RELIEF SHALL BE GRANTED UNDER ANY APPLICABLE FEDERAL OR STATE LAW; OR A
DECREE OR ORDER OF A COURT HAVING JURISDICTION FOR THE APPOINTMENT OF A
RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER OFFICER HAVING
SIMILAR POWERS OVER THE COMPANY OR ANY OF COMPANY’S SUBSIDIARIES, OR OVER ALL OR
A SUBSTANTIAL PART OF THEIR RESPECTIVE PROPERTY, SHALL HAVE BEEN ENTERED; OR THE
INVOLUNTARY APPOINTMENT OF AN INTERIM RECEIVER, TRUSTEE OR OTHER CUSTODIAN OF
THE COMPANY OR ANY OF COMPANY’S SUBSIDIARIES, FOR ALL OR A SUBSTANTIAL PART OF
THEIR RESPECTIVE PROPERTY; OR THE ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION
OR SIMILAR PROCESS AGAINST ANY SUBSTANTIAL PART OF THE PROPERTY OF THE COMPANY
OR ANY OF COMPANY’S SUBSIDIARIES, AND THE CONTINUANCE OF ANY SUCH EVENTS IN
SUBSECTIONS (1) AND (2) ABOVE FOR SIXTY (60) DAYS UNLESS DISMISSED OR
DISCHARGED; OR


(F)            THE COMPANY OR ANY OF COMPANY’S SUBSIDIARIES SHALL HAVE AN ORDER
FOR RELIEF ENTERED WITH RESPECT TO IT OR COMMENCE A VOLUNTARY CASE UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, OR SHALL CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY
CASE, OR TO THE CONVERSION TO AN INVOLUNTARY CASE, UNDER ANY SUCH LAW, OR SHALL
CONSENT TO THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, TRUSTEE OR
OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; THE MAKING BY THE
COMPANY OR ANY OF COMPANY’S SUBSIDIARIES OF ANY ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR THE FAILURE OF THE COMPANY OR ANY OF COMPANY’S SUBSIDIARIES, OR
THE ADMISSION BY ANY OF THEM OF ITS INABILITY, TO PAY ITS DEBTS AS SUCH DEBTS
BECOME DUE; OR


(G)           ANY MONEY JUDGMENT, WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR
PROCESS INVOLVING IN ANY CASE AN AMOUNT IN EXCESS OF TWO HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($250,000.00) SHALL BE ENTERED OR FILED AGAINST THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS AND SHALL REMAIN
UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS
OR IN ANY EVENT NO LATER THAN FIVE (5) DAYS PRIOR TO THE DATE OF ANY PROPOSED
SALE THEREUNDER; OR


(H)           ANY ORDER, JUDGMENT OR DECREE SHALL BE ENTERED AGAINST THE COMPANY
DECREEING THE DISSOLUTION OR SPLIT UP OF THE COMPANY AND SUCH ORDER SHALL REMAIN
UNDISCHARGED OR UNSTAYED FOR A PERIOD IN EXCESS OF TWENTY (20) DAYS; OR

42


--------------------------------------------------------------------------------



(I)            ANY PLAN MAINTAINED BY THE COMPANY OR ANY OF COMPANY’S
SUBSIDIARIES SHALL BE TERMINATED WITHIN THE MEANING OF TITLE IV OF ERISA OR A
TRUSTEE SHALL BE APPOINTED BY AN APPROPRIATE UNITED STATES DISTRICT COURT TO
ADMINISTER ANY PLAN, OR THE PENSION BENEFIT GUARANTY CORPORATION (OR ANY
SUCCESSOR THERETO) SHALL INSTITUTE PROCEEDINGS TO TERMINATE ANY PLAN OR TO
APPOINT A TRUSTEE TO ADMINISTER ANY PLAN IF AS OF THE DATE THEREOF THE COMPANY’S
OR ANY SUBSIDIARY’S LIABILITY (AFTER GIVING EFFECT TO THE TAX CONSEQUENCES
THEREOF) TO THE PENSION BENEFIT GUARANTY CORPORATION (OR ANY SUCCESSOR THERETO)
FOR UNFUNDED GUARANTEED VESTED BENEFITS UNDER THE PLAN EXCEEDS THE THEN CURRENT
VALUE OF ASSETS ACCUMULATED IN SUCH PLAN BY MORE THAN FIFTY THOUSAND AND NO/100
DOLLARS ($50,000.00) (OR IN THE CASE OF A TERMINATION INVOLVING THE COMPANY OR
ANY OF COMPANY’S SUBSIDIARIES AS A “SUBSTANTIAL EMPLOYER” (AS DEFINED IN SECTION
4001(A)(2) OF ERISA) THE WITHDRAWING EMPLOYER’S PROPORTIONATE SHARE OF SUCH
EXCESS SHALL EXCEED SUCH AMOUNT); OR


(J)            THE COMPANY OR ANY OF COMPANY’S SUBSIDIARIES AS EMPLOYER UNDER A
MULTIEMPLOYER PLAN SHALL HAVE MADE A COMPLETE OR PARTIAL WITHDRAWAL FROM SUCH
MULTIEMPLOYER PLAN AND THE PLAN SPONSOR OF SUCH MULTIEMPLOYER PLAN SHALL HAVE
NOTIFIED SUCH WITHDRAWING EMPLOYER THAT SUCH EMPLOYER HAS INCURRED A WITHDRAWAL
LIABILITY IN AN ANNUAL AMOUNT EXCEEDING FIFTY THOUSAND AND NO/100 DOLLARS
($50,000.00); OR


(K)           THE COMPANY SHALL PURPORT TO DISAVOW, IN WRITING, ITS OBLIGATIONS
HEREUNDER OR SHALL CONTEST, IN WRITING, THE VALIDITY OR ENFORCEABILITY HEREOF,
OR THE LENDER’S SECURITY INTEREST ON ANY PORTION OF THE COLLATERAL SHALL BECOME
UNPERFECTED, OF LESS THAN A FIRST PRIORITY, UNENFORCEABLE OR OTHERWISE IMPAIRED;
OR


(L)            THE COMPANY DISSOLVES OR TERMINATES ITS EXISTENCE, OR
DISCONTINUES ITS USUAL BUSINESS; OR


(M)          ANY COURT SHALL FIND OR RULE, OR THE COMPANY SHALL ASSERT OR CLAIM,
IN WRITING, (I) THAT THE LENDER DOES NOT HAVE A VALID, FIRST PRIORITY PERFECTED,
ENFORCEABLE LIEN AND SECURITY INTEREST IN THE COLLATERAL AS REPRESENTED IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, OR (II) THAT THIS AGREEMENT OR ANY OF
THE LOAN DOCUMENTS DOES NOT OR WILL NOT CONSTITUTE THE LEGAL, VALID, BINDING AND
ENFORCEABLE OBLIGATIONS OF THE PARTY OR PARTIES (AS APPLICABLE) THERETO, OR
(III) THAT ANY PERSON HAS A CONFLICTING OR ADVERSE LIEN, CLAIM OR RIGHT IN, OR
WITH RESPECT TO, THE COLLATERAL AND THE COMPANY IS UNABLE WITHIN TEN (10) DAYS
TO HAVE SUCH FINDING OR RULING REVERSED OR TO HAVE SUCH ADVERSE LIEN, CLAIM OR
RIGHT REMOVED; OR


(N)           THE COMPANY SHALL HAVE CONCEALED, REMOVED, OR PERMITTED TO BE
CONCEALED OR REMOVED, ANY PART OF ITS PROPERTY, WITH INTENT TO HINDER, DELAY OR
DEFRAUD ITS CREDITORS OR ANY OF THEM, OR MADE OR SUFFERED A TRANSFER OF ANY OF
ITS PROPERTY WHICH MAY BE FRAUDULENT UNDER ANY BANKRUPTCY, FRAUDULENT CONVEYANCE
OR SIMILAR LAW; OR SHALL HAVE MADE ANY TRANSFER OF ITS PROPERTY TO OR FOR THE
BENEFIT OF A CREDITOR AT A TIME WHEN OTHER CREDITORS SIMILARLY SITUATED HAVE NOT
BEEN PAID; OR SHALL HAVE SUFFERED OR PERMITTED, WHILE INSOLVENT, ANY CREDITOR TO
OBTAIN A LIEN UPON ANY OF ITS PROPERTY THROUGH LEGAL

43


--------------------------------------------------------------------------------



PROCEEDINGS OR OTHER PROCESS WHICH IS NOT VACATED WITHIN SIXTY (60) DAYS FROM
THE DATE THEREOF; OR


(O)           THERE SHALL BE A MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION, BUSINESS OR OPERATIONS OF THE COMPANY;


(P)           A CHANGE OF CONTROL OCCURS; OR


(Q)           A DEFAULT OR EVENT OF DEFAULT OCCURS UNDER THE PURCHASE AGREEMENT.


8.2           REMEDIES.


(A)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS
8.1(E), 8.1(F), 8.1(H) OR 8.1(K), THE COMMITMENT SHALL AUTOMATICALLY TERMINATE
AND ALL UNPAID AND ACCRUED OBLIGATIONS OF THE COMPANY SHALL AUTOMATICALLY BECOME
DUE AND PAYABLE, WITHOUT PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NON-PAYMENT,
PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION, MATURITY, OR ANY OTHER NOTICES OR REQUIREMENTS OF ANY KIND TO THE
COMPANY OR ANY OTHER PERSON LIABLE THEREON OR WITH RESPECT THERETO, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE COMPANY.


(B)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, OTHER THAN THOSE
DESCRIBED IN SECTIONS 8.1(E), 8.1(F), 8.1(H) OR 8.1(K), THE LENDER MAY, BY
WRITTEN NOTICE TO THE COMPANY, TERMINATE THE COMMITMENT AND/OR DECLARE ALL
UNPAID AND ACCRUED OBLIGATIONS OF THE COMPANY TO BE IMMEDIATELY DUE AND PAYABLE,
WHEREUPON THE SAME SHALL FORTHWITH BECOME DUE AND PAYABLE, TOGETHER WITH ALL
ACCRUED AND UNPAID INTEREST THEREON, AND THE OBLIGATION OF THE LENDER TO MAKE
ANY ADVANCES SHALL THEREUPON TERMINATE.


(C)           UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE LENDER MAY ALSO
DO ANY OF THE FOLLOWING:

(1)           FORECLOSE UPON OR OTHERWISE ENFORCE ITS SECURITY INTEREST IN AND
LIEN ON THE COLLATERAL TO SECURE ALL PAYMENTS AND PERFORMANCE OF OBLIGATIONS OF
THE COMPANY IN ANY MANNER PERMITTED BY LAW OR PROVIDED FOR HEREUNDER.

(2)           NOTIFY ALL OBLIGORS, SERVICERS OR OTHER PERSONS IN RESPECT OF THE
COLLATERAL THAT THE COLLATERAL HAS BEEN ASSIGNED TO THE LENDER AND THAT ALL
PAYMENTS THEREON ARE TO BE MADE DIRECTLY TO THE LENDER OR SUCH OTHER PARTY AS
MAY BE DESIGNATED BY THE LENDER; SETTLE, COMPROMISE, OR RELEASE, IN WHOLE OR IN
PART, ANY AMOUNTS OWING ON THE COLLATERAL, ANY SUCH OBLIGOR OR ANY INVESTOR OR
ANY PORTION OF THE COLLATERAL, ON TERMS ACCEPTABLE TO THE LENDER; ENFORCE
PAYMENT AND PROSECUTE ANY ACTION OR PROCEEDING WITH RESPECT TO ANY AND ALL
COLLATERAL; AND WHERE ANY SUCH COLLATERAL IS IN DEFAULT, FORECLOSE ON AND
ENFORCE SECURITY INTERESTS IN, SUCH COLLATERAL BY ANY AVAILABLE JUDICIAL
PROCEDURE OR WITHOUT JUDICIAL PROCESS AND SELL PROPERTY ACQUIRED AS A RESULT OF
ANY SUCH FORECLOSURE.

(3)           ACT, OR CONTRACT WITH A THIRD PERSON TO ACT, AS SERVICER OR
SUBSERVICER OF EACH ITEM OF COLLATERAL REQUIRING SERVICING AND PERFORM ALL

44


--------------------------------------------------------------------------------


OBLIGATIONS REQUIRED IN CONNECTION WITH PURCHASE COMMITMENTS, SUCH THIRD PARTY’S
FEES TO BE PAID BY THE COMPANY.

(4)           REQUIRE THE COMPANY TO ASSEMBLE THE COLLATERAL AND/OR BOOKS AND
RECORDS RELATING THERETO AND MAKE SUCH AVAILABLE TO THE LENDER AT A PLACE TO BE
DESIGNATED BY THE LENDER.

(5)           ENTER ONTO PROPERTY WHERE ANY COLLATERAL OR BOOKS AND RECORDS
RELATING THERETO ARE LOCATED AND TAKE POSSESSION THEREOF WITH OR WITHOUT
JUDICIAL PROCESS.

(6)           PRIOR TO THE DISPOSITION OF THE COLLATERAL, PREPARE IT FOR
DISPOSITION IN ANY MANNER AND TO THE EXTENT THE LENDER DEEMS APPROPRIATE.

(7)           EXERCISE ALL RIGHTS AND REMEDIES OF A SECURED CREDITOR UNDER THE
UNIFORM COMMERCIAL CODE OF TEXAS OR OTHER APPLICABLE LAW, INCLUDING, BUT NOT
LIMITED TO, SELLING OR OTHERWISE DISPOSING OF THE COLLATERAL, OR ANY PART
THEREOF, AT ONE OR MORE PUBLIC OR PRIVATE SALES, WHETHER OR NOT SUCH COLLATERAL
IS PRESENT AT THE PLACE OF SALE, FOR CASH OR CREDIT OR FUTURE DELIVERY, ON SUCH
TERMS AND IN SUCH MANNER AS THE LENDER MAY DETERMINE, INCLUDING, WITHOUT
LIMITATION, SALE PURSUANT TO ANY APPLICABLE PURCHASE COMMITMENT.  IF NOTICE IS
REQUIRED UNDER SUCH APPLICABLE LAW, THE LENDER WILL GIVE THE COMPANY NOT LESS
THAN TEN (10) DAYS’ NOTICE OF ANY SUCH PUBLIC SALE OR OF THE DATE AFTER WHICH
PRIVATE SALE MAY BE HELD.  THE COMPANY AGREES THAT TEN (10) DAYS’ NOTICE SHALL
BE REASONABLE NOTICE.  THE LENDER MAY, WITHOUT NOTICE OR PUBLICATION, ADJOURN
ANY PUBLIC OR PRIVATE SALE OR CAUSE THE SAME TO BE ADJOURNED FROM TIME TO TIME
BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED FOR THE SALE, AND SUCH SALE MAY BE
MADE AT ANY TIME OR PLACE TO WHICH THE SAME MAY BE SO ADJOURNED.  THE LENDER IS
AUTHORIZED AT ANY SUCH SALE, IF THE LENDER DEEMS IT ADVISABLE SO TO DO, TO
RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND
AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE OF ANY OF THE
COLLATERAL.  THE COMPANY SPECIFICALLY AGREES THAT ANY SUCH SALE, WHETHER PUBLIC
OR PRIVATE, OF ANY COLLATERAL PURSUANT TO THE COMMITMENT OF ANY INVESTOR TO
PURCHASE SUCH COLLATERAL THAT WAS OBTAINED BY (OR WITH THE APPROVAL OF) THE
COMPANY WILL BE COMMERCIALLY REASONABLE, AND IF SUCH SALE IS FOR THE PRICE
PROVIDED FOR IN SUCH COMMITMENT, THEN SUCH SALE SHALL BE HELD TO BE FOR VALUE
REASONABLY EQUIVALENT TO THE VALUE OF THE COLLATERAL SO SOLD.  UPON ANY SUCH
SALE, THE LENDER SHALL HAVE THE RIGHT TO DELIVER, ASSIGN AND TRANSFER TO THE
PURCHASER THEREOF THE COLLATERAL SO SOLD.  EACH PURCHASER AT ANY SUCH SALE SHALL
HOLD THE PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT OF WHATSOEVER
KIND, INCLUDING ANY EQUITY OR RIGHT OF REDEMPTION, STAY OR APPRAISAL WHICH THE
COMPANY HAS OR MAY HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ADOPTED.  IN ANY CASE OF ANY SALE OF ALL OR ANY PART OF THE COLLATERAL
ON CREDIT OR FOR FUTURE DELIVERY, THE COLLATERAL SO SOLD MAY BE RETAINED BY THE
LENDER UNTIL THE SELLING PRICE IS PAID BY THE PURCHASER, BUT THE LENDER SHALL
NOT INCUR ANY LIABILITY IN CASE OF SUCH PURCHASER’S FAILURE TO TAKE UP AND PAY
FOR THE COLLATERAL SO SOLD AND, IN CASE OF ANY SUCH FAILURE, SUCH COLLATERAL MAY
AGAIN BE SOLD UPON LIKE

45


--------------------------------------------------------------------------------


NOTICE.  IN CASE OF ANY SALE OF ALL OR ANY PART OF THE COLLATERAL ON CREDIT OR
FOR FUTURE DELIVERY, THE COLLATERAL SO SOLD MAY BE RETAINED BY THE LENDER UNTIL
THE SELLING PRICE IS PAID BY THE PURCHASER THEREOF, BUT THE LENDER SHALL NOT
INCUR ANY LIABILITY IN CASE OF THE FAILURE OF SUCH PURCHASER TO TAKE UP AND PAY
FOR THE COLLATERAL SO SOLD AND, IN CASE OF ANY SUCH FAILURE, SUCH COLLATERAL MAY
AGAIN BE SOLD UPON LIKE NOTICE.  THE LENDER MAY, HOWEVER, INSTEAD OF EXERCISING
THE POWER OF SALE HEREIN CONFERRED UPON IT, PROCEED BY A SUIT OR SUITS AT LAW OR
IN EQUITY TO COLLECT ALL AMOUNTS DUE UPON THE COLLATERAL OR TO FORECLOSE THE
PLEDGE AND SELL THE COLLATERAL OR ANY PORTION THEREOF UNDER A JUDGMENT OR DECREE
OF A COURT OR COURTS OF COMPETENT JURISDICTION, OR BOTH.

(8)           PROCEED AGAINST THE COMPANY ON THE NOTE.

(9)           EXERCISE ANY OR ALL OF ITS RIGHTS, REMEDIES OR RECOURSES UNDER ANY
OTHER LOAN DOCUMENTS, AT LAW, IN EQUITY, OR OTHERWISE.


(D)           LENDER SHALL NOT INCUR ANY LIABILITY AS A RESULT OF THE SALE OR
OTHER DISPOSITION OF THE COLLATERAL, OR ANY PART THEREOF, AT ANY PUBLIC OR
PRIVATE SALE OR DISPOSITION.  THE COMPANY HEREBY WAIVES (TO THE EXTENT PERMITTED
BY LAW) ANY CLAIMS IT MAY HAVE AGAINST THE LENDER ARISING BY REASON OF THE FACT
THAT THE PRICE AT WHICH THE COLLATERAL MAY HAVE BEEN SOLD AT SUCH PRIVATE SALE
WAS LESS THAN THE PRICE WHICH MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE OR WAS
LESS THAN THE AGGREGATE AMOUNT OF THE OUTSTANDING ADVANCES AND THE UNPAID
INTEREST ACCRUED THEREON, EVEN IF THE LENDER ACCEPTS THE FIRST OFFER RECEIVED
AND DOES NOT OFFER THE COLLATERAL TO MORE THAN ONE OFFEREE AND NONE OF THE
ACTIONS DESCRIBED HEREIN SHALL RENDER LENDER’S DISPOSITION OF THE COLLATERAL IN
SUCH A MANNER AS COMMERCIALLY UNREASONABLE.  ANY SALE OF COLLATERAL PURSUANT TO
THE TERMS OF A PURCHASE COMMITMENT, OR ANY OTHER DISPOSITION OF COLLATERAL
ARRANGED BY THE COMPANY, WHETHER BEFORE OR AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER.


(E)           THE COMPANY SPECIFICALLY WAIVES (TO THE EXTENT PERMITTED BY LAW)
ANY EQUITY OR RIGHT OF REDEMPTION, ALL RIGHTS OF REDEMPTION, STAY OR APPRAISAL
WHICH THE COMPANY HAS OR MAY HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING
OR HEREAFTER ADOPTED, AND ANY RIGHT TO REQUIRE THE LENDER TO (1) PROCEED AGAINST
ANY PERSON, (2) PROCEED AGAINST OR EXHAUST ANY OF THE COLLATERAL OR PURSUE ITS
RIGHTS AND REMEDIES AS AGAINST THE COLLATERAL IN ANY PARTICULAR ORDER, OR (3)
PURSUE ANY OTHER REMEDY IN ITS POWER.  THE LENDER SHALL NOT BE REQUIRED TO TAKE
ANY STEPS NECESSARY TO PRESERVE ANY RIGHTS OF THE COMPANY AGAINST HOLDERS OF
MORTGAGES PRIOR IN LIEN TO THE LIEN OF ANY MORTGAGE INCLUDED IN THE COLLATERAL
OR TO PRESERVE RIGHTS AGAINST PRIOR PARTIES.


(F)            LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, ADVANCE ANY SUMS OR DO
ANY ACT OR THING NECESSARY TO UPHOLD AND ENFORCE THE LIEN AND PRIORITY OF, OR
THE SECURITY INTENDED TO BE AFFORDED BY, ANY MORTGAGE INCLUDED IN THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, PAYMENT OF DELINQUENT TAXES OR
ASSESSMENTS AND INSURANCE PREMIUMS.  ALL ADVANCES, CHARGES, COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, INCURRED OR PAID BY THE
LENDER IN EXERCISING ANY RIGHT, POWER OR REMEDY CONFERRED BY THIS AGREEMENT, OR
IN THE ENFORCEMENT HEREOF, TOGETHER WITH INTEREST THEREON, AT THE DEFAULT

46


--------------------------------------------------------------------------------



RATE, FROM THE TIME OF PAYMENT UNTIL REPAID, SHALL BECOME A PART OF THE
PRINCIPAL BALANCE OUTSTANDING HEREUNDER AND UNDER THE NOTE.


(G)           NO FAILURE ON THE PART OF THE LENDER TO EXERCISE, AND NO DELAY IN
EXERCISING, ANY RIGHT, POWER OR REMEDY PROVIDED HEREUNDER, AT LAW OR IN EQUITY
SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY
THE LENDER OF ANY RIGHT, POWER OR REMEDY PROVIDED HEREUNDER, AT LAW OR IN EQUITY
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR REMEDY.  WITHOUT INTENDING TO LIMIT THE FOREGOING, ALL DEFENSES
BASED ON THE STATUTE OF LIMITATIONS ARE HEREBY WAIVED BY THE COMPANY TO THE
EXTENT PERMITTED BY LAW.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE
NOT EXCLUSIVE OF ANY REMEDIES PROVIDED AT LAW OR IN EQUITY.


8.3           APPLICATION OF PROCEEDS.  THE PROCEEDS OF ANY SALE, DISPOSITION OR
OTHER ENFORCEMENT OF THE LENDER’S SECURITY INTEREST IN ALL OR ANY PART OF THE
COLLATERAL SHALL BE APPLIED BY THE LENDER:

First, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to the Lender’s agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of the
Lender in connection therewith;

Second, to the payment of any other amounts due (other than principal and
interest) under the Note or this Agreement;

Third, to the payment of interest accrued and unpaid on the Note;

Fourth, to the payment of the outstanding principal balance of the Note; and

Finally, to the payment to the Company, or to its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining from
such proceeds.

If the proceeds of any such sale, disposition or other enforcement are
insufficient to cover the costs and expenses of such sale, as aforesaid, and the
payment in full of all Obligations of the Company, the Company shall remain
liable for any deficiency.


8.4           LENDER APPOINTED ATTORNEY-IN-FACT.  THE LENDER IS HEREBY APPOINTED
THE ATTORNEY-IN-FACT OF THE COMPANY, WITH FULL POWER OF SUBSTITUTION, FOR THE
PURPOSE OF CARRYING OUT THE PROVISIONS HEREOF AND TAKING ANY ACTION AND
EXECUTING ANY INSTRUMENTS WHICH THE LENDER MAY DEEM NECESSARY OR ADVISABLE TO
ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT AS ATTORNEY-IN-FACT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL THE FULL AND FINAL PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE LENDER SHALL HAVE THE
RIGHT AND POWER TO GIVE NOTICES OF ITS SECURITY INTEREST IN THE COLLATERAL TO
ANY PERSON, EITHER IN THE NAME OF THE COMPANY OR IN ITS OWN NAME, TO ENDORSE ALL
PLEDGED MORTGAGES OR PLEDGED SECURITIES PAYABLE TO THE ORDER OF THE COMPANY, TO
CHANGE OR CAUSE TO BE CHANGED THE BOOK-ENTRY REGISTRATION OR NAME OF SUBSCRIBER
OR INVESTOR ON ANY PLEDGED SECURITY, OR TO RECEIVE, ENDORSE AND COLLECT ALL
CHECKS MADE PAYABLE TO THE ORDER OF THE COMPANY

47


--------------------------------------------------------------------------------



REPRESENTING ANY PAYMENT ON ACCOUNT OF THE PRINCIPAL OF OR INTEREST ON, OR THE
PROCEEDS OF SALE OF, ANY OF THE PLEDGED MORTGAGES OR PLEDGED SECURITIES AND TO
GIVE FULL DISCHARGE FOR THE SAME.


8.5           RIGHT OF SET-OFF.  IF THE COMPANY SHALL DEFAULT IN THE PAYMENT OF
THE NOTE, ANY INTEREST ACCRUED THEREON, OR ANY OTHER SUMS WHICH MAY BECOME
PAYABLE HEREUNDER WHEN DUE, OR IN THE PERFORMANCE OF ANY OF ITS OTHER
OBLIGATIONS UNDER THIS AGREEMENT, THE LENDER, SHALL HAVE THE RIGHT, AT ANY TIME
AND FROM TIME TO TIME, WITHOUT NOTICE, TO SET-OFF AND TO APPROPRIATE OR APPLY
ANY AND ALL PROPERTY OR INDEBTEDNESS OF ANY KIND AT ANY TIME HELD OR OWING BY
THE LENDER TO OR FOR THE CREDIT OF THE ACCOUNT OF THE COMPANY (EXCLUDING ANY
MONIES HELD BY THE COMPANY IN TRUST FOR THIRD PARTIES) AGAINST AND ON ACCOUNT OF
THE OBLIGATIONS, IRRESPECTIVE OF WHETHER OR NOT THE LENDER SHALL HAVE MADE ANY
DEMAND HEREUNDER AND WHETHER OR NOT SAID OBLIGATIONS SHALL HAVE MATURED;
PROVIDED, HOWEVER, THAT THE LENDER SHALL NOT BE ALLOWED TO SET-OFF AGAINST FUNDS
IN ACCOUNTS WITH RESPECT TO WHICH (I) THE COMPANY IS A TRUSTEE OR AN ESCROW
AGENT IN RESPECT OF BONA FIDE THIRD PARTIES OTHER THAN AFFILIATES, AND (II) SUCH
TRUST OR ESCROW ARRANGEMENT WAS SO DENOMINATED AT THE TIME OF THE CREATION OF
SUCH ACCOUNT.


9.             NOTICES. 

All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder (collectively, “Notices”) shall, except
as otherwise expressly provided hereunder, be in writing addressed to the
respective parties hereto at their respective addresses hereinafter set forth
and shall be either (a) delivered in person, or (b) mailed, by certified,
registered, or express mail, postage prepaid, or (c) delivered by overnight
courier, or (d) telecopied to their respective telecopy numbers (with a paper
copy mailed the same day as aforesaid) as hereinafter set forth; provided any
party may change its address for notice by designating such party’s new address
in a Notice to the sending party given at least five (5) Business Days before it
shall become effective.  All Notices shall be conclusively deemed to have been
properly given or served when duly received, in person regardless of how sent. 
Regardless of when received, all Notices shall be conclusively deemed given or
served if addressed in accordance with this Section and (1) if by overnight
courier, on the next Business Day or (2) if mailed, on the third Business Day
after being deposited in the mails, or (3) if telecopied, when telecopied to the
telecopy number set forth below (provided a paper copy is mailed the same day):

If to the Company:

 

SIRVA MORTGAGE, INC.

 

 

Attn: Paul Klemme, President

 

 

6070 Parkland Boulevard

 

 

Mayfield Heights, Ohio 44124

 

 

Fax No.: (440) 646-1835

 

48


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

If to the Lender:

 

Washington Mutual Bank

 

 

 

 

 

 

 

 

Attn: Michael D. McAuley

 

 

 

 

 

 

 

 

Mortgage Banker Finance

 

 

 

 

 

 

 

 

3200 Southwest Freeway, Suite 1922

 

 

 

 

 

 

 

 

Houston, Texas 77027

 

 

 

 

 

 

 

 

Fax No.: (713) 543-4292

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

Washington Mutual Bank

 

 

 

 

 

 

 

 

Attn: Eva L. Torres

 

 

 

 

 

 

 

 

Mortgage Banker Finance

 

 

 

 

 

 

 

 

555 Dividend Drive

 

 

 

 

 

 

 

 

Coppell, Texas 75019

 

 

 

 

 

 

 

 

Fax No.: (469) 549-5632

 

 

 

 

 


10.           REIMBURSEMENT OF EXPENSES; INDEMNITY.

Reimbursement of Expenses and Indemnification by Company.  The Company shall:
(a) pay all out-of-pocket costs and expenses of the Lender, including, without
limitation, reasonable attorneys’ fees, in connection with the preparation,
negotiation, documentation, enforcement and administration of this Agreement,
the Note, and other Loan Documents and the making and repayment of the Advances
and the payment of interest thereon; (b) pay, and hold the Lender and any holder
of the Note harmless from and against, any and all present and future stamp,
documentary and other similar taxes with respect to the foregoing matters and
save the Lender and the holder or holders of the Note harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such taxes; (c) INDEMNIFY, PAY AND HOLD HARMLESS THE LENDER AND ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS AND ANY SUBSEQUENT HOLDER OF THE
NOTE FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
WHATSOEVER (THE “INDEMNIFIED LIABILITIES”) (INCLUDING, WITHOUT LIMITATION,
INDEMNIFIED LIABILITIES RESULTING, IN WHOLE OR IN PART, FROM ANY INDEMNIFIED
PARTY’S OWN NEGLIGENCE OR STRICT LIABILITY) WHICH MAY BE IMPOSED UPON, INCURRED
BY OR ASSERTED AGAINST THE LENDER OR SUCH HOLDER IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT, THE NOTE, OR ANY OTHER LOAN DOCUMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY TO THE EXTENT THAT ANY SUCH
INDEMNIFIED LIABILITIES RESULT (DIRECTLY OR INDIRECTLY) FROM ANY CLAIMS MADE, OR
ANY ACTIONS, SUITS OR PROCEEDINGS COMMENCED OR THREATENED, BY OR ON BEHALF OF
ANY CREDITOR (EXCLUDING THE LENDER AND THE HOLDER OR HOLDERS OF THE NOTE),
SECURITY HOLDER, SHAREHOLDER, CUSTOMER (INCLUDING, WITHOUT LIMITATION, ANY
PERSON HAVING ANY DEALINGS OF ANY KIND WITH THE COMPANY), TRUSTEE, DIRECTOR,
OFFICER, EMPLOYEE AND/OR AGENT OF THE COMPANY ACTING IN SUCH CAPACITY, THE
COMPANY OR ANY GOVERNMENTAL REGULATORY BODY OR AUTHORITY. THE FOREGOING
INDEMNITY SHALL NOT APPLY TO THE EXTENT THE INDEMNIFIED

 

49


--------------------------------------------------------------------------------


                                                                                                                       

LIABILITIES RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LENDER
OR LENDER’S OWN VIOLATIONS OF REGULATIONS APPLICABLE TO IT OR ITS OFFICERS,
DIRECTORS, EMPLOYEES OR AGENETS AND ANY SUBSEQUENT HOLDER OF THE NOTE.  THE
AGREEMENT OF THE COMPANY CONTAINED IN THIS SUBSECTION (c) SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT AND THE PAYMENT IN FULL OF THE
NOTE.  ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN ENFORCING, OR ON APPEAL
FROM, A JUDGMENT PURSUANT HERETO SHALL BE RECOVERABLE SEPARATELY FROM AND IN
ADDITION TO ANY OTHER AMOUNT INCLUDED IN SUCH JUDGMENT, AND THIS CLAUSE IS
INTENDED TO BE SEVERABLE FROM THE OTHER PROVISIONS OF THIS AGREEMENT AND TO
SURVIVE AND NOT BE MERGED INTO SUCH JUDGMENT.


11.           FINANCIAL INFORMATION.

All financial statements and reports furnished to the Lender hereunder shall be
prepared in accordance with GAAP, applied on a basis consistent with that
applied in preparing the financial statements as at, and for the period ended,
the Statement Date (except to the extent otherwise required to conform to good
accounting practice).


12.           MISCELLANEOUS.


12.1         TERMS BINDING UPON SUCCESSORS; SURVIVAL OF REPRESENTATIONS.  THE
TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  ALL
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS HEREIN CONTAINED ON THE
PART OF THE COMPANY SHALL SURVIVE THE MAKING OF ANY ADVANCE AND THE EXECUTION OF
THE NOTE, AND SHALL BE EFFECTIVE SO LONG AS THE COMMITMENT IS OUTSTANDING
HEREUNDER OR THERE REMAIN ANY OBLIGATIONS OF THE COMPANY HEREUNDER OR UNDER THE
NOTE TO BE PAID OR PERFORMED.


12.2         ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY THE COMPANY. 
THE LENDER MAY ASSIGN, AT ANY TIME, IN WHOLE OR IN PART, ITS RIGHTS AND DELEGATE
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, ALONG WITH
THE LENDER’S SECURITY INTEREST IN ANY OR ALL OF THE COLLATERAL, AND ANY ASSIGNEE
THEREOF MAY ENFORCE THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SUCH
SECURITY INTEREST.


12.3         AMENDMENTS.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THIS
AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED UNLESS SUCH AMENDMENT,
MODIFICATION OR SUPPLEMENT IS SET FORTH IN A WRITING SIGNED BY THE PARTIES
HERETO.


12.4         GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.


12.5         PARTICIPATIONS.  THE LENDER MAY AT ANY TIME SELL, ASSIGN OR GRANT
PARTICIPATIONS IN, OR OTHERWISE TRANSFER TO ANY OTHER PERSON (A “PARTICIPANT”),
ALL OR PART OF THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT.  WITHOUT
LIMITATION OF THE EXCLUSIVE RIGHT OF THE LENDER TO

50


--------------------------------------------------------------------------------


                                                                                                                       


COLLECT AND ENFORCE SUCH OBLIGATIONS, THE COMPANY AGREES THAT EACH DISPOSITION
WILL GIVE RISE TO A DEBTOR-CREDITOR RELATIONSHIP OF THE COMPANY TO THE
PARTICIPANT, AND THE COMPANY AUTHORIZES EACH PARTICIPANT, UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT, TO PROCEED DIRECTLY BY RIGHT OF SETOFF, BANKER’S LIEN, OR
OTHERWISE, AGAINST ANY ASSETS OF THE COMPANY WHICH MAY BE IN THE HANDS OF SUCH
PARTICIPANT.  THE COMPANY AUTHORIZES THE LENDER TO DISCLOSE TO ANY PROSPECTIVE
PARTICIPANT AND ANY PARTICIPANT ANY AND ALL INFORMATION IN THE LENDER’S
POSSESSION CONCERNING THE COMPANY, THIS AGREEMENT AND THE COLLATERAL.


12.6         RELATIONSHIP OF THE PARTIES.  THIS AGREEMENT PROVIDES FOR THE
MAKING OF ADVANCES BY THE LENDER, IN ITS CAPACITY AS A LENDER, TO THE COMPANY,
IN ITS CAPACITY AS A BORROWER, AND FOR THE PAYMENT OF INTEREST, REPAYMENT OF
PRINCIPAL BY THE COMPANY TO THE LENDER, AND FOR THE PAYMENT OF CERTAIN FEES BY
THE COMPANY TO THE LENDER.  THE RELATIONSHIP BETWEEN THE LENDER AND THE COMPANY
IS LIMITED TO THAT OF CREDITOR/SECURED PARTY, ON THE ONE HAND, AND DEBTOR, ON
THE OTHER HAND.  THE PROVISIONS HEREIN FOR COMPLIANCE WITH FINANCIAL COVENANTS
AND DELIVERY OF FINANCIAL STATEMENTS ARE INTENDED SOLELY FOR THE BENEFIT OF THE
LENDER TO PROTECT ITS INTERESTS AS LENDER IN ASSURING PAYMENTS OF INTEREST AND
REPAYMENT OF PRINCIPAL AND PAYMENT OF CERTAIN FEES, AND NOTHING CONTAINED IN
THIS AGREEMENT SHALL BE CONSTRUED AS PERMITTING OR OBLIGATING THE LENDER TO ACT
AS A FINANCIAL OR BUSINESS ADVISOR OR CONSULTANT TO THE COMPANY, AS PERMITTING
OR OBLIGATING THE LENDER TO CONTROL THE COMPANY OR TO CONDUCT THE COMPANY’S
OPERATIONS, AS CREATING ANY FIDUCIARY OBLIGATION ON THE PART OF THE LENDER TO
THE COMPANY, OR AS CREATING ANY JOINT VENTURE, AGENCY, OR OTHER RELATIONSHIP
BETWEEN THE PARTIES HERETO OTHER THAN AS EXPLICITLY AND SPECIFICALLY STATED IN
THIS AGREEMENT.  THE COMPANY ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO
OBTAIN THE ADVICE OF EXPERIENCED COUNSEL OF ITS OWN CHOOSING IN CONNECTION WITH
THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND TO OBTAIN THE ADVICE OF SUCH
COUNSEL WITH RESPECT TO ALL MATTERS CONTAINED HEREIN, INCLUDING, WITHOUT
LIMITATION, THE PROVISION FOR WAIVER OF TRIAL BY JURY.  THE COMPANY FURTHER
ACKNOWLEDGES THAT IT IS EXPERIENCED WITH RESPECT TO FINANCIAL AND CREDIT MATTERS
AND HAS MADE ITS OWN INDEPENDENT DECISIONS TO APPLY TO THE LENDER FOR CREDIT AND
TO EXECUTE AND DELIVER THIS AGREEMENT.


12.7         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE DECLARED
TO BE ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH ILLEGAL OR UNENFORCEABLE
PROVISION SHALL BE AND BECOME ABSOLUTELY NULL AND VOID AND OF NO FORCE AND
EFFECT AS THOUGH SUCH PROVISION WERE NOT IN FACT SET FORTH HEREIN, BUT ALL OTHER
COVENANTS, TERMS, CONDITIONS AND PROVISIONS HEREOF SHALL NEVERTHELESS CONTINUE
TO BE VALID AND ENFORCEABLE.


12.8         USURY.  IT IS THE INTENT OF LENDER AND THE COMPANY IN THE EXECUTION
AND PERFORMANCE OF THIS AGREEMENT AND THE NOTE OR ANY LOAN DOCUMENT TO REMAIN IN
STRICT COMPLIANCE WITH APPLICABLE LAW FROM TIME TO TIME IN EFFECT.  IN
FURTHERANCE THEREOF, LENDER AND THE COMPANY STIPULATE AND AGREE THAT NONE OF THE
TERMS AND PROVISIONS CONTAINED IN THE NOTE, THIS AGREEMENT OR ANY LOAN DOCUMENT
SHALL EVER BE CONSTRUED TO CREATE A CONTRACT TO PAY FOR THE USE, FORBEARANCE OR
DETENTION OF MONEY WITH INTEREST AT A RATE OR IN AN AMOUNT IN EXCESS OF THE
MAXIMUM RATE OR AMOUNT OF INTEREST PERMITTED TO BE CHARGED UNDER APPLICABLE
LAW.  FOR PURPOSES OF THIS AGREEMENT, THE NOTE AND ANY OTHER LOAN DOCUMENT,
“INTEREST” SHALL INCLUDE THE AGGREGATE OF ALL CHARGES WHICH CONSTITUTE INTEREST
UNDER APPLICABLE LAW THAT ARE CONTRACTED FOR, TAKEN, CHARGED, RESERVED, OR
RECEIVED UNDER THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT.  THE COMPANY
SHALL NEVER BE REQUIRED TO PAY UNEARNED INTEREST OR INTEREST AT A RATE OR IN AN
AMOUNT IN EXCESS OF THE MAXIMUM RATE OR AMOUNT OF INTEREST THAT MAY BE LAWFULLY
CHARGED

51


--------------------------------------------------------------------------------


                                                                                                                       


UNDER APPLICABLE LAW, AND THE PROVISIONS OF THIS PARAGRAPH SHALL CONTROL OVER
ALL OTHER PROVISIONS OF THIS AGREEMENT AND THE NOTE OR ANY LOAN DOCUMENT, WHICH
MAY BE IN ACTUAL OR APPARENT CONFLICT HEREWITH.  IF THE NOTE IS PREPAID, OR IF
THE MATURITY OF THE NOTE IS ACCELERATED FOR ANY REASON, OR IF UNDER ANY OTHER
CONTINGENCY THE EFFECTIVE RATE OR AMOUNT OF INTEREST WHICH WOULD OTHERWISE BE
PAYABLE UNDER THE NOTE WOULD EXCEED THE MAXIMUM RATE OR AMOUNT OF INTEREST
LENDER OR ANY OTHER HOLDER OF THE NOTE IS ALLOWED BY APPLICABLE LAW TO CHARGE,
CONTRACT FOR, TAKE, RESERVE OR RECEIVE, OR IN THE EVENT LENDER OR ANY HOLDER OF
THE NOTE SHALL CHARGE, CONTRACT FOR, TAKE, RESERVE OR RECEIVE MONIES THAT ARE
DEEMED TO CONSTITUTE INTEREST WHICH WOULD, IN THE ABSENCE OF THIS PROVISION,
INCREASE THE EFFECTIVE RATE OR AMOUNT OF INTEREST PAYABLE UNDER THE NOTE TO A
RATE OR AMOUNT IN EXCESS OF THAT PERMITTED TO BE CHARGED, CONTRACTED FOR, TAKEN,
RESERVED OR RECEIVED UNDER APPLICABLE LAW THEN IN EFFECT, THEN THE PRINCIPAL
AMOUNT OF THE NOTE OR THE AMOUNT OF INTEREST WHICH WOULD OTHERWISE BE PAYABLE
UNDER THE NOTE OR BOTH SHALL BE REDUCED TO THE AMOUNT ALLOWED UNDER APPLICABLE
LAW AS NOW OR HEREINAFTER CONSTRUED BY THE COURTS HAVING JURISDICTION, AND ALL
SUCH MONEYS SO CHARGED, CONTRACTED FOR, TAKEN, RESERVED OR RECEIVED THAT ARE
DEEMED TO CONSTITUTE INTEREST IN EXCESS OF THE MAXIMUM RATE OR AMOUNT OF
INTEREST PERMITTED BY APPLICABLE LAW SHALL IMMEDIATELY BE RETURNED TO OR
CREDITED TO THE ACCOUNT OF THE COMPANY UPON SUCH DETERMINATION.  LENDER AND THE
COMPANY FURTHER STIPULATE AND AGREE THAT, WITHOUT LIMITATION OF THE FOREGOING,
ALL CALCULATIONS OF THE RATE OR AMOUNT OF INTEREST CONTRACTED FOR, CHARGED,
TAKEN, RESERVED OR RECEIVED UNDER THE NOTE WHICH ARE MADE FOR THE PURPOSE OF
DETERMINING WHETHER SUCH RATE OR AMOUNT EXCEEDS THE MAXIMUM RATE, SHALL BE MADE
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, BY AMORTIZING, PRORATING,
ALLOCATING AND SPREADING DURING THE PERIOD OF THE FULL STATED TERM OF THE NOTE,
ALL INTEREST AT ANY TIME CONTRACTED FOR, CHARGED, TAKEN, RESERVED OR RECEIVED
FROM THE COMPANY OR OTHERWISE BY LENDER OR ANY OTHER HOLDER OF THE NOTE.


12.9         CONSENT TO JURISDICTION.  SUBJECT TO THE PROVISIONS OF
SECTION 12.10 OF THIS AGREEMENT, THE COMPANY HEREBY AGREES THAT ANY ACTION OR
PROCEEDING UNDER THIS AGREEMENT, THE NOTE OR ANY DOCUMENT DELIVERED PURSUANT
HERETO MAY BE COMMENCED AGAINST IT IN ANY COURT OF COMPETENT JURISDICTION WITHIN
THE STATE OF TEXAS, BY SERVICE OF PROCESS UPON THE COMPANY BY FIRST CLASS
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE COMPANY
AT ITS ADDRESS LAST KNOWN TO THE LENDER.  THE COMPANY AGREES THAT ANY SUCH SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
SUCH DOCUMENT MAY BE INSTITUTED IN HARRIS COUNTY, STATE DISTRICT COURT OR IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF TEXAS AT THE OPTION OF THE
LENDER; AND THE COMPANY HEREBY WAIVES ANY OBJECTION TO THE VENUE, OR ANY CLAIM
AS TO INCONVENIENT FORUM, OF ANY SUCH SUIT, ACTION OR PROCEEDING.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO ACCOMPLISH SERVICE OF PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION OR COURT.


12.10       ARBITRATION.  TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
CONTROVERSY, DISPUTE OR CLAIM ARISING OUT OF, IN CONNECTION WITH, OR RELATING TO
THE COMMITMENT OR THE LOAN DOCUMENTS OR ANY TRANSACTION PROVIDED FOR THEREIN,
INCLUDING BUT NOT LIMITED TO ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT
OR AN ALLEGED BREACH OF ANY AGREEMENT CONTAINED IN ANY OF THE LOAN DOCUMENTS,
SHALL, AT THE REQUEST OF ANY PARTY TO THE LOAN DOCUMENTS (EITHER BEFORE OR AFTER
THE COMMENCEMENT OF JUDICIAL PROCEEDINGS), BE SETTLED BY ARBITRATION PURSUANT TO
TITLE 9 OF THE UNITED STATES CODE, WHICH THE PARTIES HERETO ACKNOWLEDGE AND
AGREE APPLIES TO THE TRANSACTION INVOLVED HEREIN, AND IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN

52


--------------------------------------------------------------------------------


                                                                                                                       


ARBITRATION ASSOCIATION (THE “AAA”).  IF TITLE 9 OF THE UNITED STATES CODE IS
INAPPLICABLE TO ANY SUCH CLAIM, DISPUTE OR CONTROVERSY FOR ANY REASON, SUCH
ARBITRATION SHALL BE CONDUCTED PURSUANT TO THE TEXAS GENERAL ARBITRATION ACT AND
IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AAA.  IN ANY SUCH
ARBITRATION PROCEEDING:  (I) ALL STATUTES OF LIMITATIONS WHICH WOULD OTHERWISE
BE APPLICABLE SHALL APPLY; AND (II) THE PROCEEDING SHALL BE CONDUCTED IN
HOUSTON, TEXAS, BY A SINGLE ARBITRATOR, IF THE AMOUNT IN CONTROVERSY IS ONE
MILLION AND NO/100 DOLLARS ($1,000,000.00) OR LESS, OR BY A PANEL OF THREE
ARBITRATORS IF THE AMOUNT IN CONTROVERSY IS OVER ONE MILLION AND NO/100 DOLLARS
($1,000,000.00).  ALL ARBITRATORS SHALL BE SELECTED BY THE PROCESS OF
APPOINTMENT FROM A PANEL PURSUANT TO SECTION 13 OF THE AAA COMMERCIAL
ARBITRATION RULES AND EACH ARBITRATOR SHALL BE EITHER AN ACTIVE ATTORNEY, A
MORTGAGE BANKER OR RETIRED JUDGE WITH AN AAA ACKNOWLEDGED EXPERTISE IN THE
SUBJECT MATTER OF THE CONTROVERSY, DISPUTE OR CLAIM.  ANY AWARD RENDERED IN ANY
SUCH ARBITRATION PROCEEDING SHALL BE FINAL AND BINDING, AND JUDGMENT UPON ANY
SUCH AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.

If any party to any Loan Document files a proceeding in any court to resolve any
such controversy, dispute or claim, such action shall not constitute a waiver of
the right of such party or a bar to the right of any other party to seek
arbitration under the provisions of this Section of that or any other claim,
dispute or controversy, and the court shall, upon motion of any party to the
proceeding, direct that such controversy, dispute or claim be arbitrated in
accordance with this Section.

Notwithstanding any of the foregoing, the parties hereto agree that no
arbitrator or panel of arbitrators shall possess or have the power to (i) assess
punitive damages, (ii) dissolve, rescind or reform (except that the arbitrator
may construe ambiguous terms) any Loan Document, (iii) enter judgment on the
debt, (iv) exercise equitable powers or issue or enter any equitable remedies
with respect to matters submitted to arbitration, or (v) allow discovery of
attorney/client privileged information.  The Commercial Arbitration Rules of the
AAA are hereby modified to this extent for the purpose of arbitration of any
dispute, controversy or claim arising out of, in connection with, or relating to
the Loan or any Loan Document.  The parties hereby further agree to waive, each
to the other, any claims for punitive damages and agree neither an arbitrator
nor any court shall have the power to assess such damages.

No provision of, or the exercise of any rights under, this Section shall limit
or impair the right of any party to any Loan Document before, during or after
any arbitration proceeding to: (i) exercise self-help remedies such as setoff or
repossession; (ii) foreclose (judicially or otherwise) any Lien on or security
interest in any real or personal Collateral; or (iii) obtain emergency relief
from a court of competent jurisdiction to prevent the dissipation, damage,
destruction, transfer, hypothecation, pledging or concealment of assets or of
Collateral securing any Indebtedness, obligation or guaranty referenced in any
Loan Document.  Such emergency relief may be in the nature of, but is not
limited to: pre judgment attachments, garnishments, sequestrations, appointments
of receivers, or other emergency injunctive relief to preserve the status quo.


12.11       ADDITIONAL INDEMNITY.  IN ADDITION TO THE INDEMNITY PROVIDED IN
SECTION 10, THE COMPANY SHALL INDEMNIFY AND HOLD THE LENDER, ITS SUCCESSORS,
ASSIGNS, AGENTS, AND EMPLOYEES, HARMLESS

53


--------------------------------------------------------------------------------


                                                                                                                       


FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS, SUITS, PROCEEDINGS, COSTS,
EXPENSES, DAMAGES, FINES, PENALTIES, AND LIABILITIES, INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND COSTS, ARISING OUT OF, CONNECTED WITH, OR
RESULTING FROM (A) THE OPERATION OF THE COMPANY’S BUSINESSES, (B) THE LENDER’S
PRESERVATION OR ATTEMPTED PRESERVATION OF COLLATERAL, AND (C) ANY FAILURE OF THE
SECURITY INTERESTS AND LIENS IN THE COLLATERAL GRANTED TO THE LENDER PURSUANT TO
THIS AGREEMENT TO BE OR TO REMAIN PERFECTED OR TO HAVE THE PRIORITY AS
CONTEMPLATED THEREIN REGARDLESS OF WHETHER THE CLAIM IS CAUSED BY OR ARISES OUT
OF, IN WHOLE OR IN PART, THE NEGLIGENCE OF THE ANY INDEMNIFIED PARTY OR MAY BE
BASED ON THE STRICT LIABILITY OF ANY INDEMNIFIED PARTY.  THIS INDEMNITY SHALL
NOT APPLY TO THE EXTENT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR
ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LENDER.  AT THE
LENDER’S REQUEST, THE COMPANY SHALL, AT ITS OWN COST AND EXPENSE, DEFEND OR
CAUSE TO BE DEFENDED ANY AND ALL SUCH ACTIONS OR SUITS THAT MAY BE BROUGHT
AGAINST THE LENDER AND, IN ANY EVENT, SHALL SATISFY, PAY, AND DISCHARGE ANY AND
ALL JUDGMENTS, AWARDS, PENALTIES, COSTS, AND FINES THAT MAY BE RECOVERED AGAINST
THE LENDER IN ANY SUCH ACTION, PLUS ALL ATTORNEYS’ FEES AND COSTS RELATED
THERETO TO THE EXTENT PERMITTED BY APPLICABLE LAW; PROVIDED, HOWEVER, THAT THE
LENDER SHALL GIVE THE COMPANY (TO THE EXTENT THE LENDER SEEKS INDEMNIFICATION
THEREFOR FROM THE COMPANY UNDER THIS SECTION 12.11) WRITTEN NOTICE OF ANY SUCH
CLAIM, DEMAND, OR SUIT AFTER THE LENDER HAS RECEIVED WRITTEN NOTICE THEREOF, AND
THE LENDER SHALL NOT SETTLE ANY SUCH CLAIM, DEMAND, OR SUIT, IF THE LENDER SEEKS
INDEMNIFICATION THEREFOR FROM THE COMPANY, WITHOUT FIRST GIVING NOTICE TO THE
COMPANY OF THE LENDER’S DESIRE TO SETTLE AND OBTAINING THE CONSENT OF THE
COMPANY TO THE SAME, WHICH CONSENT THE COMPANY HEREBY AGREES NOT TO UNREASONABLY
WITHHOLD. ALL OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 12.11 SHALL SURVIVE
THE PAYMENT OF THE NOTE AND THE OBLIGATIONS.


12.12       NO WAIVERS EXCEPT IN WRITING.  NO FAILURE OR DELAY ON THE PART OF
THE LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF
STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  NO NOTICE TO OR DEMAND ON
THE COMPANY OR ANY OTHER PERSON IN ANY CASE SHALL ENTITLE THE COMPANY OR SUCH
OTHER PERSON TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


12.13       WAIVER OF JURY TRIAL.  AS TO THIS AGREEMENT EACH OF THE COMPANY AND
LENDER HEREBY (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY A JURY, AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY

54


--------------------------------------------------------------------------------


                                                                                                                       


SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY, BY THE COMPANY AND THE LENDER,
AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT OF A JURY TRIAL WOULD OTHERWISE ACCRUE. THE LENDER
AND THE COMPANY ARE HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS AGREEMENT TO
ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES HERETO, SO
AS TO SERVE AS CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER OF THE RIGHT TO JURY
TRIAL.  FURTHER THE COMPANY AND THE LENDER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF ANY OF THEM, RESPECTIVELY, HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, TO ANY OF THE UNDERSIGNED THAT EITHER OF THE LENDER OR THE COMPANY
WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.


12.14       MULTIPLE COUNTERPARTS.  MULTIPLE COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH, TAKEN TOGETHER, SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


12.15       NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS FOR THE SOLE AND
EXCLUSIVE BENEFIT OF THE COMPANY AND LENDER.  THIS AGREEMENT DOES NOT CREATE,
AND IS NOT INTENDED TO CREATE, ANY RIGHTS IN FAVOR OF OR ENFORCEABLE BY ANY
OTHER PERSON.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED BY THE AGREEMENT OF THE
COMPANY AND LENDER, WITHOUT ANY REQUIREMENT OR NECESSITY FOR NOTICE TO, OR THE
CONSENT OF OR APPROVAL OF ANY OTHER PERSON.


12.16       RELEASE OF LENDER LIABILITY.  TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW FROM TIME TO TIME IN EFFECT, THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY (AND AFTER IT HAS CONSULTED WITH ITS OWN ATTORNEY) IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT NO CLAIM MAYBE MADE BY THE COMPANY AGAINST THE
LENDER OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS,
AGENTS OR INSURERS, OR ANY OF ITS OR THEIR SUCCESSORS AND ASSIGNS, FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY BREACH OR
WRONGFUL CONDUCT (WHETHER THE CLAIM IS BASED ON CONTRACT OR TORT OR DUTY IMPOSED
BY LAW) ARISING OUT OF, OR RELATED TO, THE TRANSACTIONS CONTEMPLATED BY ANY OF
THIS AGREEMENT, THE NOTE, OR ANY OTHER LOAN DOCUMENTS, OR ANY ACT, OMISSION, OR
EVENT OCCURRING IN CONNECTION HEREWITH OR THEREWITH. IN FURTHERANCE OF THE
FOREGOING, THE COMPANY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY
CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.


12.17       ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT, THE NOTE, AND THE
OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS,

55


--------------------------------------------------------------------------------


                                                                                                                       


WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.  THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THE COMPANY IS A PARTY
MAYBE AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES
HERETO.


12.18       NO ORAL AGREEMENTS.  THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

56


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

 

 

 

 

 

 

 

SIRVA MORTGAGE, INC.,
an Ohio corporation

 

 

 

 

 

 

 

 

 

 

 

By:

        /s/ Paul Klemme

 

 

 

        PAUL KLEMME, President

 

 

 

 

 

 

 

 



 

LENDER:

 

 

 

 

 

 

 

 

WASHINGTON MUTUAL BANK,
a federal association

 

 

 

 

 

 

 

 

 

 

 

By:

    /s/ Ben Culver

 

 

Name:

    Ben Culver

 

 

Title:

    Vice President

 

 

EXHIBITS:

 

 

 

 

 

 

A

 

—

 

Advance Request (Single Family Mortgage Loans)

B

 

—

 

Existing Company Indebtedness

C

 

—

 

Collateral Procedures and Documentation

D

 

—

 

Shipping Instructions

E

 

—

 

Trust Receipt

F

 

—

 

Officer’s Certificate

G

 

—

 

Subsidiaries

H

 

—

 

Litigation

I

 

—

 

Trade Names

J

 

—

 

Certificate of Corporate Resolutions

K

 

—

 

Bailee Letter

L

 

—

 

Investors

M

 

—

 

Legal Opinion

N

 

—

 

Promissory Note

O

 

—

 

Lenders, Aggregate Commitment Amount, and Commitment Amount

P

 

—

 

Intentionally deleted

Q

 

—

 

Form of Assignment and Acceptance

 


--------------------------------------------------------------------------------